Exhibit 10.1

 

 

 

[g20781mm01image002.gif]

 

$100,000,000

 

SECOND AMENDED AND RESTATED
CREDIT AGREEMENT

 

dated as of

 

January 20, 2005

 

among

 

BENCHMARK ELECTRONICS, INC.,

 

The Borrowing Subsidiaries

 

The Lenders Party Hereto,

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent,
Collateral Agent and Issuing Lender



and



FLEET NATIONAL BANK,
WELLS FARGO BANK, N.A.
and
COMERICA BANK
as Co-Documentation Agent

 

 

J.P. MORGAN SECURITIES INC.,
as Lead Arranger

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I Definitions

 

Section 1.01

Defined Terms

 

Section 1.02

Terms Generally

 

Section 1.03

Accounting Terms; GAAP

 

 

 

 

ARTICLE II The Credits

 

Section 2.01

Commitments

 

Section 2.02

Loans and Borrowings

 

Section 2.03

Requests for Borrowings

 

Section 2.04

Letters of Credit

 

Section 2.05

Funding of Borrowings

 

Section 2.06

Interest Elections

 

Section 2.07

Termination and Reduction of Commitments

 

Section 2.08

Repayment of Loans; Evidence of Debt

 

Section 2.09

Prepayment of Loans

 

Section 2.10

Fees

 

Section 2.11

Interest

 

Section 2.12

Alternate Rate of Interest

 

Section 2.13

Increased Costs

 

Section 2.14

Break Funding Payments

 

Section 2.15

Taxes

 

Section 2.16

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

 

Section 2.17

Mitigation Obligations; Replacement of Lenders

 

Section 2.18

Increase of Commitments

 

Section 2.19

Borrowing Subsidiaries

 

 

 

 

ARTICLE III Representations and Warranties

 

Section 3.01

Organization

 

Section 3.02

Authorization; Enforceability

 

Section 3.03

Governmental Approvals; No Conflicts

 

Section 3.04

Financial Statements; No Material Adverse Change

 

Section 3.05

Properties

 

Section 3.06

Litigation and Environmental Matters

 

Section 3.07

Compliance with Laws and Agreements

 

Section 3.08

Intellectual Property

 

Section 3.09

Investment and Holding Company Status

 

Section 3.10

Taxes

 

Section 3.11

ERISA

 

Section 3.12

Labor Matters

 

Section 3.13

Insurance

 

Section 3.14

Solvency

 

Section 3.15

Subsidiaries

 

Section 3.16

Disclosure

 

 

i

--------------------------------------------------------------------------------


 

Section 3.17

Margin Stock

 

Section 3.18

Use of Proceeds

 

Section 3.19

No Undisclosed Liabilities

 

 

 

 

ARTICLE IV Conditions

 

Section 4.01

Effective Date

 

Section 4.02

Each Credit Event

 

Section 4.03

Initial Credit Event for each Borrowing Subsidiary

 

 

 

 

ARTICLE V Affirmative Covenants

 

Section 5.01

Financial Statements and Other Information

 

Section 5.02

Notices of Material Events

 

Section 5.03

Information Regarding Collateral

 

Section 5.04

Existence; Conduct of Business

 

Section 5.05

Payment of Obligations

 

Section 5.06

Maintenance of Properties; Insurance

 

Section 5.07

Insurance

 

Section 5.08

Books and Records; Inspection and Audit Rights

 

Section 5.09

Compliance with Laws

 

Section 5.10

Use of Proceeds and Letters of Credit

 

Section 5.11

Additional Subsidiaries

 

Section 5.12

Ownership of Subsidiaries

 

Section 5.13

Further Assurances

 

 

 

 

ARTICLE VI Negative Covenants

 

Section 6.01

Indebtedness

 

Section 6.02

Liens

 

Section 6.03

Fundamental Changes

 

Section 6.04

Investments, Loans, Advances, Guarantees and Acquisitions

 

Section 6.05

Asset Sales, etc

 

Section 6.06

Sale and Leaseback Transactions

 

Section 6.07

Swap Agreements

 

Section 6.08

Restricted Payments; Certain Payments in Respect of Indebtedness

 

Section 6.09

Transactions with Affiliates

 

Section 6.10

Restrictive Agreements

 

Section 6.11

Change in Fiscal Year

 

Section 6.12

Constitutive Documents

 

Section 6.13

Sales and Assignments of Income, Revenues and Receivables

 

Section 6.14

Amendment of Material Documents

 

Section 6.15

Adjusted Leverage Ratio; Leverage Ratio

 

Section 6.16

Fixed Charge Coverage Ratio

 

Section 6.17

Current Ratio

 

Section 6.18

Minimum Tangible Net Worth

 

 

 

 

ARTICLE VII Events of Default and Remedies

 

Section 7.01

Events of Default

 

Section 7.02

Cash Collateral

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VIII The Administrative Agent

 

 

 

 

ARTICLE IX Miscellaneous

 

Section 9.01

Notices

 

Section 9.02

Waivers; Amendments

 

Section 9.03

Expenses; Indemnity; Damage Waiver

 

Section 9.04

Successors and Assigns

 

Section 9.05

Survival

 

Section 9.06

Counterparts; Integration; Effectiveness

 

Section 9.07

Severability

 

Section 9.08

Right of Setoff

 

Section 9.09

Governing Law; Consent to Service of Process

 

Section 9.10

WAIVER OF JURY TRIAL

 

Section 9.11

Headings

 

Section 9.12

Confidentiality

 

Section 9.13

Interest

 

Section 9.14

Release of Liens and Guarantees

 

Section 9.15

No Novation

 

Section 9.16

USA Patriot Act

 

Section 9.17

Release of Benchmark BV Holdings, Inc.

 

Section 9.18

FINAL AGREEMENT OF THE PARTIES

 

 

 

SCHEDULES:

 

Schedule 1.01 – Unrestricted Subsidiaries

Schedule 2.01 – Commitments

Schedule 3.01 – Organization

Schedule 3.06 – Disclosed Matters

Schedule 3.13 – Insurance

Schedule 3.15 – Subsidiaries of Company

Schedule 3.19 – Liabilities

Schedule 6.01 – Existing Indebtedness

Schedule 6.02 – Existing Liens

Schedule 6.04 – Existing Investments

Schedule 6.10 – Restrictive Agreements

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS:

 

Exhibit 1.01A – Form of Assignment and Assumption

Exhibit 1.01B – Form of Borrowing Request

Exhibit 1.01C – Form of Borrowing Subsidiary Agreement

Exhibit 1.01D – Form of Borrowing Subsidiary Termination

Exhibit 1.01E – Form of Commitment Increase Agreement

Exhibit 1.01G – Form of Guarantee Agreement

Exhibit 1.01H – Form of Indemnity, Subrogation and Contribution Agreement

Exhibit 1.01I  – Form of New Lender Agreement

Exhibit 1.01K – Form of Pledge Agreement

Exhibit 1.01L – Form of Security Agreement

 

iv

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
January 20, 2005 (the “Effective Date”), among Benchmark Electronics, Inc., a
Texas corporation (the “Company”), the Borrowing Subsidiaries party hereto, the
Lenders party hereto, JPMorgan Chase Bank, N.A., as Administrative Agent,
Collateral Agent and Issuing Lender, Fleet National Bank, Wells Fargo Bank,
N.A., and Comerica Bank, as Co-Documentation Agent.

 

PRELIMINARY STATEMENT:

 

WHEREAS, on August 24, 1999, the Company, the lenders party thereto and the
Administrative Agent entered into the Credit Agreement (the “Original Credit
Agreement”) whereby, upon the terms and conditions therein stated, such lenders
agreed to make term loans and revolving loans to the Company up to the aggregate
amount of $225,000,000, to be used by the Company for the purposes set forth in
Section 5.10 of the Original Credit Agreement; and

 

WHEREAS, on June 23, 2000, the Company, the lenders party thereto and the Agent
amended the Original Credit Agreement and entered into Amended and Restated
Credit Agreement (as subsequently amended, hereinafter called the “Amended and
Restated Agreement”) whereby, upon the terms and conditions therein stated, such
lenders agreed to increase the aggregate amount of the revolving loans to
$175,000,000, increasing the aggregate amount of the credit facility to
$268,000,000, to be used by the Company for the purposes set forth in Section
5.10 of the Amended and Restated Agreement; and

 

WHEREAS, the Company, the Lenders and the Agent mutually desire to amend and
restate certain aspects of the Amended and Restated Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth herein, the Borrower, the Borrowing Subsidiaries, the Administrative Agent
and the Lenders agree to amend and restate the Amended and Restated Agreement in
its entirety as follows:

 

ARTICLE I

 

Definitions

 

Section 1.01           Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquisition” means any acquisition permitted under Section 6.04(f).

 

“Act” has the meaning set forth in Section 9.16.

 

“Adjusted Leverage Ratio” means, on any date, the ratio of (a) Total
Indebtedness as of such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters of

 

--------------------------------------------------------------------------------


 

the Company and its Restricted Subsidiaries ended on such date (or, if such date
is not the last day of a fiscal quarter, ended on the last day of the fiscal
quarter of the Company most recently ended prior to such date).

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Base CD Rate in effect on
such day plus 1% and (c) the Federal Funds Effective Rate in effect on such day
plus ½ of 1%.  Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Base CD Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Base CD Rate or the Federal Funds Effective Rate, respectively.

 

“Amended and Restated Agreement” has the meaning set forth in the Preliminary
Statement.

 

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the commitment fees payable hereunder, as
the case may be, the applicable rate per annum set forth below under the caption
“ABR Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as the case may be,
based upon the Adjusted Leverage Ratio as of the end of the most recent fiscal
determination date:

 

 

Adjusted Leverage Ratio

 

ABR Spread

 

Eurodollar Spread

 

Commitment Fee Rate

 

Category 1 > 2.00 to 1.00

 

.25

%

1.75

%

.35

%

Category 2 > 1.50 to 1.00

 

0.0

%

1.50

%

.30

%

Category 3 > 1.00 to 1.00

 

0.0

%

1.25

%

.25

%

Category 4 £ 1.00 to 1.00

 

0.0

%

1.00

%

.20

%

 

For purposes of the foregoing, (i) the Adjusted Leverage Ratio shall be
determined as of the end of each fiscal quarter of the Company’s fiscal year
based upon the Company’s consolidated financial statements delivered pursuant to
Section 5.01(a) or (b) and (ii) each change in the Applicable Margin resulting
from a change in the Adjusted Leverage

 

2

--------------------------------------------------------------------------------


 

Ratio shall be effective during the period commencing on and including the date
of delivery to the Administrative Agent of such consolidated financial
statements indicating such change and ending on the date immediately preceding
the effective date of the next such change; provided that the Adjusted Leverage
Ratio shall be deemed to be in Category 1 under each of the above tables at the
option of the Administrative Agent or at the request of the Required Lenders if
the Company fails to deliver the consolidated financial statements or the
related compliance certificate required to be delivered by it pursuant to
Sections 5.01(a), (b) or (c) during the period from the expiration of the time
for delivery thereof until such consolidated financial statements are delivered.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment.  If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04.

 

“Approved Jurisdiction” means any of the Republic of Ireland, Scotland, the
Kingdom of Sweden or the Republic of Singapore.

 

“Assessment Rate” means, for any day, the annual assessment rate in effect on
such day that is payable by a member of the Bank Insurance Fund classified as
“well-capitalized” and within supervisory subgroup “B” (or a comparable
successor risk classification) within the meaning of 12 C.F.R. Part 327 (or any
successor provision) to the Federal Deposit Insurance Corporation for insurance
by such Corporation of time deposits made in dollars at the offices of such
member in the United States; provided that if, as a result of any change in any
law, rule or regulation, it is no longer possible to determine the Assessment
Rate as aforesaid, then the Assessment Rate shall be such annual rate as shall
be determined by the Administrative Agent to be representative of the cost of
such insurance to the Lenders.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit 1.01A or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Base CD Rate” means the sum of (a) the Three-Month Secondary CD Rate multiplied
by the Statutory Reserve Rate plus (b) the Assessment Rate.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Board of Directors” means the Board of Directors of the Company or any
committee thereof duly authorized to act on behalf of such Board.

 

“Borrower” means the Company or any Borrowing Subsidiary.

 

3

--------------------------------------------------------------------------------


 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, substantially in the form of Exhibit 1.01B.

 

“Borrowing Subsidiary” means, at any time, each Restricted Subsidiary
incorporated or organized in a State of the United States of America or an
Approved Jurisdiction that has been designated as a Borrowing Subsidiary by the
Company pursuant to Section 2.19 and that has not ceased to be a Borrowing
Subsidiary as provided in such Section.

 

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit 1.01C.

 

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit 1.01D.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Expenditures” means, for any period, all expenditures (whether paid in
cash or accrued as a liability, including the portion of Capital Lease
Obligations originally incurred during such period that are capitalized on the
consolidated balance sheet of the Company) by the Company and its Restricted
Subsidiaries during such period, that, in conformity with GAAP, are included in
“capital expenditures”, “additions to property, plant or equipment” or
comparable items in the consolidated financial statements of the Company, but
excluding expenditures for the restoration, repair or replacement of any fixed
or capital asset that was destroyed or damaged, in whole or in part, in an
amount equal to any insurance proceeds received in connection with such
destruction or damage.

 

“Cash Interest Expense” means, for any period, the sum of all cash payments of
interest and prepayment charges, if any, including, without limitation, all net
amounts payable (or receivable) under interest rate protection agreements and
all imputed interest in respect of Capital Lease Obligations paid by the Company
and its Restricted Subsidiaries on all consolidated basis during such period.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP and
any obligations of such Person under any synthetic lease financing whether or
not such obligation is classified as a capital lease under GAAP.

 

4

--------------------------------------------------------------------------------


 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the Effective Date), of
Equity Interests representing more than 50% of either the aggregate ordinary
voting power or the aggregate equity value represented by the issued and
outstanding Equity Interests in the Company; (b) occupation of a majority of the
seats (other than vacant seats) on the Board of Directors by Persons who were
neither (i) nominated by the current Board of Directors nor (ii) appointed by
directors so nominated; or (c) a Change of Control or similar event, however
denominated, under any Subordinated Indebtedness or any other Material
Indebtedness.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Effective Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Effective Date or (c) compliance by any Lender or the Issuing Lender (or, for
purposes of Section 2.14, by any lending office of such Lender or by such
Lender’s or the Issuing Lender’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Effective Date.

 

“Co-Documentation Agent” means Fleet National Bank, Wells Fargo Bank, N.A. and
Comerica Bank, each in their capacity as Co-Documentation Agent.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means any and all “Collateral”, as defined in any applicable
Security Document.

 

“Collateral Agent” means JPMorgan Chase Bank, N.A. in its capacity as collateral
agent for the Lenders hereunder.

 

“Collateral and Guarantee Requirement” means, at any time, that the following
requirements shall be satisfied (to the extent such requirements are stated to
be applicable at the time under clause (a) or (b) below):

 

(a)           at all times on and after the Effective Date:


 

(I)            THE GUARANTEE AGREEMENT (OR A SUPPLEMENT THERETO) SHALL HAVE BEEN
EXECUTED BY THE COMPANY AND EACH DOMESTIC SUBSIDIARY EXISTING AT SUCH TIME,
SHALL HAVE BEEN DELIVERED TO THE COLLATERAL AGENT AND SHALL BE IN FULL FORCE AND
EFFECT;

 

(II)           ONE OR MORE PLEDGE AGREEMENTS (OR SUPPLEMENTS THERETO) SHALL HAVE
BEEN DULY EXECUTED AND DELIVERED BY THE COMPANY AND EACH DOMESTIC SUBSIDIARY
EXISTING AT SUCH TIME AND DIRECTLY OWNING ANY OUTSTANDING EQUITY INTERESTS OR
ANY INDEBTEDNESS, AND THERE SHALL HAVE BEEN DULY AND VALIDLY PLEDGED TO THE
COLLATERAL AGENT THEREUNDER, FOR THE RATABLE BENEFIT OF THE SECURED PARTIES (A)
ALL THE OUTSTANDING EQUITY INTERESTS (OTHER THAN EQUITY INTERESTS IN ANY FOREIGN
SUBSIDIARY) OWNED

 

5

--------------------------------------------------------------------------------


 

DIRECTLY BY THE COMPANY OR ANY DOMESTIC SUBSIDIARY, (B) 65% OF THE OUTSTANDING
VOTING EQUITY INTERESTS, AND 100% OF THE OUTSTANDING NON-VOTING EQUITY INTERESTS
(OR, IN EACH CASE, SUCH LESSER PERCENTAGES AS SHALL BE OWNED BY THE COMPANY AND
THE DOMESTIC SUBSIDIARIES) IN EACH FOREIGN SUBSIDIARY OWNED IN WHOLE OR IN PART
DIRECTLY BY THE COMPANY OR ANY DOMESTIC SUBSIDIARY AND (C) ALL INDEBTEDNESS THAT
IS OWED TO THE COMPANY OR ANY DOMESTIC SUBSIDIARY; AND ANY CERTIFICATES,
PROMISSORY NOTES OR OTHER INSTRUMENTS REPRESENTING THE EQUITY INTERESTS OR
INDEBTEDNESS PLEDGED OR SUBJECTED TO A CHARGE UNDER THE PLEDGE AGREEMENTS,
ACCOMPANIED BY STOCK POWERS OR OTHER INSTRUMENTS OF TRANSFER ENDORSED IN BLANK,
SHALL BE IN THE ACTUAL POSSESSION OF THE COLLATERAL AGENT AND ALL OTHER STEPS
REQUIRED UNDER APPLICABLE LAW OR REQUESTED BY THE COLLATERAL AGENT TO ENSURE
THAT THE PLEDGE AGREEMENTS CREATE VALID, FIRST PRIORITY, PERFECTED LIENS
(SUBJECT TO PERMITTED ENCUMBRANCES) ON ALL THE COLLATERAL SUBJECT THERETO SHALL
HAVE BEEN TAKEN;

 

(III)          ONE OR MORE SECURITY AGREEMENTS (OR SUPPLEMENTS THERETO) SHALL
HAVE BEEN DULY EXECUTED AND DELIVERED BY THE COMPANY AND EACH DOMESTIC
SUBSIDIARY EXISTING AT SUCH TIME AND THERE SHALL HAVE BEEN SUBJECTED TO SECURITY
INTERESTS THEREUNDER SECURING THE OBLIGATIONS ALL THE ASSETS OF EACH SUCH PERSON
IN WHICH A SECURITY INTEREST CAN BE CREATED UNDER THE UCC, AND ALL DOCUMENTS AND
INSTRUMENTS, INCLUDING UCC FINANCING STATEMENTS, REQUIRED BY LAW OR REASONABLY
REQUESTED BY THE COLLATERAL AGENT TO BE FILED, REGISTERED OR RECORDED TO CREATE
THE SECURITY INTERESTS INTENDED TO BE CREATED BY THE SECURITY AGREEMENTS AND
PERFECT SUCH LIENS TO THE EXTENT REQUIRED BY, AND WITH THE PRIORITY REQUIRED BY,
THE SECURITY AGREEMENTS, SHALL HAVE BEEN FILED, REGISTERED OR RECORDED (OR
ARRANGEMENTS SATISFACTORY TO THE COLLATERAL AGENT FOR SUCH FILING, REGISTRATION
OR RECORDING SHALL HAVE BEEN MADE);

 

(IV)          THE INDEMNITY, SUBROGATION AND CONTRIBUTION AGREEMENT (OR A
SUPPLEMENT THERETO) SHALL HAVE BEEN EXECUTED BY THE COMPANY AND EACH DOMESTIC
SUBSIDIARY PARTY TO THE GUARANTEE AGREEMENT, ANY PLEDGE AGREEMENT OR ANY
SECURITY AGREEMENT, SHALL HAVE BEEN DELIVERED TO THE COLLATERAL AGENT AND SHALL
BE IN FULL FORCE AND EFFECT; AND

 

(V)           EACH LOAN PARTY SHALL HAVE OBTAINED ALL CONSENTS AND APPROVALS
REQUIRED TO BE OBTAINED BY IT IN CONNECTION WITH THE EXECUTION AND DELIVERY OF
ALL SECURITY DOCUMENTS TO WHICH IT IS A PARTY, THE PERFORMANCE OF ITS
OBLIGATIONS THEREUNDER AND THE GRANTING BY IT OF THE LIENS THEREUNDER; AND

 


(B)           AT ALL TIMES WHEN THERE SHALL BE ONE OR MORE FOREIGN SUBSIDIARIES
THAT ARE FOREIGN BORROWERS UNDER THIS AGREEMENT:


 

(I)            THE GUARANTEE AGREEMENT (OR A SUPPLEMENT THERETO) SHALL HAVE BEEN
EXECUTED BY EACH FOREIGN SUBSIDIARY THAT IS A DIRECT OR INDIRECT

 

6

--------------------------------------------------------------------------------


 

PARENT OF ANY SUCH FOREIGN BORROWER (A “FOREIGN PARENT”) (IT BEING UNDERSTOOD
THAT EACH FOREIGN PARENT WILL GUARANTEE ONLY THE OBLIGATIONS OF FOREIGN
BORROWERS THAT ARE ITS SUBSIDIARIES), SHALL HAVE BEEN DELIVERED TO THE
COLLATERAL AGENT AND SHALL BE IN FULL FORCE AND EFFECT;

 

(II)           ONE OR MORE PLEDGE AGREEMENTS (OR SUPPLEMENTS THERETO) SHALL HAVE
BEEN DULY EXECUTED AND DELIVERED BY EACH FOREIGN BORROWER AND EACH FOREIGN
PARENT OF SUCH FOREIGN BORROWER EXISTING AT SUCH TIME AND DIRECTLY OWNING ANY
OUTSTANDING EQUITY INTERESTS OR ANY INDEBTEDNESS, AND THERE SHALL HAVE BEEN DULY
AND VALIDLY PLEDGED TO THE COLLATERAL AGENT UNDER THE PLEDGE AGREEMENT, FOR THE
RATABLE BENEFIT OF THE SECURED PARTIES, (A) ALL THE EQUITY INTERESTS IN SUCH
FOREIGN BORROWER, EACH FOREIGN PARENT OF SUCH FOREIGN BORROWER AND EACH
SUBSIDIARY DIRECTLY OWNED IN WHOLE OR IN PART BY SUCH FOREIGN BORROWER OR ANY
SUCH FOREIGN PARENT, INCLUDING ANY SUCH EQUITY INTERESTS OWNED BY THE COMPANY
AND THE DOMESTIC SUBSIDIARIES THAT ARE NOT PLEDGED PURSUANT TO CLAUSE (A)(II)
ABOVE AND (B) ALL THE INDEBTEDNESS THAT IS OWED TO SUCH FOREIGN BORROWER OR A
FOREIGN PARENT (IT BEING UNDERSTOOD THAT THE EQUITY INTERESTS AND INDEBTEDNESS
REFERRED TO IN THIS CLAUSE (II) WILL SECURE ONLY THE OBLIGATIONS OF SUCH FOREIGN
BORROWER); AND ANY CERTIFICATES, PROMISSORY NOTES OR OTHER INSTRUMENTS
REPRESENTING SUCH EQUITY INTERESTS OR INDEBTEDNESS, ACCOMPANIED BY STOCK POWERS
OR OTHER INSTRUMENTS OF TRANSFER ENDORSED IN BLANK, SHALL BE IN THE ACTUAL
POSSESSION OF THE COLLATERAL AGENT AND ALL OTHER STEPS REQUIRED UNDER APPLICABLE
LAW OR REQUESTED BY THE COLLATERAL AGENT TO ENSURE THAT THE PLEDGE AGREEMENTS
CREATE VALID, FIRST PRIORITY, PERFECTED LIENS (SUBJECT TO PERMITTED
ENCUMBRANCES) ON ALL THE COLLATERAL SUBJECT THERETO SHALL HAVE BEEN TAKEN; AND

 

(III)          ONE OR MORE SECURITY AGREEMENTS (OR SUPPLEMENTS THERETO) SHALL
HAVE BEEN DULY EXECUTED AND DELIVERED BY EACH FOREIGN BORROWER OR FOREIGN PARENT
OF SUCH FOREIGN BORROWER EXISTING AT SUCH TIME AND THERE SHALL HAVE BEEN
SUBJECTED TO SECURITY INTERESTS THEREUNDER SECURING THE OBLIGATIONS OF SUCH
FOREIGN BORROWER (BUT NOT ANY OBLIGATIONS OF THE COMPANY OR ANY DOMESTIC
SUBSIDIARY) ALL THE PERSONAL PROPERTY OR FIXTURES (WITHIN THE MEANING OF THE
UCC) OF SUCH PERSON IN WHICH A SECURITY INTEREST CAN BE CREATED UNDER THE LAWS
OF EACH APPLICABLE JURISDICTION, WITH SUCH EXCEPTIONS AS THE COLLATERAL AGENT
MAY APPROVE IN ITS SOLE DISCRETION, AND WITHOUT LIABILITY TO ANY PARTY HERETO,
TAKING INTO ACCOUNT THE COST AND DIFFICULTY INVOLVED IN CREATING OR PERFECTING
ANY SUCH SECURITY INTEREST AND THE BENEFITS TO THE LENDERS THAT WOULD RESULT
THEREFROM, AND ALL DOCUMENTS AND INSTRUMENTS REQUIRED BY LAW OR REASONABLY
REQUESTED BY THE COLLATERAL AGENT TO BE FILED, REGISTERED OR RECORDED TO CREATE
THE SECURITY INTERESTS INTENDED TO BE CREATED BY THE SECURITY AGREEMENTS AND
PERFECT SUCH LIENS TO THE EXTENT REQUIRED BY, AND WITH THE PRIORITY REQUIRED BY,
THE SECURITY AGREEMENTS, SHALL HAVE BEEN FILED, REGISTERED OR RECORDED (OR
ARRANGEMENTS SATISFACTORY TO THE COLLATERAL AGENT FOR SUCH FILING, REGISTRATION
OR RECORDING SHALL HAVE BEEN MADE).

 

7

--------------------------------------------------------------------------------


 

Notwithstanding any of the foregoing provisions of this definition, if the
Company or any Subsidiary shall be using commercially reasonable efforts to
create or perfect any pledge of Equity Interests in or Indebtedness of any
Foreign Subsidiary, the failure to have created or perfected such pledge shall
not, in and of itself, prevent the Collateral and Guarantee Requirement from
being satisfied until (x) the later of (i) the 90th day after the Effective Date
and (ii) the 90th day after the acquisition of such Collateral by the Company or
a Domestic Subsidiary or (y) if, in the judgment of the Collateral Agent, the
Company is endeavoring in good faith to satisfy the Collateral and Guarantee
Requirement, the 180th day after the acquisition of such Collateral by the
Company or a Domestic Subsidiary.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Exposure hereunder, as such commitment may be (a)
reduced or increased from time to time pursuant to Section 2.07 or Section 2.18
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04.  The initial amount of each Lender’s
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as applicable. 
The initial aggregate amount of the Lenders’ Commitments is $100,000,000.

 

“Commitment Increase Agreement” means a Commitment Increase Agreement
substantially in the form of Exhibit 1.01E among the Borrower, the
Administrative Agent and a Lender.

 

“Commitment Increase Notice” has the meaning assigned to such term in
Section 2.18.

 

“Company” means Benchmark Electronics, Inc., a Texas corporation.

 

“Consolidated EBITDA” means, for any period, the EBITDA of the Company and its
Restricted Subsidiaries for such period determined on a consolidated basis;
provided that (i) solely for purposes of calculating the Leverage Ratio and
Adjusted Leverage Ratio, but not for any other purpose, Consolidated EBITDA for
any period of four fiscal quarters during which an Acquisition shall have
occurred shall be computed on a pro forma consolidated basis to include the
EBITDA of such Acquisition and (ii) solely for purposes of calculating the
Leverage Ratio but not for any other purpose, all references to Restricted
Subsidiaries in this definition and in the definitions referred to herein shall
be deemed references to Subsidiaries.

 

“Consolidated Net Income” means, for any Person for any period, the net income
(or loss) of such person and its subsidiaries during such period, calculated and
consolidated or combined in accordance with GAAP; provided that there shall be
excluded from such net income (to the extent otherwise included therein) the
following: (i) any non-cash, non-recurring charges, (ii) gains or losses
attributable to Property sales not in the ordinary course of business, and (iii)
the cumulative effect of a change in accounting principles and any gains or
losses attributable to writeups or writedowns of assets.

 

8

--------------------------------------------------------------------------------


 

“Consolidated Net Tangible Assets” means the total assets of the Company and its
Restricted Subsidiaries less, without duplication, (i) intangible assets
including, without limitation, goodwill, research and development costs,
trademarks, trade names, patents, franchises, copyrights, licenses and like
general intangibles, experimental or organizational expense, unamortized debt
discount and expense carried as an asset, all reserves and any write-up in the
book of value of assets made after the Effective Date (other than write-ups of
assets of a going concern business made within 12 months after the acquisition
of such business), net of accumulated amortization and (ii) all reserves for
depreciation and other asset valuation reserves (but excluding reserves for
federal, state and other income taxes).

 

“Consolidated Tangible Net Worth” means, at any time:

 

(A)          THE TOTAL ASSETS OF THE COMPANY AND ITS RESTRICTED SUBSIDIARIES
WHICH WOULD BE SHOWN AS ASSETS ON A CONSOLIDATED BALANCE SHEET OF THE COMPANY
AND ITS RESTRICTED SUBSIDIARIES AS OF SUCH TIME PREPARED IN ACCORDANCE WITH
GAAP, AFTER ELIMINATING ALL AMOUNTS PROPERLY ATTRIBUTABLE TO MINORITY INTERESTS,
IF ANY, IN THE STOCK AND SURPLUS OF RESTRICTED SUBSIDIARIES, MINUS

 

(B)           THE TOTAL LIABILITIES OF THE COMPANY AND ITS RESTRICTED
SUBSIDIARIES WHICH WOULD BE SHOWN AS LIABILITIES ON A CONSOLIDATED BALANCE SHEET
OF THE COMPANY AND ITS RESTRICTED SUBSIDIARIES AS OF SUCH TIME PREPARED IN
ACCORDANCE WITH GAAP, MINUS

 

(C)           THE NET BOOK AMOUNT OF ALL ASSETS OF THE COMPANY AND ITS
RESTRICTED SUBSIDIARIES (AFTER DEDUCTING ANY RESERVES APPLICABLE THERETO) THAT
WOULD BE SHOWN AS INTANGIBLE ASSETS ON A CONSOLIDATED BALANCE SHEET OF THE
COMPANY AND ITS RESTRICTED SUBSIDIARIES AS OF SUCH TIME PREPARED IN ACCORDANCE
WITH GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Current Assets” means all assets of a Person which under GAAP would be
classified as current assets.

 

“Current Liabilities” means all liabilities of a Person which under GAAP would
be classified as current liabilities, other than current maturities of Long-Term
Indebtedness and the obligation to repay the Revolving Loans.

 

“Current Ratio” means, on any day, the ratio of (a) the Current Assets of the
Company and its Restricted Subsidiaries to (b) the Current Liabilities of the
Company and its Restricted Subsidiaries, each on a consolidated basis.

 

“Debt Service” means, for any period, the sum of (a) Cash Interest Expense for
such period and(b) scheduled principal payments on Total Indebtedness for such
period.

 

9

--------------------------------------------------------------------------------


 

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiaries” means all Subsidiaries incorporated or organized under
the laws of the United States of America, any State thereof or the District of
Columbia.

 

“EBITDA” means, for any Person for any period, without duplication, the
Consolidated Net Income of such Person for such period plus, to the extent
deducted in determining such Consolidated Net Income, Cash Interest Expense,
depreciation, amortization, other non-cash, non-recurring charges and income tax
(including state franchise taxes based upon income) expense.

 

“Effective Date” has the meaning in the preamble of this Agreement.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

10

--------------------------------------------------------------------------------


 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Company or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in ARTICLE VII.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.17(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure to comply with Section 2.15(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.15(a).

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

11

--------------------------------------------------------------------------------


 

“Fee Letter” means the letter agreement dated December 15, 2004, between the
Borrower and the Administrative Agent.

 

“Fiscal Quarter” means the fiscal quarter of the Company, ending on the last day
of each March, June, September and December of each year.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (i)
Consolidated EBITDA plus Lease Expense and less cash taxes of the Company and
its Restricted Subsidiaries for such period to (ii) the Debt Service plus
Capital Expenditures plus Lease Expense of the Company and its Restricted
Subsidiaries for such period.

 

“Foreign Borrower” means any Borrowing Subsidiary that is a Foreign Subsidiary.

 

“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is located.  For purposed of the definition, the United States of
America, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Approval” means (ii) any authorization, consent, approval,
license, waiver, ruling, permit, tariff, rate, certification, exemption, filing,
variance, claim, order, judgment, decree, sanction or publication of, by or
with; (iii)any notice to; (iv) any declaration of or with; or (v) any
registration by or with, or any other action or deemed action by or on behalf
of, any Governmental Authority.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or

 

12

--------------------------------------------------------------------------------


 

services for the purpose of assuring the owner of such Indebtedness or other
obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation or (d) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness or obligation; provided,
that the term Guarantee shall not include endorsements for collection or deposit
in the ordinary course of business.

 

“Guarantee Agreement” means the Guarantee Agreement substantially in the form of
Exhibit 1.01G among the Company, the Guarantors from time to time party thereto
and the Collateral Agent for the benefit of the Secured Parties, as the same may
be amended, modified or supplemented from time to time in accordance with the
provisions hereof.

 

“Guarantors” means all the Domestic Subsidiaries and the Foreign Parent of each
Foreign Borrower who is required to execute a Guarantee Agreement pursuant to
paragraph (b)(i) of the definition of Collateral and Guarantee Requirement.

 

“Hazardous Materials”  means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Highest Lawful Rate” means, as to any Lender or the Issuing Lender, the maximum
nonusurious rate of interest that, under applicable law, may be contracted for,
taken, reserved, charged or received by such Lender on the Loans or under the
Loan Documents at any time or from time to time.  If the maximum rate of
interest which, under applicable law, any of such Lenders are permitted to
charge the Borrower on the Loans shall change after the date hereof, to the
extent permitted by applicable law, the Highest Lawful Rate shall be
automatically increased or decreased, as the case may be, as of the effective
time of such change without notice to the Borrower or any other Person.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding accounts payable incurred in the
ordinary course of business), (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed, (f)
all Guarantees by such Person of Indebtedness of others, (g) all Capital Lease
Obligations of such Person, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty and (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances.  The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such

 

13

--------------------------------------------------------------------------------


 

Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnity, Subrogation and Contribution Agreement” means the Indemnity,
Subrogation and Contribution Agreement substantially in the form of Exhibit
1.01H among the Company, the Domestic Subsidiaries from time to time party
thereto and the Collateral Agent for the benefit of the Secured Parties, as the
same may be amended, modified or supplemented from time to time in accordance
with the provisions hereof.

 

“Intercompany Indebtedness” means any indebtedness of the Company or any
Subsidiary owed to and held by the Company or any Wholly Owned Subsidiary;
provided that any subsequent issuance or transfer of any Equity Interest which
results in any such Wholly Owned Subsidiary ceasing to be a Wholly Owned
Subsidiary or any subsequent transfer of such indebtedness (other than to the
Company or another Wholly Owned Subsidiary) shall be deemed, in each case, to
constitute a new incurrence of Indebtedness other than Intercompany Indebtedness
by the issuer thereof.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period.  For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

 

“Issuing Lender” means JPMorgan Chase Bank, N.A. in its capacity as the issuer
of Letters of Credit hereunder, and its successors in such capacity as provided
in Section 2.05.  The Issuing Lender may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Lender, in
which case the term “Issuing Lender” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.

 

14

--------------------------------------------------------------------------------


 

“Joinder to, Ratification and Amendment of Guarantee Agreement” means that
certain Joinder to, Ratification and Amendment of Guarantee Agreement dated of
even date herewith by and among the Company and Benchmark Electronics Delaware
Corp., Benchmark Electronics Huntsville, Inc., Avex Constitution, Inc.,
Benchmark BV Holdings, Inc., Avex Liberty, Inc., Avex Holdings, Inc., Benchmark
Electronics California, Inc., Benchmark Electronics Company and Administrative
Agent.

 

“Joinder to, Ratification and Amendment of Indemnity, Subrogation and
Contribution Agreement” means that certain Joinder to, Ratification and
Amendment of Indemnity, Subrogation and Contribution Agreement dated of even
date herewith by and among the Company, Benchmark Electronics Delaware Corp.,
Benchmark Electronics Huntsville, Inc., Avex Constitution, Inc., Avex Liberty,
Inc., Benchmark BV Holdings, Inc., Avex Holdings, Inc., Benchmark Electronics
California, Inc., Benchmark Electronics Company and Administrative Agent.

 

“Joinder to, Ratification and Amendment of Pledge Agreement” means that certain
Joinder to, Ratification and Amendment of Pledge Agreement dated of even date
herewith by and among the Company, Benchmark Electronics Delaware Corp.,
Benchmark Electronics Huntsville, Inc., Avex Constitution, Inc., Avex Liberty,
Inc., Benchmark BV Holdings, Inc., Avex Holdings, Inc., Benchmark Electronics
California, Inc., Benchmark Electronics Company and Administrative Agent.

 

“Joinder to, Ratification and Amendment of Security Agreement” means that
certain Joinder to, Ratification and Amendment of Security Agreement dated of
even date herewith by and among the Company, Benchmark Electronics Delaware
Corp., Benchmark Electronics Huntsville, Inc., Avex Constitution, Inc., Avex
Liberty, Inc., Benchmark BV Holdings, Inc., Avex Holdings, Inc., Benchmark
Electronics California, Inc., Benchmark Electronics Company and Administrative
Agent.

 

“Law” means all laws, statutes, treaties, ordinances, codes, acts, rules,
regulations, Government Approvals and Orders of all Governmental Authorities,
whether now or hereafter in effect.

 

“LC Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lease Expense” for any period shall mean gross operating lease obligations of
the Borrower and its Restricted Subsidiaries for any relevant period for which
such calculation is being utilized.

 

15

--------------------------------------------------------------------------------


 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereto pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness as of
such date to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters of the Company ended on such date (or, if such date is not the last day
of a fiscal quarter, ended on the last day of the fiscal quarter of the Company
most recently ended prior to such date); provided, that for purposes of
determining the Leverage Ratio, all references in the definitions of Total
Indebtedness and Consolidated EBITDA (and in the definitions used therein) to
Restricted Subsidiaries shall be deemed references to Subsidiaries.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.  For the
purposes of this Agreement and the other Loan Documents, the Company or any
Subsidiary of the Company shall be deemed to be the owner of any Property which
it has acquired or holds subject to a conditional sale agreement, financing
lease or other arrangement pursuant to which title to the Property has been
retained by or vested in some other Person for security purposes.

 

“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, the Guarantee Agreement, the Indemnity
Subrogation and Contribution Agreement, the Letters of Credit (and any
applications therefor and reimbursement agreements relating thereto), the
Security Documents, any promissory note issued pursuant to Section 2.08.

 

16

--------------------------------------------------------------------------------


 

“Loan Parties” means each Borrower and each Subsidiary that is party to the
Guarantee Agreement or any Security Document.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.

 

“Material Adverse Effect” means any event, development or circumstance that has
had or could reasonably be expected to have a material adverse effect on (a) the
business, assets, property or condition (financial or otherwise) of the Borrower
and the Subsidiaries taken as a whole, or (b) the validity or enforceability of
any of the Loan Documents or the rights or remedies of the Administrative Agent
or the Lenders.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $25,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

 

“Maturity Date” means January 20, 2008.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Cash Proceeds” means, with respect to any event, (a) the cash proceeds
received in respect of such event net of all brokerage commissions, reasonable
fees and out-of-pocket expenses paid by the Company to third parties (other than
Affiliates) in connection with such event.

 

“Net Worth” means, at any time and from time to time, the net worth of the
Company and its Subsidiaries on a consolidated basis, determined in accordance
with GAAP.

 

“New Lender” has the meaning set forth in Section 2.18(b).

 

“New Lender Agreement” means an agreement among the Borrower, the Administrative
Agent and a New Lender in substantially in the form of Exhibit 1.01I or a form
that is reasonably satisfactory to the Administrative Agent.

 

“Obligations” means (a) the due and punctual payment by the Borrowers or the
applicable Loan Parties of (i) the principal of and premium, if any, and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the

 

17

--------------------------------------------------------------------------------


 

Loans, when and as due, whether at maturity, by acceleration, upon one or more
dates set for prepayment or otherwise, (ii) each payment required to be made by
the Borrowers under this Agreement in respect of any Letter of Credit, when and
as due, including payments in respect of reimbursement of disbursements,
interest thereon and obligations to provide cash collateral and (iii) all other
monetary obligations, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Loan Parties to the Secured Parties under
this Agreement and the other Loan Documents, (b) the due and punctual payment
and performance of all covenants, agreements, obligations and liabilities of the
Loan Parties, monetary or otherwise, under or pursuant to this Agreement and the
other Loan Documents and (c) the due and punctual payment of all obligations of
the Company under each Swap Agreement entered into (i) prior to the Effective
Date with any counterparty that is a Lender (or an Affiliate thereof) on the
date hereof or (ii) on or after the Effective Date with any counterparty that is
a Lender (or an Affiliate thereof) at the time such Swap Agreement is entered
into.

 

“Order” means an order, writ, judgment, award, injunction, decree, ruling or
decision of any Governmental Authority or arbitrator.

 

“Original Credit Agreement” has the meaning set forth in the Preliminary
Statement.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

“Participant” has the meaning set forth in Section 9.04.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 


(A)           LIENS IMPOSED BY LAW FOR TAXES THAT ARE NOT YET DUE OR ARE BEING
CONTESTED IN COMPLIANCE WITH SECTION 5.05;


 


(B)           CARRIERS’, WAREHOUSEMEN’S, MECHANICS’, MATERIALMEN’S, REPAIRMEN’S
AND OTHER LIKE LIENS IMPOSED BY LAW, ARISING IN THE ORDINARY COURSE OF BUSINESS
AND SECURING OBLIGATIONS THAT ARE NOT OVERDUE BY MORE THAN 90 DAYS OR ARE BEING
CONTESTED IN COMPLIANCE WITH SECTION 5.05;


 


(C)           PLEDGES AND DEPOSITS MADE IN THE ORDINARY COURSE OF BUSINESS IN
COMPLIANCE WITH WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER SOCIAL
SECURITY LAWS OR REGULATIONS;

 

18

--------------------------------------------------------------------------------


 


(D)           DEPOSITS TO SECURE THE PERFORMANCE OF BIDS, TRADE CONTRACTS,
LEASES, STATUTORY OBLIGATIONS, SURETY AND APPEAL BONDS, PERFORMANCE BONDS AND
OTHER OBLIGATIONS OF A LIKE NATURE, IN EACH CASE IN THE ORDINARY COURSE OF
BUSINESS;


 


(E)           JUDGMENT LIENS IN RESPECT OF JUDGMENTS THAT DO NOT CONSTITUTE AN
EVENT OF DEFAULT UNDER CLAUSE (K) OF ARTICLE VII;


 


(F)            EASEMENTS, ZONING RESTRICTIONS, RIGHTS-OF-WAY AND SIMILAR
ENCUMBRANCES ON REAL PROPERTY IMPOSED BY LAW OR ARISING IN THE ORDINARY COURSE
OF BUSINESS THAT DO NOT SECURE ANY MONETARY OBLIGATIONS AND DO NOT MATERIALLY
DETRACT FROM THE VALUE OF THE AFFECTED PROPERTY OR INTERFERE WITH THE ORDINARY
CONDUCT OF BUSINESS OF THE COMPANY OR ANY SUBSIDIARY;


 


(G)           ANY OBLIGATIONS OR DUTIES AFFECTING ANY OF THE PROPERTY OF THE
COMPANY OR THE SUBSIDIARIES TO ANY MUNICIPALITY OR PUBLIC AUTHORITY WITH RESPECT
TO ANY FRANCHISE, GRANT, LICENSE OR PERMIT WHICH DO NOT MATERIALLY IMPAIR THE
USE OF SUCH PROPERTY FOR THE PURPOSES FOR WHICH IT IS HELD;


 


(H)           LIENS ARISING FROM PRECAUTIONARY UCC FINANCING STATEMENTS
REGARDING OPERATING LEASES; AND


 


(I)            LIENS ARISING OUT OF CONSIGNMENT OR SIMILAR ARRANGEMENTS FOR THE
SALE OF GOODS ENTERED INTO BY THE COMPANY OR ANY OF ITS SUBSIDIARIES IN THE
ORDINARY COURSE OF BUSINESS.


 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” means:

 


(A)           DIRECT OBLIGATIONS OF, OR OBLIGATIONS THE PRINCIPAL OF AND
INTEREST ON WHICH ARE UNCONDITIONALLY GUARANTEED BY, THE UNITED STATES OF
AMERICA (OR BY ANY AGENCY THEREOF TO THE EXTENT SUCH OBLIGATIONS ARE BACKED BY
THE FULL FAITH AND CREDIT OF THE UNITED STATES OF AMERICA), IN EACH CASE
MATURING WITHIN ONE YEAR FROM THE DATE OF ACQUISITION THEREOF;


 


(B)           INVESTMENTS IN COMMERCIAL PAPER MATURING WITHIN ONE YEAR FROM THE
DATE OF ACQUISITION THEREOF AND HAVING, AT SUCH DATE OF ACQUISITION, THE HIGHEST
CREDIT RATING OBTAINABLE FROM S&P OR FROM MOODY’S;


 


(C)           INVESTMENTS IN CERTIFICATES OF DEPOSIT, BANKER’S ACCEPTANCES AND
TIME DEPOSITS MATURING WITHIN 364 DAYS FROM THE DATE OF ACQUISITION THEREOF
ISSUED OR GUARANTEED BY OR PLACED WITH, AND MONEY MARKET DEPOSIT ACCOUNTS ISSUED
OR OFFERED BY, ANY DOMESTIC OFFICE OF ANY COMMERCIAL BANK ORGANIZED UNDER THE
LAWS OF THE UNITED STATES OF AMERICA OR ANY STATE THEREOF WHICH (I) HAS A
COMBINED CAPITAL AND SURPLUS AND UNDIVIDED PROFITS OF NOT LESS THAN $500,000,000
AND (II) HAS SHORT-TERM CREDIT RATINGS OF AT LEAST A1 AND P1 BY S&P AND MOODY’S,
RESPECTIVELY;


 


(D)           FULLY COLLATERALIZED REPURCHASE AGREEMENTS WITH A TERM OF NOT MORE
THAN 30 DAYS FOR SECURITIES DESCRIBED IN CLAUSE (A) ABOVE AND ENTERED INTO WITH
A FINANCIAL INSTITUTION SATISFYING THE CRITERIA DESCRIBED IN CLAUSE (C) ABOVE;
PROVIDED THAT THE COMPANY SHALL TAKE POSSESSION OF ALL SECURITIES PURCHASED BY
THE COMPANY OR ANY SUBSIDIARY UNDER REPURCHASE

 

19

--------------------------------------------------------------------------------


 


AGREEMENTS AND SHALL ADHERE TO CUSTOMARY MARGIN AND MARK-TO-MARKET PROCEDURES
WITH RESPECT TO FLUCTUATIONS IN VALUE; AND


 


(E)           MONEY MARKET FUNDS THAT (I) COMPLY WITH THE CRITERIA SET FORTH IN
SECURITIES AND EXCHANGE COMMISSION RULE 2A-7 UNDER THE INVESTMENT COMPANY ACT OF
1940, (II) ARE RATED AAA BY S&P AND AAA BY MOODY’S OR INVEST SOLELY IN THE
ASSETS DESCRIBED IN CLAUSES (A) THROUGH (D) ABOVE AND (III) HAVE PORTFOLIO
ASSETS OF AT LEAST $5,000,000,000;


 


(F)            MUNICIPAL INVESTMENTS WITH A RATING OF AAA BY S&P AND AAA BY
MOODY’S AND A MAXIMUM MATURITY OF ONE YEAR (FOR SECURITIES WHERE THE INTEREST
RATE IS ADJUSTED PERIODICALLY (E.G. FLOATING RATE SECURITIES), THE INTEREST RATE
RESET DATE WILL BE USED TO DETERMINE THE MATURITY DATE); AND


 


(G)           VARIABLE RATE NOTES ISSUED BY, OR GUARANTEED BY, ANY STATE AGENCY,
MUNICIPALITY OR DOMESTIC CORPORATION RATED A-1 (OR THE EQUIVALENT THEREOF) OR
BETTER BY S&P OR P-1 (OR THE EQUIVALENT THEREOF) OR BETTER BY MOODY’S AND
MATURING WITHIN 364 DAYS FROM THE DATE OF ACQUISITION (THE INTEREST RATE RESET
DATE WILL BE USED TO DETERMINE THE MATURITY DATE).


 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan”  means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Company or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledge Agreements” means (a) a Pledge Agreement substantially in the form of
Exhibit 1.01K among the Company, the Subsidiaries from time to time party
thereto and the Collateral Agent and (b) in connection with pledges of shares of
or other equity interests in Foreign Subsidiaries, other pledge agreements or
similar agreements in form and substance satisfactory to the Collateral Agent,
as the same may be amended, modified or supplemented from time to time in
accordance with the provisions hereof.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Qualified Foreign Subsidiary Holding Company” means a Domestic Subsidiary that
does not own any assets other than, or engage in any business or activity other
than the ownership of, Equity Interests of one or more Domestic or Foreign
Subsidiaries and that does not have any Indebtedness or liabilities other than
(a) liabilities incidental to its ownership of such Equity Interests and (b)
liabilities as a Guarantor of the Obligations.

 

“Quarterly Dates” means the last day of each March, June, September and December
in each year.

 

20

--------------------------------------------------------------------------------


 

“Re-Allocation Date” has the meaning set forth in Section 2.18(e).

 

“Register” has the meaning set forth in Section 9.04(b).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Revolving Exposures and
unused Commitments representing at least 51% of the sum of the total Revolving
Exposures and unused Commitments at such time.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any option, warrant or other right
to acquire any such Equity Interests in the Company.

 

“Restricted Subsidiary” means (a) any Domestic Subsidiary and (b) any Foreign
Subsidiary that is not an Unrestricted Subsidiary.

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the (a) outstanding principal amount of such Lender’s Revolving Loans and (b)
such Lender’s LC Exposure, in each case at such time.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01.

 

“Rolling Period” means any period of four consecutive Fiscal Quarters (or, if
less, the number of full Fiscal Quarters subsequent to the Effective Date).

 

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Secured Parties” means the Administrative Agent, the Collateral Agent, each
Lender, the Issuing Lender and each other person to which any of the Obligations
is owed.

 

“Security Agreements” means (a) a Security Agreement substantially in the form
of Exhibit 1.01L among the Company, the Domestic Subsidiaries from time to time
party thereto and the Collateral Agent for the benefit of the Secured Parties
and (b) in connection with the creation of security interests in the assets of
Foreign Subsidiaries, other security agreements or similar agreements in form
and substance satisfactory to the Collateral Agent, as the same may be amended,
modified or supplemented from time to time in accordance with the provisions
hereof.

 

“Security Documents” means the Security Agreements, the Pledge Agreements, the
Guarantee Agreements, the Joinder to, Ratification and Amendment of Guarantee
Agreements, the Joinder to, Ratification and Amendment of Pledge Agreement, the
Joinder to,

 

21

--------------------------------------------------------------------------------


 

Ratification and Amendment of Security Agreement, the Joinder to, Ratification
and Amendment of the Indemnity Subrogation and Contribution Agreement and each
other security document or pledge agreement delivered pursuant to Section 5.11
or Section 5.13 to secure any of the Obligations or in accordance with
applicable local or foreign law to grant a valid, perfected security interest in
any property, and all UCC or other financing statements or instruments of
perfection required by this Agreement or any security agreement to be filed with
respect to the security interests in property and fixtures created pursuant to
the Security Agreement and any other document or instrument utilized to pledge
as collateral for the Obligations any property of whatever kind or nature.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject (a) with
respect to the Base CD Rate, for new negotiable nonpersonal time deposits in
dollars of over $100,000 with maturities approximately equal to three months and
(b) with respect to the Adjusted LIBO Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such
reserve percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Subordinated Indebtedness” means subordinated debt securities issued by the
Company that (a) are subordinated to the Obligations pursuant to subordination
provisions approved by Administrative Agent, (b) contain covenants, events of
default and mandatory redemption, repayment, prepayment or repurchase
requirements approved by Administrative Agent, (c) do not mature, and are not
subject to any scheduled amortization, redemption, repayment, prepayment or
repurchase requirement, prior to the date one year after the Maturity Date and
(d) are not Guaranteed by any of the Subsidiaries.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which Equity Interests representing more than 50% of the equity or more
than 50% of the ordinary voting power or, in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Company.

 

22

--------------------------------------------------------------------------------


 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Three-Month Secondary CD Rate” means, for any day, the secondary market rate
for three-month certificates of deposit reported as being in effect on such day
(or, if such day is not a Business Day, the next preceding Business Day) by the
Board through the public information telephone line of the Federal Reserve Bank
of New York (which rate will, under the current practices of the Board, be
published in Federal Reserve Statistical Release H.15(519) during the week
following such day) or, if such rate is not so reported on such day or such next
preceding Business Day, the average of the secondary market quotations for
three-month certificates of deposit of major money center banks in New York City
received at approximately 10:00 a.m., New York City time, on such day (or, if
such day is not a Business Day, on the next preceding Business Day) by the
Administrative Agent from three negotiable certificate of deposit dealers of
recognized standing selected by it.

 

“Total Indebtedness” means, as of any date, the sum of (a) the aggregate
principal amount of Indebtedness of the Company and its Restricted Subsidiaries
outstanding as of such date, in the amount that would be reflected on a balance
sheet prepared as of such date on a consolidated basis in accordance with GAAP,
plus (b) the aggregate principal amount of Indebtedness of the Company and its
Restricted Subsidiaries outstanding as of such date that is not required to be
reflected on a balance sheet in accordance with GAAP, determined on a
consolidated basis; provided that, (i) for purposes of clause (b) above, the
term “Indebtedness” shall not include contingent obligations of the Company or
any Restricted Subsidiary as an account party in respect of any letter of credit
or letter of guaranty unless such letter of credit or letter of guaranty
supports an obligation that constitutes Indebtedness and (ii) solely for
purposes of calculating the Leverage Ratio but not for any other purpose, all
references to Restricted Subsidiaries in this definition and in the definitions
referred to herein shall be deemed references to Subsidiaries.

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

23

--------------------------------------------------------------------------------


 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of Texas or, where applicable as to specific Collateral, any other
relevant state.

 

“Unrestricted Subsidiary” means (i) any Foreign Subsidiary of the Company that
at the time of determination shall have been designated as an Unrestricted
Subsidiary by the Company in the manner provided below (and shall not
subsequently have been designated as a Restricted Subsidiary), (ii) any
subsidiary of an Unrestricted Subsidiary and (iii) Avex International
Corporation.  The Company may from time to time designate any Foreign Subsidiary
(other than a Foreign Subsidiary that, immediately after such designation, shall
hold any Indebtedness of or Equity Interest in the Company or any Restricted
Subsidiary) as an Unrestricted Subsidiary, and may designate any Unrestricted
Subsidiary as a Restricted Subsidiary so long as, immediately after giving
effect to such designation, no Default shall have occurred and be continuing. 
Any designation by the Company pursuant to this definition shall be made in an
officer’s certificate delivered to the Administrative Agent and containing a
certification that such designation is in compliance with the terms of this
definition.  Notwithstanding the foregoing, no Borrowing Subsidiary shall at any
time be an Unrestricted Subsidiary.  Schedule 1.01 contains a list of the
Foreign Subsidiaries that have been designated by the Company as Unrestricted
Subsidiaries as of the Effective Date.

 

“Wholly Owned Subsidiary” means any Subsidiary of the Company all the Equity
Interests of which (other than directors’ qualifying shares and Equity Interests
held by other than the Persons to the extent such Equity Interests are required
by applicable law to be held by a Person other than the Company or one of its
Subsidiaries) is owned by the Company or one or more Wholly Owned Subsidiaries.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.02           Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

24

--------------------------------------------------------------------------------


 

Section 1.03           Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Company notifies the Administrative Agent that the Company requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the Company
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

ARTICLE II

 

The Credits

 

Section 2.01           Commitments.  Subject to the terms and conditions set
forth herein each Lender agrees to make Revolving Loans to any Borrower from
time to time during the Availability Period in an aggregate principal amount
that will not result in (i) such Lender’s Revolving Exposure exceeding such
Lender’s Commitment or (ii) in the case of any Foreign Borrower, the sum of the
aggregate outstanding principal amount of the Loans of all Foreign Borrowers
exceeding $20,000,000.  Within the foregoing limits and subject to the terms and
conditions set forth herein, any Borrower may borrow, prepay and reborrow
Revolving Loans.

 

Section 2.02           Loans and Borrowings.  (a) Each Loan made pursuant to
Section 2.01 shall be made as part of a Borrowing consisting of Loans of the
same Type made by the Lenders ratably in accordance with their respective
Commitments.  The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 


(B)           SUBJECT TO SECTION 2.12, EACH BORROWING SHALL BE COMPRISED
ENTIRELY OF ABR LOANS OR EURODOLLAR LOANS AS THE BORROWER MAY REQUEST IN
ACCORDANCE HEREWITH.  EACH LENDER AT ITS OPTION MAY MAKE ANY EURODOLLAR LOAN BY
CAUSING ANY DOMESTIC OR FOREIGN BRANCH OR AFFILIATE OF SUCH LENDER TO MAKE SUCH
LOAN; PROVIDED THAT ANY EXERCISE OF SUCH OPTION SHALL NOT AFFECT THE OBLIGATION
OF THE BORROWER TO REPAY SUCH LOAN IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.


 


(C)           AT THE COMMENCEMENT OF EACH INTEREST PERIOD FOR ANY EURODOLLAR
BORROWING, SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN INTEGRAL
MULTIPLE OF $500,000 AND NOT LESS THAN $1,000,000.  AT THE TIME THAT EACH ABR
BORROWING IS MADE, SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN
INTEGRAL MULTIPLE OF $500,000; PROVIDED THAT AN ABR BORROWING MAY BE IN AN
AGGREGATE AMOUNT THAT IS EQUAL TO THE ENTIRE UNUSED BALANCE OF THE TOTAL
COMMITMENTS.  BORROWINGS OF MORE THAN ONE TYPE MAY BE OUTSTANDING AT THE SAME
TIME; PROVIDED THAT THERE SHALL NOT AT ANY TIME BE MORE THAN A TOTAL OF EIGHT
EURODOLLAR BORROWINGS OUTSTANDING.

 

25

--------------------------------------------------------------------------------


 


(D)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, NO BORROWER
SHALL BE ENTITLED TO REQUEST, OR TO ELECT TO CONVERT OR CONTINUE, ANY BORROWING
IF THE INTEREST PERIOD REQUESTED WITH RESPECT THERETO WOULD END AFTER THE
MATURITY DATE.


 

Section 2.03           Requests for Borrowings.  To request a Borrowing, the
applicable Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 10:00 a.m., New
York City time, on the date of the proposed Borrowing.  Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and signed by the Borrower.  Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

 

(I)            THE AGGREGATE AMOUNT OF THE REQUESTED BORROWING;

 

(II)           THE DATE OF SUCH BORROWING, WHICH SHALL BE A BUSINESS DAY;

 

(III)          WHETHER SUCH BORROWING IS TO BE AN ABR BORROWING OR A EURODOLLAR
BORROWING;

 

(IV)          IN THE CASE OF A EURODOLLAR BORROWING, THE INITIAL INTEREST PERIOD
TO BE APPLICABLE THERETO, WHICH SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION
OF THE TERM “INTEREST PERIOD”;

 

(V)           THE BORROWER REQUESTING SUCH BORROWING; AND

 

(VI)          THE LOCATION AND NUMBER OF THE BORROWER’S ACCOUNT TO WHICH FUNDS
ARE TO BE DISBURSED, WHICH SHALL COMPLY WITH THE REQUIREMENTS OF SECTION
2.05(A).

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

Section 2.04           Letters of Credit.  (a) General.  Subject to the terms
and conditions set forth herein, the Company may request the issuance of Letters
of Credit for its own account or for the joint and several account of the
Company and a Borrowing Subsidiary in a form reasonably acceptable to the
Administrative Agent and the Issuing Lender, at any time and from time to time
during the Availability Period.  Such Letters of Credit may be used for the
benefit of any Subsidiary and may identify such Subsidiary in the text thereof
so long as either the Company or any Borrowing Subsidiary is the account party
thereon.  In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Company to, or entered into by
the Company with, the Issuing Lender relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

 

26

--------------------------------------------------------------------------------


 


(B)           NOTICE OF ISSUANCE, AMENDMENT, RENEWAL, EXTENSION; CERTAIN
CONDITIONS.  TO REQUEST THE ISSUANCE OF A LETTER OF CREDIT (OR THE AMENDMENT,
RENEWAL OR EXTENSION OF AN OUTSTANDING LETTER OF CREDIT), THE COMPANY SHALL HAND
DELIVER OR TELECOPY (OR TRANSMIT BY ELECTRONIC COMMUNICATION, IF ARRANGEMENTS
FOR DOING SO HAVE BEEN APPROVED BY THE ISSUING LENDER) TO THE ISSUING LENDER AND
THE ADMINISTRATIVE AGENT (REASONABLY IN ADVANCE OF THE REQUESTED DATE OF
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION) A NOTICE REQUESTING THE ISSUANCE OF A
LETTER OF CREDIT, OR IDENTIFYING THE LETTER OF CREDIT TO BE AMENDED, RENEWED OR
EXTENDED, AND SPECIFYING THE DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION
(WHICH SHALL BE A BUSINESS DAY), THE DATE ON WHICH SUCH LETTER OF CREDIT IS TO
EXPIRE (WHICH SHALL COMPLY WITH PARAGRAPH (C) OF THIS SECTION), THE AMOUNT OF
SUCH LETTER OF CREDIT, THE NAME AND ADDRESS OF THE BENEFICIARY THEREOF AND SUCH
OTHER INFORMATION AS SHALL BE NECESSARY TO PREPARE, AMEND, RENEW OR EXTEND SUCH
LETTER OF CREDIT.  IF REQUESTED BY THE ISSUING LENDER, THE COMPANY ALSO SHALL
SUBMIT A LETTER OF CREDIT APPLICATION ON THE ISSUING LENDER’S STANDARD FORM IN
CONNECTION WITH ANY REQUEST FOR A LETTER OF CREDIT.  A LETTER OF CREDIT SHALL BE
ISSUED, AMENDED, RENEWED OR EXTENDED ONLY IF (AND UPON ISSUANCE, AMENDMENT,
RENEWAL OR EXTENSION OF EACH LETTER OF CREDIT THE COMPANY SHALL BE DEEMED TO
REPRESENT AND WARRANT THAT), AFTER GIVING EFFECT TO SUCH ISSUANCE, AMENDMENT,
RENEWAL OR EXTENSION (I) THE LC EXPOSURE SHALL NOT EXCEED $20,000,000 AND (II)
THE TOTAL REVOLVING EXPOSURES SHALL NOT EXCEED THE TOTAL COMMITMENTS.


 


(C)           EXPIRATION DATE.  EACH LETTER OF CREDIT SHALL EXPIRE AT OR PRIOR
TO THE CLOSE OF BUSINESS ON THE EARLIER OF (I) THE DATE ONE YEAR AFTER THE DATE
OF THE ISSUANCE OF SUCH LETTER OF CREDIT (OR, IN THE CASE OF ANY RENEWAL OR
EXTENSION THEREOF, ONE YEAR AFTER SUCH RENEWAL OR EXTENSION) AND (II) THE DATE
THAT IS FIVE BUSINESS DAYS PRIOR TO THE MATURITY DATE; PROVIDED, HOWEVER, THAT
ANY LETTER OF CREDIT WITH A ONE-YEAR TENOR MAY PROVIDE FOR THE RENEWAL THEREOF
FOR ADDITIONAL ONE-YEAR PERIODS (WHICH SHALL IN NO EVENT EXTEND BEYOND THE DATE
REFERRED TO IN CLAUSE (II) ABOVE).


 


(D)           PARTICIPATIONS.  BY THE ISSUANCE OF A LETTER OF CREDIT (OR AN
AMENDMENT TO A LETTER OF CREDIT INCREASING THE AMOUNT THEREOF) AND WITHOUT ANY
FURTHER ACTION ON THE PART OF THE ISSUING LENDER OR THE LENDERS, THE ISSUING
LENDER HEREBY GRANTS TO EACH LENDER, AND EACH LENDER HEREBY ACQUIRES FROM THE
ISSUING LENDER, A PARTICIPATION IN SUCH LETTER OF CREDIT EQUAL TO SUCH LENDER’S
APPLICABLE PERCENTAGE OF THE AGGREGATE AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH
LETTER OF CREDIT.  IN CONSIDERATION AND IN FURTHERANCE OF THE FOREGOING, EACH
LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES TO PAY TO THE ADMINISTRATIVE
AGENT, FOR THE ACCOUNT OF THE ISSUING LENDER, SUCH LENDER’S APPLICABLE
PERCENTAGE OF EACH LC DISBURSEMENT MADE BY THE ISSUING LENDER AND NOT REIMBURSED
BY THE COMPANY ON THE DATE DUE AS PROVIDED IN PARAGRAPH (E) OF THIS SECTION, OR
OF ANY REIMBURSEMENT PAYMENT REQUIRED TO BE REFUNDED TO THE COMPANY FOR ANY
REASON.  EACH LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO ACQUIRE
PARTICIPATIONS PURSUANT TO THIS PARAGRAPH IN RESPECT OF LETTERS OF CREDIT IS
ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE
WHATSOEVER, INCLUDING ANY AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF
CREDIT OR THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR REDUCTION OR
TERMINATION OF THE COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT
ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER.


 


(E)           REIMBURSEMENT.  IF THE ISSUING LENDER SHALL MAKE ANY LC
DISBURSEMENT IN RESPECT OF A LETTER OF CREDIT, THE COMPANY SHALL REIMBURSE SUCH
LC DISBURSEMENT BY PAYING TO THE ADMINISTRATIVE AGENT AN AMOUNT EQUAL TO SUCH LC
DISBURSEMENT NOT LATER THAN 12:00

 

27

--------------------------------------------------------------------------------


 


NOON, NEW YORK CITY TIME, ON THE DATE THAT SUCH LC DISBURSEMENT IS MADE, IF THE
COMPANY SHALL HAVE RECEIVED NOTICE OF SUCH LC DISBURSEMENT PRIOR TO 10:00 A.M.,
NEW YORK CITY TIME, ON SUCH DATE, OR, IF SUCH NOTICE HAS NOT BEEN RECEIVED BY
THE COMPANY PRIOR TO SUCH TIME ON SUCH DATE, THEN NOT LATER THAN 12:00 NOON, NEW
YORK CITY TIME, ON (I) THE BUSINESS DAY THAT THE COMPANY RECEIVES SUCH NOTICE,
IF SUCH NOTICE IS RECEIVED PRIOR TO 10:00 A.M., NEW YORK CITY TIME, ON THE DAY
OF RECEIPT, OR (II) THE BUSINESS DAY IMMEDIATELY FOLLOWING THE DAY THAT THE
COMPANY RECEIVES SUCH NOTICE, IF SUCH NOTICE IS NOT RECEIVED PRIOR TO SUCH TIME
ON THE DAY OF RECEIPT.  IF THE COMPANY FAILS TO MAKE SUCH PAYMENT WHEN DUE, THE
ADMINISTRATIVE AGENT SHALL NOTIFY EACH LENDER OF THE APPLICABLE LC DISBURSEMENT,
THE PAYMENT THEN DUE FROM THE COMPANY IN RESPECT THEREOF AND SUCH LENDER’S
APPLICABLE PERCENTAGE THEREOF.  PROMPTLY FOLLOWING RECEIPT OF SUCH NOTICE, EACH
LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT ITS APPLICABLE PERCENTAGE OF THE
PAYMENT THEN DUE FROM THE COMPANY, IN THE SAME MANNER AS PROVIDED IN SECTION
2.05 WITH RESPECT TO LOANS MADE BY SUCH LENDER (AND SECTION 2.05 SHALL APPLY,
MUTATIS MUTANDIS, TO THE PAYMENT OBLIGATIONS OF THE LENDERS), AND THE
ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO THE ISSUING LENDER THE AMOUNTS SO
RECEIVED BY IT FROM THE LENDERS.  PROMPTLY FOLLOWING RECEIPT BY THE
ADMINISTRATIVE AGENT OF ANY PAYMENT FROM THE COMPANY PURSUANT TO THIS PARAGRAPH,
THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE SUCH PAYMENT TO THE ISSUING LENDER OR,
TO THE EXTENT THAT LENDERS HAVE MADE PAYMENTS PURSUANT TO THIS PARAGRAPH TO
REIMBURSE THE ISSUING LENDER, THEN TO SUCH LENDERS AND THE ISSUING LENDER AS
THEIR INTERESTS MAY APPEAR.  ANY PAYMENT MADE BY A LENDER PURSUANT TO THIS
PARAGRAPH TO REIMBURSE THE ISSUING LENDER FOR ANY LC DISBURSEMENT SHALL NOT
CONSTITUTE A LOAN AND SHALL NOT RELIEVE THE COMPANY OF ITS OBLIGATION TO
REIMBURSE SUCH LC DISBURSEMENT.


 


(F)            OBLIGATIONS ABSOLUTE.  THE COMPANY’S OBLIGATION TO REIMBURSE LC
DISBURSEMENTS AS PROVIDED IN PARAGRAPH (E) OF THIS SECTION SHALL BE ABSOLUTE,
UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PERFORMED STRICTLY IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT UNDER ANY AND ALL CIRCUMSTANCES WHATSOEVER AND
IRRESPECTIVE OF (I) ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LETTER OF
CREDIT OR THIS AGREEMENT, OR ANY TERM OR PROVISION THEREIN, (II) ANY DRAFT OR
OTHER DOCUMENT PRESENTED UNDER A LETTER OF CREDIT PROVING TO BE FORGED,
FRAUDULENT OR INVALID IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR
INACCURATE IN ANY RESPECT, (III) PAYMENT BY THE ISSUING LENDER UNDER A LETTER OF
CREDIT AGAINST PRESENTATION OF A DRAFT OR OTHER DOCUMENT THAT DOES NOT COMPLY
WITH THE TERMS OF SUCH LETTER OF CREDIT, OR (IV) ANY OTHER EVENT OR CIRCUMSTANCE
WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING, THAT MIGHT, BUT FOR
THE PROVISIONS OF THIS SECTION, CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF, OR
PROVIDE A RIGHT OF SETOFF AGAINST, THE COMPANY’S OBLIGATIONS HEREUNDER.  NEITHER
THE ADMINISTRATIVE AGENT, THE LENDERS NOR THE ISSUING LENDER, NOR ANY OF THEIR
RELATED PARTIES, SHALL HAVE ANY LIABILITY OR RESPONSIBILITY BY REASON OF OR IN
CONNECTION WITH THE ISSUANCE OR TRANSFER OF ANY LETTER OF CREDIT OR ANY PAYMENT
OR FAILURE TO MAKE ANY PAYMENT THEREUNDER (IRRESPECTIVE OF ANY OF THE
CIRCUMSTANCES REFERRED TO IN THE PRECEDING SENTENCE), OR ANY ERROR, OMISSION,
INTERRUPTION, LOSS OR DELAY IN TRANSMISSION OR DELIVERY OF ANY DRAFT, NOTICE OR
OTHER COMMUNICATION UNDER OR RELATING TO ANY LETTER OF CREDIT (INCLUDING ANY
DOCUMENT REQUIRED TO MAKE A DRAWING THEREUNDER), ANY ERROR IN INTERPRETATION OF
TECHNICAL TERMS OR ANY CONSEQUENCE ARISING FROM CAUSES BEYOND THE CONTROL OF THE
ISSUING LENDER; PROVIDED THAT THE FOREGOING SHALL NOT BE CONSTRUED TO EXCUSE THE
ISSUING LENDER FROM LIABILITY TO THE COMPANY TO THE EXTENT OF ANY DIRECT DAMAGES
(AS OPPOSED TO CONSEQUENTIAL DAMAGES, CLAIMS IN RESPECT OF WHICH ARE HEREBY
WAIVED BY THE COMPANY TO THE EXTENT PERMITTED BY APPLICABLE LAW) SUFFERED BY THE
COMPANY THAT ARE CAUSED BY THE ISSUING LENDER’S FAILURE TO EXERCISE CARE WHEN
DETERMINING WHETHER DRAFTS AND OTHER DOCUMENTS PRESENTED UNDER A LETTER OF

 

28

--------------------------------------------------------------------------------


 


CREDIT COMPLY WITH THE TERMS THEREOF.  THE PARTIES HERETO EXPRESSLY AGREE THAT,
IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF THE
ISSUING LENDER (AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION), THE
ISSUING LENDER SHALL BE DEEMED TO HAVE EXERCISED CARE IN EACH SUCH
DETERMINATION.  IN FURTHERANCE OF THE FOREGOING AND WITHOUT LIMITING THE
GENERALITY THEREOF, THE PARTIES AGREE THAT, WITH RESPECT TO DOCUMENTS PRESENTED
WHICH APPEAR ON THEIR FACE TO BE IN SUBSTANTIAL COMPLIANCE WITH THE TERMS OF A
LETTER OF CREDIT, THE ISSUING LENDER MAY, IN ITS SOLE DISCRETION, EITHER ACCEPT
AND MAKE PAYMENT UPON SUCH DOCUMENTS WITHOUT RESPONSIBILITY FOR FURTHER
INVESTIGATION, REGARDLESS OF ANY NOTICE OR INFORMATION TO THE CONTRARY, OR
REFUSE TO ACCEPT AND MAKE PAYMENT UPON SUCH DOCUMENTS IF SUCH DOCUMENTS ARE NOT
IN STRICT COMPLIANCE WITH THE TERMS OF SUCH LETTER OF CREDIT.


 


(G)           DISBURSEMENT PROCEDURES.  THE ISSUING LENDER SHALL PROMPTLY NOTIFY
THE ADMINISTRATIVE AGENT AND THE COMPANY BY TELEPHONE (CONFIRMED BY TELECOPY) OF
ANY DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT AND WHETHER THE ISSUING LENDER
HAS MADE OR WILL MAKE AN LC DISBURSEMENT THEREUNDER; PROVIDED THAT ANY FAILURE
TO GIVE OR DELAY IN GIVING SUCH NOTICE SHALL NOT RELIEVE THE COMPANY OF ITS
OBLIGATION TO REIMBURSE THE ISSUING LENDER AND THE LENDERS WITH RESPECT TO ANY
SUCH LC DISBURSEMENT.


 


(H)           INTERIM INTEREST.  IF THE ISSUING LENDER SHALL MAKE ANY LC
DISBURSEMENT, THEN, UNLESS THE COMPANY SHALL REIMBURSE SUCH LC DISBURSEMENT IN
FULL ON THE DATE SUCH LC DISBURSEMENT IS MADE, THE UNPAID AMOUNT THEREOF SHALL
BEAR INTEREST, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH LC DISBURSEMENT IS
MADE TO BUT EXCLUDING THE DATE THAT THE COMPANY REIMBURSES SUCH LC DISBURSEMENT,
AT THE RATE PER ANNUM THEN APPLICABLE TO ABR REVOLVING LOANS; PROVIDED THAT, IF
THE COMPANY FAILS TO REIMBURSE SUCH LC DISBURSEMENT WHEN DUE PURSUANT TO
PARAGRAPH (E) OF THIS SECTION, THEN SECTION 2.11(C) SHALL APPLY.  INTEREST
ACCRUED PURSUANT TO THIS PARAGRAPH SHALL BE FOR THE ACCOUNT OF THE ISSUING
LENDER, EXCEPT THAT INTEREST ACCRUED ON AND AFTER THE DATE OF PAYMENT BY ANY
LENDER PURSUANT TO PARAGRAPH (E) OF THIS SECTION TO REIMBURSE THE ISSUING LENDER
SHALL BE FOR THE ACCOUNT OF SUCH LENDER TO THE EXTENT OF SUCH PAYMENT.


 


(I)            REPLACEMENT OF THE ISSUING LENDER.  THE ISSUING LENDER MAY BE
REPLACED AT ANY TIME BY WRITTEN AGREEMENT AMONG THE COMPANY, THE ADMINISTRATIVE
AGENT, THE REPLACED ISSUING LENDER AND THE SUCCESSOR ISSUING LENDER.  THE
ADMINISTRATIVE AGENT SHALL NOTIFY THE LENDERS OF ANY SUCH REPLACEMENT OF THE
ISSUING LENDER.  AT THE TIME ANY SUCH REPLACEMENT SHALL BECOME EFFECTIVE, THE
COMPANY SHALL PAY ALL UNPAID FEES ACCRUED FOR THE ACCOUNT OF THE REPLACED
ISSUING LENDER PURSUANT TO SECTION 2.10(B).  FROM AND AFTER THE EFFECTIVE DATE
OF ANY SUCH REPLACEMENT, (I) THE SUCCESSOR ISSUING LENDER SHALL HAVE ALL THE
RIGHTS AND OBLIGATIONS OF THE ISSUING LENDER UNDER THIS AGREEMENT WITH RESPECT
TO LETTERS OF CREDIT TO BE ISSUED THEREAFTER AND (II) REFERENCES HEREIN TO THE
TERM “ISSUING LENDER” SHALL BE DEEMED TO REFER TO SUCH SUCCESSOR OR TO ANY
PREVIOUS ISSUING LENDER, OR TO SUCH SUCCESSOR AND ALL PREVIOUS ISSUING LENDERS,
AS THE CONTEXT SHALL REQUIRE.  AFTER THE REPLACEMENT OF AN ISSUING LENDER
HEREUNDER, THE REPLACED ISSUING LENDER SHALL REMAIN A PARTY HERETO AND SHALL
CONTINUE TO HAVE ALL THE RIGHTS AND OBLIGATIONS OF AN ISSUING LENDER UNDER THIS
AGREEMENT WITH RESPECT TO LETTERS OF CREDIT ISSUED BY IT PRIOR TO SUCH
REPLACEMENT, BUT SHALL NOT BE REQUIRED TO ISSUE ADDITIONAL LETTERS OF CREDIT.


 


(J)            CASH COLLATERALIZATION.  IF ANY EVENT OF DEFAULT SHALL OCCUR AND
BE CONTINUING, ON THE BUSINESS DAY THAT THE COMPANY RECEIVES NOTICE FROM THE
ADMINISTRATIVE

 

29

--------------------------------------------------------------------------------


 


AGENT OR THE REQUIRED LENDERS DEMANDING THE DEPOSIT OF CASH COLLATERAL PURSUANT
TO THIS PARAGRAPH, THE COMPANY SHALL DEPOSIT IN AN ACCOUNT WITH THE
ADMINISTRATIVE AGENT, IN THE NAME OF THE ADMINISTRATIVE AGENT AND FOR THE
BENEFIT OF THE LENDERS, AN AMOUNT IN CASH EQUAL TO THE LC EXPOSURE AS OF SUCH
DATE PLUS ANY ACCRUED AND UNPAID INTEREST THEREON; PROVIDED THAT THE OBLIGATION
TO DEPOSIT SUCH CASH COLLATERAL SHALL BECOME EFFECTIVE IMMEDIATELY, AND SUCH
DEPOSIT SHALL BECOME IMMEDIATELY DUE AND PAYABLE, WITHOUT DEMAND OR OTHER NOTICE
OF ANY KIND, UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT DESCRIBED IN CLAUSE (H)
OR (I) OF ARTICLE VII.  THE COMPANY ALSO SHALL DEPOSIT CASH COLLATERAL PURSUANT
TO THIS PARAGRAPH AS AND TO THE EXTENT REQUIRED BY SECTION 2.09(B).  EACH SUCH
DEPOSIT SHALL BE HELD BY THE ADMINISTRATIVE AGENT AS COLLATERAL FOR THE PAYMENT
AND PERFORMANCE OF THE OBLIGATIONS OF THE COMPANY UNDER THIS AGREEMENT.  THE
ADMINISTRATIVE AGENT SHALL HAVE EXCLUSIVE DOMINION AND CONTROL, INCLUDING THE
EXCLUSIVE RIGHT OF WITHDRAWAL, OVER SUCH ACCOUNT.  OTHER THAN ANY INTEREST
EARNED ON THE INVESTMENT OF SUCH DEPOSITS, WHICH INVESTMENTS SHALL BE MADE AT
THE OPTION AND SOLE DISCRETION OF THE ADMINISTRATIVE AGENT AND AT THE COMPANY’S
RISK AND EXPENSE, SUCH DEPOSITS SHALL NOT BEAR INTEREST.  INTEREST OR PROFITS,
IF ANY, ON SUCH INVESTMENTS SHALL ACCUMULATE IN SUCH ACCOUNT.  MONEYS IN SUCH
ACCOUNT SHALL BE APPLIED BY THE ADMINISTRATIVE AGENT TO REIMBURSE THE ISSUING
LENDER FOR LC DISBURSEMENTS FOR WHICH IT HAS NOT BEEN REIMBURSED AND, TO THE
EXTENT NOT SO APPLIED, SHALL BE HELD FOR THE SATISFACTION OF THE REIMBURSEMENT
OBLIGATIONS OF THE COMPANY FOR THE LC EXPOSURE AT SUCH TIME OR, IF THE MATURITY
OF THE LOANS HAS BEEN ACCELERATED (BUT SUBJECT TO THE CONSENT OF LENDERS WITH LC
EXPOSURE REPRESENTING GREATER THAN 50% OF THE TOTAL LC EXPOSURE), BE APPLIED TO
SATISFY OTHER OBLIGATIONS OF THE COMPANY UNDER THIS AGREEMENT.  IF THE COMPANY
IS REQUIRED TO PROVIDE AN AMOUNT OF CASH COLLATERAL HEREUNDER AS A RESULT OF THE
OCCURRENCE OF AN EVENT OF DEFAULT, SUCH AMOUNT (TO THE EXTENT NOT APPLIED AS
AFORESAID) SHALL BE RETURNED TO THE COMPANY WITHIN THREE BUSINESS DAYS AFTER ALL
EVENTS OF DEFAULT HAVE BEEN CURED OR WAIVED.  IF THE COMPANY IS REQUIRED TO
PROVIDE AN AMOUNT OF CASH COLLATERAL HEREUNDER PURSUANT TO SECTION 2.09(B), SUCH
AMOUNT (TO THE EXTENT NOT APPLIED AS AFORESAID) SHALL BE RETURNED TO THE COMPANY
AS AND TO THE EXTENT THAT, AFTER GIVING EFFECT TO SUCH RETURN, THE COMPANY WOULD
REMAIN IN COMPLIANCE WITH SECTION 2.09(B) AND NO DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING.


 

Section 2.05           Funding of Borrowings.  (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders.  The Administrative Agent will make such Loans available
to the applicable Borrower by promptly crediting the amounts so received, in
like funds, to an account of the Borrower maintained with the Administrative
Agent in New York City and designated by such Borrower in the applicable
Borrowing Request.

 


(B)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A
LENDER PRIOR TO THE PROPOSED DATE OF ANY BORROWING THAT SUCH LENDER WILL NOT
MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S SHARE OF SUCH
BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH
SHARE AVAILABLE ON SUCH DATE IN ACCORDANCE WITH PARAGRAPH (A) OF THIS SECTION
AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE APPLICABLE
BORROWER A CORRESPONDING AMOUNT.  IN SUCH EVENT, IF A LENDER HAS NOT IN FACT
MADE ITS SHARE OF THE APPLICABLE BORROWING AVAILABLE TO THE ADMINISTRATIVE
AGENT, THEN THE APPLICABLE LENDER AND THE BORROWER SEVERALLY AGREE TO PAY TO THE
ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT WITH INTEREST
THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS MADE AVAILABLE
TO THE BORROWER TO BUT EXCLUDING THE DATE OF PAYMENT TO THE

 

30

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT, AT (I) IN THE CASE OF SUCH LENDER, THE GREATER OF THE
FEDERAL FUNDS EFFECTIVE RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT
IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION OR (II) IN
THE CASE OF THE BORROWER, THE INTEREST RATE APPLICABLE TO ABR LOANS.  IF SUCH
LENDER PAYS SUCH AMOUNT TO THE ADMINISTRATIVE AGENT, THEN SUCH AMOUNT SHALL
CONSTITUTE SUCH LENDER’S LOAN INCLUDED IN SUCH BORROWING.


 

Section 2.06           Interest Elections.  (a) Each Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request.  Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

 


(B)           TO MAKE AN ELECTION PURSUANT TO THIS SECTION, THE APPLICABLE
BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH ELECTION BY TELEPHONE BY
THE TIME THAT A BORROWING REQUEST WOULD BE REQUIRED UNDER SECTION 2.03 IF THE
BORROWER WERE REQUESTING A BORROWING OF THE TYPE RESULTING FROM SUCH ELECTION TO
BE MADE ON THE EFFECTIVE DATE OF SUCH ELECTION.  EACH SUCH TELEPHONIC INTEREST
ELECTION REQUEST SHALL BE IRREVOCABLE AND SHALL BE CONFIRMED PROMPTLY BY HAND
DELIVERY OR TELECOPY TO THE ADMINISTRATIVE AGENT OF A WRITTEN INTEREST ELECTION
REQUEST IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT AND SIGNED BY THE
BORROWER.


 


(C)           EACH TELEPHONIC AND WRITTEN INTEREST ELECTION REQUEST SHALL
SPECIFY THE FOLLOWING INFORMATION IN COMPLIANCE WITH SECTION 2.02:


 

(I)            THE BORROWING TO WHICH SUCH INTEREST ELECTION REQUEST APPLIES
AND, IF DIFFERENT OPTIONS ARE BEING ELECTED WITH RESPECT TO DIFFERENT PORTIONS
THEREOF, THE PORTIONS THEREOF TO BE ALLOCATED TO EACH RESULTING BORROWING (IN
WHICH CASE THE INFORMATION TO BE SPECIFIED PURSUANT TO CLAUSES (III) AND (IV)
BELOW SHALL BE SPECIFIED FOR EACH RESULTING BORROWING);

 

(II)           THE EFFECTIVE DATE OF THE ELECTION MADE PURSUANT TO SUCH INTEREST
ELECTION REQUEST, WHICH SHALL BE A BUSINESS DAY;

 

(III)          WHETHER THE RESULTING BORROWING IS TO BE AN ABR BORROWING OR A
EURODOLLAR BORROWING; AND

 

(IV)          IF THE RESULTING BORROWING IS A EURODOLLAR BORROWING, THE INTEREST
PERIOD TO BE APPLICABLE THERETO AFTER GIVING EFFECT TO SUCH ELECTION, WHICH
SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF THE TERM “INTEREST PERIOD”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

31

--------------------------------------------------------------------------------


 


(D)           PROMPTLY FOLLOWING RECEIPT OF AN INTEREST ELECTION REQUEST, THE
ADMINISTRATIVE AGENT SHALL ADVISE EACH LENDER OF THE DETAILS THEREOF AND OF SUCH
LENDER’S PORTION OF EACH RESULTING BORROWING.


 


(E)           IF THE APPLICABLE BORROWER FAILS TO DELIVER A TIMELY INTEREST
ELECTION REQUEST WITH RESPECT TO A EURODOLLAR BORROWING PRIOR TO THE END OF THE
INTEREST PERIOD APPLICABLE THERETO, THEN, UNLESS SUCH BORROWING IS REPAID AS
PROVIDED HEREIN, AT THE END OF SUCH INTEREST PERIOD SUCH BORROWING SHALL BE
CONVERTED TO AN ABR BORROWING.  NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF,
IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE
AGENT, AT THE REQUEST OF THE REQUIRED LENDERS, SO NOTIFIES THE BORROWER, THEN,
SO LONG AS AN EVENT OF DEFAULT IS CONTINUING (I) NO OUTSTANDING BORROWING MAY BE
CONVERTED TO OR CONTINUED AS A EURODOLLAR BORROWING AND (II) UNLESS REPAID, EACH
EURODOLLAR BORROWING SHALL BE CONVERTED TO AN ABR BORROWING AT THE END OF THE
INTEREST PERIOD APPLICABLE THERETO.


 

Section 2.07           Termination and Reduction of Commitments.

 

(a)           Unless previously terminated, the Commitments shall terminate on
the Maturity Date.


 


(B)           THE COMPANY MAY AT ANY TIME TERMINATE OR FROM TIME TO TIME REDUCE
THE COMMITMENTS; PROVIDED THAT (A) EACH REDUCTION OF THE COMMITMENTS SHALL BE IN
AN AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $5,000,000 AND (B) THE COMPANY SHALL
NOT TERMINATE OR REDUCE THE COMMITMENTS IF, AFTER GIVING EFFECT TO ANY
CONCURRENT PREPAYMENT OF THE LOANS IN ACCORDANCE WITH SECTION 2.09, THE SUM OF
THE REVOLVING EXPOSURES WOULD EXCEED THE TOTAL COMMITMENTS.


 


(C)           THE COMPANY SHALL NOTIFY THE ADMINISTRATIVE AGENT OF ANY ELECTION
TO TERMINATE OR REDUCE THE COMMITMENTS UNDER PARAGRAPH (B) OF THIS SECTION AT
LEAST THREE BUSINESS DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH TERMINATION OR
REDUCTION, SPECIFYING SUCH ELECTION AND THE EFFECTIVE DATE THEREOF.  PROMPTLY
FOLLOWING RECEIPT OF ANY NOTICE, THE ADMINISTRATIVE AGENT SHALL ADVISE THE
LENDERS OF THE CONTENTS THEREOF.  EACH NOTICE DELIVERED BY THE COMPANY PURSUANT
TO THIS SECTION SHALL BE IRREVOCABLE; PROVIDED THAT A NOTICE OF TERMINATION OF
THE COMMITMENTS DELIVERED BY THE COMPANY MAY STATE THAT SUCH NOTICE IS
CONDITIONED UPON THE EFFECTIVENESS OF OTHER CREDIT FACILITIES, IN WHICH CASE
SUCH NOTICE MAY BE REVOKED BY THE COMPANY (BY NOTICE TO THE ADMINISTRATIVE AGENT
ON OR PRIOR TO THE SPECIFIED EFFECTIVE DATE) IF SUCH CONDITION IS NOT
SATISFIED.  ANY TERMINATION OR REDUCTION OF THE COMMITMENTS SHALL BE PERMANENT. 
EACH REDUCTION OF THE COMMITMENTS SHALL BE MADE RATABLY AMONG THE LENDERS IN
ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS.


 

Section 2.08           Repayment of Loans; Evidence of Debt.  (a) Each Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Revolving Loan
of such Lender on the Maturity Date.

 


(B)           EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE
AN ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF EACH BORROWER TO SUCH
LENDER RESULTING FROM EACH LOAN MADE BY SUCH LENDER, INCLUDING THE AMOUNTS OF
PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME
HEREUNDER.

 

32

--------------------------------------------------------------------------------


 


(C)           THE ADMINISTRATIVE AGENT SHALL MAINTAIN ACCOUNTS IN WHICH IT SHALL
RECORD (I) THE AMOUNT OF EACH LOAN MADE HEREUNDER, THE TYPE THEREOF AND THE
INTEREST PERIOD APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST
DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE BORROWERS TO EACH LENDER
HEREUNDER AND (III) THE AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE AGENT
HEREUNDER FOR THE ACCOUNT OF THE LENDERS AND EACH LENDER’S SHARE THEREOF.


 


(D)           THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED PURSUANT TO PARAGRAPH
(B) OR (C) OF THIS SECTION SHALL BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND
AMOUNTS OF THE OBLIGATIONS RECORDED THEREIN; PROVIDED THAT THE FAILURE OF ANY
LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS OR ANY ERROR
THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION OF ANY BORROWER TO REPAY
THE LOANS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(E)           ANY LENDER MAY REQUEST THAT LOANS MADE BY IT BE EVIDENCED BY A
PROMISSORY NOTE.  IN SUCH EVENT, THE APPLICABLE BORROWER SHALL PREPARE, EXECUTE
AND DELIVER TO SUCH LENDER A PROMISSORY NOTE PAYABLE TO THE ORDER OF SUCH LENDER
(OR, IF REQUESTED BY SUCH LENDER, TO SUCH LENDER AND ITS REGISTERED ASSIGNS) AND
IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT AND THE COMPANY.  THEREAFTER, THE
LOANS EVIDENCED BY SUCH PROMISSORY NOTE AND INTEREST THEREON SHALL AT ALL TIMES
(INCLUDING AFTER ASSIGNMENT PURSUANT TO SECTION 9.04) BE REPRESENTED BY ONE OR
MORE PROMISSORY NOTES IN SUCH FORM PAYABLE TO THE ORDER OF THE PAYEE NAMED
THEREIN (OR, IF SUCH PROMISSORY NOTE IS A REGISTERED NOTE, TO SUCH PAYEE AND ITS
REGISTERED ASSIGNS).


 

Section 2.09           Prepayment of Loans.  (a) Each Borrower shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to prior notice in accordance with paragraph (c) of this Section.

 


(B)           IN THE EVENT AND ON EACH OCCASION THAT THE SUM OF THE REVOLVING
EXPOSURES EXCEEDS THE TOTAL COMMITMENTS, THE BORROWERS SHALL PREPAY BORROWINGS
(OR, IF NO SUCH BORROWINGS ARE OUTSTANDING, DEPOSIT CASH COLLATERAL IN AN
ACCOUNT WITH THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 2.04(J)) IN AN
AGGREGATE AMOUNT EQUAL TO SUCH EXCESS.


 


(C)           THE COMPANY SHALL NOTIFY THE ADMINISTRATIVE AGENT BY TELEPHONE
(CONFIRMED BY TELECOPY) OF ANY PREPAYMENT HEREUNDER (I) IN THE CASE OF
PREPAYMENT OF A EURODOLLAR BORROWING, NOT LATER THAN 11:00 A.M., NEW YORK CITY
TIME, THREE BUSINESS DAYS BEFORE THE DATE OF PREPAYMENT OR (II) IN THE CASE OF
PREPAYMENT OF AN ABR BORROWING, NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME,
ONE BUSINESS DAY BEFORE THE DATE OF PREPAYMENT.  EACH SUCH NOTICE SHALL BE
IRREVOCABLE AND SHALL SPECIFY THE PREPAYMENT DATE AND THE PRINCIPAL AMOUNT OF
EACH BORROWING OR PORTION THEREOF TO BE PREPAID; PROVIDED THAT, IF A NOTICE OF
OPTIONAL PREPAYMENT IS GIVEN IN CONNECTION WITH A CONDITIONAL NOTICE OF
TERMINATION OF THE COMMITMENTS AS CONTEMPLATED BY SECTION 2.07, THEN SUCH NOTICE
OF PREPAYMENT MAY BE REVOKED IF SUCH NOTICE OF TERMINATION IS REVOKED IN
ACCORDANCE WITH SECTION 2.07.  PROMPTLY FOLLOWING RECEIPT OF ANY SUCH NOTICE
RELATING TO A BORROWING, THE ADMINISTRATIVE AGENT SHALL ADVISE THE LENDERS OF
THE CONTENTS THEREOF.  EACH PARTIAL PREPAYMENT OF ANY BORROWING SHALL BE IN AN
AMOUNT THAT WOULD BE PERMITTED IN THE CASE OF AN ADVANCE OF A BORROWING OF THE
SAME TYPE AS PROVIDED IN SECTION 2.02.  EACH PREPAYMENT OF A BORROWING SHALL BE
APPLIED RATABLY TO THE LOANS INCLUDED IN THE PREPAID BORROWING.  PREPAYMENTS
SHALL BE ACCOMPANIED BY ACCRUED INTEREST TO THE EXTENT REQUIRED BY SECTION 2.11.

 

33

--------------------------------------------------------------------------------


 

Section 2.10           Fees.  (a) The Company shall pay to the Administrative
Agent for the account of each Lender a commitment fee, which shall accrue at the
Applicable Margin on the daily amount of the unused Commitment of such Lender
during the period from and including the Effective Date to but excluding the
date on which such Commitment terminates.  Accrued commitment fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Commitments terminate, commencing on the
first such date to occur after the Effective Date.  All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 


(B)           THE COMPANY SHALL PAY (I) TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF EACH LENDER A PARTICIPATION FEE WITH RESPECT TO ITS PARTICIPATIONS IN
LETTERS OF CREDIT, WHICH SHALL ACCRUE AT THE SAME APPLICABLE MARGIN USED TO
DETERMINE THE INTEREST RATE APPLICABLE TO EURODOLLAR LOANS ON THE AVERAGE DAILY
AMOUNT OF SUCH LENDER’S LC EXPOSURE (EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE
TO UNREIMBURSED LC DISBURSEMENTS) DURING THE PERIOD FROM AND INCLUDING THE
EFFECTIVE DATE TO BUT EXCLUDING THE LATER OF THE DATE ON WHICH SUCH LENDER’S
COMMITMENT TERMINATES AND THE DATE ON WHICH IT CEASES TO HAVE ANY LC EXPOSURE,
AND (II) TO THE ISSUING LENDER A FRONTING FEE, WHICH SHALL ACCRUE AT THE RATE OF
0.125% PER ANNUM ON THE AVERAGE DAILY AMOUNT OF THE LC EXPOSURE (EXCLUDING ANY
PORTION THEREOF ATTRIBUTABLE TO UNREIMBURSED LC DISBURSEMENTS) DURING THE PERIOD
FROM AND INCLUDING THE EFFECTIVE DATE TO BUT EXCLUDING THE LATER OF THE DATE OF
TERMINATION OF THE COMMITMENTS AND THE DATE ON WHICH THERE CEASES TO BE ANY LC
EXPOSURE, AS WELL AS THE ISSUING LENDER’S STANDARD FEES WITH RESPECT TO THE
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR PROCESSING
OF DRAWINGS THEREUNDER.  PARTICIPATION FEES AND FRONTING FEES ACCRUED THROUGH
AND INCLUDING THE LAST DAY OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF EACH YEAR
SHALL BE PAYABLE ON THE THIRD BUSINESS DAY FOLLOWING SUCH LAST DAY, COMMENCING
ON THE FIRST SUCH DATE TO OCCUR AFTER THE EFFECTIVE DATE; PROVIDED THAT ALL SUCH
FEES SHALL BE PAYABLE ON THE DATE ON WHICH THE COMMITMENTS TERMINATE AND ANY
SUCH FEES ACCRUING AFTER THE DATE ON WHICH THE COMMITMENTS TERMINATE SHALL BE
PAYABLE ON DEMAND.  ANY OTHER FEES PAYABLE TO THE ISSUING LENDER PURSUANT TO
THIS PARAGRAPH SHALL BE PAYABLE WITHIN 10 DAYS AFTER DEMAND.  ALL PARTICIPATION
FEES AND FRONTING FEES SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS AND
SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY
BUT EXCLUDING THE LAST DAY).


 


(C)           THE COMPANY SHALL PAY TO THE ADMINISTRATIVE AGENT, FOR ITS OWN
ACCOUNT, FEES PAYABLE IN THE AMOUNTS AND AT THE TIMES SET FORTH IN THE FEE
LETTER.


 


(D)           ALL FEES PAYABLE HEREUNDER SHALL BE PAID ON THE DATES DUE, IN
IMMEDIATELY AVAILABLE FUNDS, TO THE ADMINISTRATIVE AGENT (OR TO THE ISSUING
LENDER, IN THE CASE OF FEES PAYABLE TO IT) FOR DISTRIBUTION, IN THE CASE OF
COMMITMENT FEES AND PARTICIPATION FEES, TO THE LENDERS.  FEES PAID SHALL NOT BE
REFUNDABLE UNDER ANY CIRCUMSTANCES.


 

Section 2.11           Interest.  (a) The Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Margin.

 


(B)           THE LOANS COMPRISING EACH EURODOLLAR BORROWING SHALL BEAR INTEREST
AT THE ADJUSTED LIBO RATE FOR THE INTEREST PERIOD IN EFFECT FOR SUCH BORROWING
PLUS THE APPLICABLE MARGIN.

 

34

--------------------------------------------------------------------------------


 


(C)           NOTWITHSTANDING THE FOREGOING, IF ANY PRINCIPAL OF OR INTEREST ON
ANY LOAN OR ANY FEE OR OTHER AMOUNT PAYABLE BY THE BORROWER HEREUNDER IS NOT
PAID WHEN DUE, WHETHER AT STATED MATURITY, UPON ACCELERATION OR OTHERWISE, SUCH
OVERDUE AMOUNT SHALL BEAR INTEREST, AFTER AS WELL AS BEFORE JUDGMENT, AT A RATE
PER ANNUM EQUAL TO (I) IN THE CASE OF OVERDUE PRINCIPAL OF ANY LOAN, 2% PLUS THE
RATE OTHERWISE APPLICABLE TO SUCH LOAN AS PROVIDED IN THE PRECEDING PARAGRAPHS
OF THIS SECTION OR (II) IN THE CASE OF ANY OTHER AMOUNT, 2% PLUS THE RATE
APPLICABLE TO ABR LOANS AS PROVIDED IN PARAGRAPH (A) OF THIS SECTION.


 


(D)           ACCRUED INTEREST ON EACH LOAN SHALL BE PAYABLE IN ARREARS ON EACH
INTEREST PAYMENT DATE FOR SUCH LOAN AND, IN THE CASE OF LOANS, UPON TERMINATION
OF THE COMMITMENTS; PROVIDED THAT (I) INTEREST ACCRUED PURSUANT TO PARAGRAPH (C)
OF THIS SECTION SHALL BE PAYABLE ON DEMAND, (II) IN THE EVENT OF ANY REPAYMENT
OR PREPAYMENT OF ANY LOAN (OTHER THAN A PREPAYMENT OF AN ABR LOAN PRIOR TO THE
END OF THE AVAILABILITY PERIOD), ACCRUED INTEREST ON THE PRINCIPAL AMOUNT REPAID
OR PREPAID SHALL BE PAYABLE ON THE DATE OF SUCH REPAYMENT OR PREPAYMENT AND
(III) IN THE EVENT OF ANY CONVERSION OF ANY EURODOLLAR LOAN PRIOR TO THE END OF
THE CURRENT INTEREST PERIOD THEREFOR, ACCRUED INTEREST ON SUCH LOAN SHALL BE
PAYABLE ON THE EFFECTIVE DATE OF SUCH CONVERSION.


 


(E)           ALL INTEREST HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A YEAR OF
360 DAYS, EXCEPT THAT INTEREST COMPUTED BY REFERENCE TO THE ALTERNATE BASE RATE
AT TIMES WHEN THE ALTERNATE BASE RATE IS BASED ON THE PRIME RATE SHALL BE
COMPUTED ON THE BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN A LEAP YEAR), AND IN
EACH CASE SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE
FIRST DAY BUT EXCLUDING THE LAST DAY).  THE APPLICABLE ALTERNATE BASE RATE,
ADJUSTED LIBO RATE OR LIBO RATE SHALL BE DETERMINED BY THE ADMINISTRATIVE AGENT,
AND SUCH DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 

Section 2.12           Alternate Rate of Interest.  If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:

 

(I)            THE ADMINISTRATIVE AGENT DETERMINES (WHICH DETERMINATION SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR) THAT ADEQUATE AND REASONABLE MEANS DO NOT
EXIST FOR ASCERTAINING THE ADJUSTED LIBO RATE OR THE LIBO RATE, AS APPLICABLE,
FOR SUCH INTEREST PERIOD; OR

 

(II)           THE ADMINISTRATIVE AGENT IS ADVISED BY THE REQUIRED LENDERS THAT
THE ADJUSTED LIBO RATE OR THE LIBO RATE, AS APPLICABLE, FOR SUCH INTEREST PERIOD
WILL NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH LENDERS OF MAKING OR
MAINTAINING THEIR LOANS INCLUDED IN SUCH BORROWING FOR SUCH INTEREST PERIOD;

 

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.

 

35

--------------------------------------------------------------------------------


 

Section 2.13           Increased Costs.  (a)  If any Change in Law shall:

 

(I)            IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT OR
SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR
CREDIT EXTENDED BY, ANY LENDER (EXCEPT ANY SUCH RESERVE REQUIREMENT REFLECTED IN
THE ADJUSTED LIBO RATE) OR THE ISSUING LENDER; OR

 

(II)           IMPOSE ON ANY LENDER OR THE ISSUING LENDER OR THE LONDON
INTERBANK MARKET ANY OTHER CONDITION AFFECTING THIS AGREEMENT OR EURODOLLAR
LOANS MADE BY SUCH LENDER OR ANY LETTER OF CREDIT OR PARTICIPATION THEREIN;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender or the
Issuing Lender hereunder (whether of principal, interest or otherwise), then the
Company will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender, as the case may be, for such additional costs incurred or reduction
suffered.

 


(B)           IF ANY LENDER OR THE ISSUING LENDER DETERMINES THAT ANY CHANGE IN
LAW REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE
RATE OF RETURN ON SUCH LENDER’S OR THE ISSUING LENDER’S CAPITAL OR ON THE
CAPITAL OF SUCH LENDER’S OR THE ISSUING LENDER’S HOLDING COMPANY, IF ANY, AS A
CONSEQUENCE OF THIS AGREEMENT OR THE LOANS MADE BY, OR PARTICIPATIONS IN LETTERS
OF CREDIT HELD BY, SUCH LENDER, OR THE LETTERS OF CREDIT ISSUED BY THE ISSUING
LENDER, TO A LEVEL BELOW THAT WHICH SUCH LENDER OR THE ISSUING LENDER OR SUCH
LENDER’S OR THE ISSUING LENDER’S HOLDING COMPANY COULD HAVE ACHIEVED BUT FOR
SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH LENDER’S OR THE ISSUING
LENDER’S POLICIES AND THE POLICIES OF SUCH LENDER’S OR THE ISSUING LENDER’S
HOLDING COMPANY WITH RESPECT TO CAPITAL ADEQUACY), THEN FROM TIME TO TIME THE
COMPANY WILL PAY TO SUCH LENDER OR THE ISSUING LENDER, AS THE CASE MAY BE, SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR THE ISSUING
LENDER OR SUCH LENDER’S OR THE ISSUING LENDER’S HOLDING COMPANY FOR ANY SUCH
REDUCTION SUFFERED.


 


(C)           A CERTIFICATE OF A LENDER OR THE ISSUING LENDER SETTING FORTH THE
AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER OR THE ISSUING LENDER OR
ITS HOLDING COMPANY, AS THE CASE MAY BE, AS SPECIFIED IN PARAGRAPH (A) OR (B) OF
THIS SECTION SHALL BE DELIVERED TO THE COMPANY AND SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR.  THE COMPANY SHALL PAY SUCH LENDER OR THE ISSUING LENDER, AS THE
CASE MAY BE, THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN 10 DAYS
AFTER RECEIPT THEREOF.


 


(D)           FAILURE OR DELAY ON THE PART OF ANY LENDER OR THE ISSUING LENDER
TO DEMAND COMPENSATION PURSUANT TO THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF
SUCH LENDER’S OR THE ISSUING LENDER’S RIGHT TO DEMAND SUCH COMPENSATION;
PROVIDED THAT THE COMPANY SHALL NOT BE REQUIRED TO COMPENSATE A LENDER OR THE
ISSUING LENDER PURSUANT TO THIS SECTION FOR ANY INCREASED COSTS OR REDUCTIONS
INCURRED MORE THAN 270 DAYS PRIOR TO THE DATE THAT SUCH LENDER OR THE ISSUING
LENDER, AS THE CASE MAY BE, NOTIFIES THE COMPANY OF THE CHANGE IN LAW GIVING
RISE TO SUCH INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S OR THE ISSUING
LENDER’S INTENTION TO CLAIM

 

36

--------------------------------------------------------------------------------


 


COMPENSATION THEREFOR; PROVIDED FURTHER THAT, IF THE CHANGE IN LAW GIVING RISE
TO SUCH INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN THE 270-DAY PERIOD
REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF RETROACTIVE EFFECT
THEREOF.


 

Section 2.14           Break Funding Payments.  In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Revolving Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.09(c) and is revoked in accordance therewith), or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the applicable Borrower
pursuant to Section 2.17, then, in any such event, the applicable Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event.  In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate that such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market.  A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The applicable Borrower shall pay such Lender the amount shown
as due on any such certificate within 10 days after receipt thereof.

 

Section 2.15           Taxes.  (a)              Any and all payments by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Documents shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if such Loan Party shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Lender (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) such Loan Party shall make such deductions and
(iii) such Loan Party shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 


(B)           IN ADDITION, THE COMPANY SHALL PAY ANY OTHER TAXES TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(C)           THE COMPANY SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, EACH LENDER
AND THE ISSUING LENDER, WITHIN 10 BUSINESS DAYS AFTER WRITTEN DEMAND THEREFOR,
FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES PAID BY THE
ADMINISTRATIVE AGENT, SUCH LENDER OR THE ISSUING LENDER, AS THE CASE MAY BE, ON
OR WITH RESPECT TO ANY PAYMENT BY OR ON ACCOUNT OF ANY OBLIGATION OF ANY LOAN
PARTY HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENTS (INCLUDING

 

37

--------------------------------------------------------------------------------


 


INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO
AMOUNTS PAYABLE UNDER THIS SECTION) AND ANY PENALTIES, INTEREST AND REASONABLE
EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH
INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED
BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT OF SUCH
PAYMENT OR LIABILITY DELIVERED TO THE COMPANY BY A LENDER OR THE ISSUING LENDER,
OR BY THE ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF A LENDER OR THE
ISSUING LENDER, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 


(D)           AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR
OTHER TAXES BY THE BORROWER TO A GOVERNMENTAL AUTHORITY, THE COMPANY SHALL
DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A
RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF
THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(E)           ANY FOREIGN LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR
REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH A
BORROWER IS LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A PARTY, WITH
RESPECT TO PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO THE BORROWER (WITH A
COPY TO THE ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE
LAW, SUCH PROPERLY COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE
LAW OR REASONABLY REQUESTED BY THE BORROWER AS WILL PERMIT SUCH PAYMENTS TO BE
MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE.


 


(F)            IF THE ADMINISTRATIVE AGENT, A LENDER OR THE ISSUING LENDER
DETERMINES, IN ITS SOLE DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY TAXES
OR OTHER TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY THE COMPANY OR WITH
RESPECT TO WHICH ANY LOAN PARTY HAS PAID ADDITIONAL AMOUNTS PURSUANT TO THIS
SECTION 2.15, IT SHALL PAY OVER SUCH REFUND TO THE COMPANY (BUT ONLY TO THE
EXTENT OF INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY THE COMPANY
UNDER THIS SECTION 2.15 WITH RESPECT TO THE TAXES OR OTHER TAXES GIVING RISE TO
SUCH REFUND), NET OF ALL OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE AGENT,
SUCH LENDER OR THE ISSUING LENDER AND WITHOUT INTEREST (OTHER THAN ANY INTEREST
PAID BY THE RELEVANT GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND);
PROVIDED, THAT THE COMPANY, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT, SUCH
LENDER OR THE ISSUING LENDER AGREES TO REPAY THE AMOUNT PAID OVER TO THE COMPANY
(PLUS ANY PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT
GOVERNMENTAL AUTHORITY) TO THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE ISSUING
LENDER IN THE EVENT THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE ISSUING LENDER
IS REQUIRED TO REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY. THIS SECTION
SHALL NOT BE CONSTRUED TO REQUIRE THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
ISSUING LENDER TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION
RELATING TO ITS TAXES THAT IT DEEMS CONFIDENTIAL) TO THE COMPANY OR ANY OTHER
PERSON.


 

Section 2.16           Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.  (a)  Each Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.13, 2.14 or 2.15, or
otherwise) prior to 12:00 noon, Houston time, on the date when due, in
immediately available funds, without set-off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at 712 Main

 

38

--------------------------------------------------------------------------------


 

Street, Houston, Texas, except payments to be made directly to the Issuing
Lender as expressly provided herein and except that payments pursuant to Section
2.13, 2.14, 2.15 and 9.03 shall be made directly to the Persons entitled
thereto.  The Administrative Agent shall distribute any such payments received
by it for the account of any other Person to the appropriate recipient promptly
following receipt thereof.  If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder shall be made in dollars.

 


(B)           IF AT ANY TIME INSUFFICIENT FUNDS ARE RECEIVED BY AND AVAILABLE TO
THE ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS OF PRINCIPAL, UNREIMBURSED LC
DISBURSEMENTS, INTEREST AND FEES THEN DUE HEREUNDER, SUCH FUNDS SHALL BE APPLIED
(I) FIRST, TOWARDS PAYMENT OF INTEREST AND FEES THEN DUE HEREUNDER, RATABLY
AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF INTEREST
AND FEES THEN DUE TO SUCH PARTIES, AND (II) SECOND, TOWARDS PAYMENT OF PRINCIPAL
AND UNREIMBURSED LC DISBURSEMENTS THEN DUE HEREUNDER, RATABLY AMONG THE PARTIES
ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF PRINCIPAL AND UNREIMBURSED LC
DISBURSEMENTS THEN DUE TO SUCH PARTIES.


 


(C)           IF ANY LENDER SHALL, BY EXERCISING ANY RIGHT OF SET-OFF OR
COUNTERCLAIM OR OTHERWISE, OBTAIN PAYMENT IN RESPECT OF ANY PRINCIPAL OF OR
INTEREST ON ANY OF ITS LOANS, OR PARTICIPATIONS IN LC DISBURSEMENTS RESULTING IN
SUCH LENDER RECEIVING PAYMENT OF A GREATER PROPORTION OF THE AGGREGATE AMOUNT OF
ITS REVOLVING LOANS, AND PARTICIPATIONS IN LC DISBURSEMENTS, AND ACCRUED
INTEREST THEREON THAN THE PROPORTION RECEIVED BY ANY OTHER LENDER, THEN THE
LENDER RECEIVING SUCH GREATER PROPORTION SHALL PURCHASE (FOR CASH AT FACE VALUE)
PARTICIPATIONS IN THE LOANS, AND PARTICIPATIONS IN LC DISBURSEMENTS OF OTHER
LENDERS TO THE EXTENT NECESSARY SO THAT THE BENEFIT OF ALL SUCH PAYMENTS SHALL
BE SHARED BY THE LENDERS RATABLY IN ACCORDANCE WITH THE AGGREGATE AMOUNT OF
PRINCIPAL OF AND ACCRUED INTEREST ON THEIR RESPECTIVE LOANS, AND PARTICIPATIONS
IN LC DISBURSEMENTS; PROVIDED THAT (I) IF ANY SUCH PARTICIPATIONS ARE PURCHASED
AND ALL OR ANY PORTION OF THE PAYMENT GIVING RISE THERETO IS RECOVERED, SUCH
PARTICIPATIONS SHALL BE RESCINDED AND THE PURCHASE PRICE RESTORED TO THE EXTENT
OF SUCH RECOVERY, WITHOUT INTEREST, AND (II) THE PROVISIONS OF THIS PARAGRAPH
SHALL NOT BE CONSTRUED TO APPLY TO ANY PAYMENT MADE BY A BORROWER PURSUANT TO
AND IN ACCORDANCE WITH THE EXPRESS TERMS OF THIS AGREEMENT OR ANY PAYMENT
OBTAINED BY A LENDER AS CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A
PARTICIPATION IN ANY OF ITS LOANS OR PARTICIPATIONS IN LC DISBURSEMENTS TO ANY
ASSIGNEE OR PARTICIPANT, OTHER THAN TO THE BORROWER OR ANY SUBSIDIARY OR
AFFILIATE THEREOF (AS TO WHICH THE PROVISIONS OF THIS PARAGRAPH SHALL APPLY). 
EACH BORROWER CONSENTS TO THE FOREGOING AND AGREES, TO THE EXTENT IT MAY
EFFECTIVELY DO SO UNDER APPLICABLE LAW, THAT ANY LENDER ACQUIRING A
PARTICIPATION PURSUANT TO THE FOREGOING ARRANGEMENTS MAY EXERCISE AGAINST THE
BORROWER RIGHTS OF SET-OFF AND COUNTERCLAIM WITH RESPECT TO SUCH PARTICIPATION
AS FULLY AS IF SUCH LENDER WERE A DIRECT CREDITOR OF SUCH BORROWER IN THE AMOUNT
OF SUCH PARTICIPATION.


 


(D)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A
BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE LENDERS OR THE ISSUING LENDER HEREUNDER THAT SUCH
BORROWER WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT
SUCH BORROWER HAS MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY,
IN RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO THE LENDERS OR THE ISSUING
LENDER, AS THE CASE MAY BE, THE AMOUNT DUE.  IN SUCH EVENT, IF SUCH

 

39

--------------------------------------------------------------------------------


 


BORROWER HAS NOT IN FACT MADE SUCH PAYMENT, THEN EACH OF THE LENDERS OR THE
ISSUING LENDER, AS THE CASE MAY BE, SEVERALLY AGREES TO REPAY TO THE
ADMINISTRATIVE AGENT FORTHWITH ON DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH
LENDER OR ISSUING LENDER WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING
THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF PAYMENT
TO THE ADMINISTRATIVE AGENT, AT THE GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE
AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING
INDUSTRY RULES ON INTERBANK COMPENSATION.


 


(E)           IF ANY LENDER SHALL FAIL TO MAKE ANY PAYMENT REQUIRED TO BE MADE
BY IT PURSUANT TO SECTION 2.04(D), OR (E), 2.05(B), 2.16(D) OR 9.03(C), THEN THE
ADMINISTRATIVE AGENT MAY, IN ITS DISCRETION (NOTWITHSTANDING ANY CONTRARY
PROVISION HEREOF), APPLY ANY AMOUNTS THEREAFTER RECEIVED BY THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF SUCH LENDER TO SATISFY SUCH LENDER’S OBLIGATIONS UNDER
SUCH SECTIONS UNTIL ALL SUCH UNSATISFIED OBLIGATIONS ARE FULLY PAID.


 

Section 2.17           Mitigation Obligations; Replacement of Lenders.  (a) If
any Lender requests compensation under Section 2.13, or if a Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.13 or 2.15, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The
Borrowers shall pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 


(B)           IF ANY LENDER REQUESTS COMPENSATION UNDER SECTION 2.13, OR IF A
BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY
GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.15,
OR IF ANY LENDER DEFAULTS IN ITS OBLIGATION TO FUND LOANS HEREUNDER, THEN THE
BORROWER MAY, AT ITS SOLE EXPENSE AND EFFORT, UPON NOTICE TO SUCH LENDER AND THE
ADMINISTRATIVE AGENT, REQUIRE SUCH LENDER TO ASSIGN AND DELEGATE, WITHOUT
RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS CONTAINED IN
SECTION 9.04), ALL ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT TO
AN ASSIGNEE THAT SHALL ASSUME SUCH OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER
LENDER, IF A LENDER ACCEPTS SUCH ASSIGNMENT); PROVIDED THAT (I) THE BORROWER
SHALL HAVE RECEIVED THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT (AND
IF A COMMITMENT IS BEING ASSIGNED, THE ISSUING LENDER), WHICH CONSENT SHALL NOT
UNREASONABLY BE WITHHELD, (II) SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN
AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS LOANS AND PARTICIPATIONS IN LC
DISBURSEMENTS, ACCRUED INTEREST THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS
PAYABLE TO IT HEREUNDER, FROM THE ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING
PRINCIPAL AND ACCRUED INTEREST AND FEES) OR THE BORROWER (IN THE CASE OF ALL
OTHER AMOUNTS) AND (III) IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A
CLAIM FOR COMPENSATION UNDER SECTION 2.13 OR PAYMENTS REQUIRED TO BE MADE
PURSUANT TO SECTION 2.15, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH
COMPENSATION OR PAYMENTS.  A LENDER SHALL NOT BE REQUIRED TO MAKE ANY SUCH
ASSIGNMENT AND DELEGATION IF, PRIOR THERETO, AS A RESULT OF A WAIVER BY SUCH
LENDER OR OTHERWISE, THE CIRCUMSTANCES ENTITLING THE BORROWER TO REQUIRE SUCH
ASSIGNMENT AND DELEGATION CEASE TO APPLY.

 

40

--------------------------------------------------------------------------------


 

Section 2.18           Increase of Commitments.  (a)            If no Default,
Event of Default or Material Adverse Effect shall have occurred and be
continuing, the Company may at any time and from time to time request an
increase of the aggregate Commitments by notice to the Administrative Agent in
writing of the amount of such proposed increase (such notice, a “Commitment
Increase Notice”); provided, however, that (i) each such increase shall be at
least $10,000,000, (ii) the cumulative increase in Commitments pursuant to this
Section 2.18 shall not exceed $100,000,000, (iii) the Commitment of any Lender
may not be increased without such Lender’s consent, and (iv) the aggregate
amount of the Lenders’ Commitments shall not exceed $200,000,000.  Any such
Commitment Increase Notice must offer each Lender the opportunity to subscribe
for its pro rata share of the increased Commitments.  If any portion of the
increased Commitments is not subscribed for by such Lenders, the Company may, in
its sole discretion, but with the consent of the Administrative Agent as to any
Person that is not at such time a Lender (which consent shall not be
unreasonably withheld or delayed), offer to any existing Lender or to one or
more additional banks or financial institutions the opportunity to participate
in all or a portion of such unsubscribed portion of the increased Commitments
pursuant to paragraph (b) or (c) below, as applicable.

 


(B)           ANY ADDITIONAL BANK OR FINANCIAL INSTITUTION THAT THE COMPANY
SELECTS TO OFFER PARTICIPATION IN THE INCREASED COMMITMENTS SHALL BECOME A PARTY
TO THIS AGREEMENT BY EXECUTING AND DELIVERING TO THE ADMINISTRATIVE AGENT A NEW
LENDER AGREEMENT SETTING FORTH ITS COMMITMENT, WHEREUPON SUCH BANK OR FINANCIAL
INSTITUTION (A “NEW LENDER”) SHALL BECOME A LENDER FOR ALL PURPOSES AND TO THE
SAME EXTENT AS IF ORIGINALLY A PARTY HERETO AND SHALL BE BOUND BY AND ENTITLED
TO THE BENEFITS OF THIS AGREEMENT, AND THE SIGNATURE PAGES HEREOF SHALL BE
DEEMED TO BE AMENDED TO ADD THE NAME OF SUCH NEW LENDER AND THE DEFINITION OF
COMMITMENT IN SECTION 1.01 HEREOF SHALL BE DEEMED AMENDED TO INCREASE THE
AGGREGATE COMMITMENTS OF THE LENDERS BY THE COMMITMENT OF SUCH NEW LENDER,
PROVIDED THAT THE COMMITMENT OF ANY NEW LENDER SHALL BE AN AMOUNT NOT LESS THAN
$5,000,000 (OR ANY REMAINING PORTION OF THE INCREASED COMMITMENTS NOT SUBSCRIBED
TO BY THE LENDERS).


 


(C)           ANY LENDER THAT ACCEPTS AN OFFER TO IT BY THE BORROWER TO INCREASE
ITS COMMITMENT PURSUANT TO THIS SECTION 2.18 SHALL, IN EACH CASE, EXECUTE A
COMMITMENT INCREASE AGREEMENT WITH THE COMPANY AND THE ADMINISTRATIVE AGENT,
WHEREUPON SUCH LENDER SHALL BE BOUND BY AND ENTITLED TO THE BENEFITS OF THIS
AGREEMENT WITH RESPECT TO THE FULL AMOUNT OF ITS COMMITMENT AS SO INCREASED, AND
THE DEFINITION OF COMMITMENT IN SECTION 1.01 HEREOF SHALL BE DEEMED TO BE
AMENDED TO REFLECT SUCH INCREASE.


 


(D)           THE EFFECTIVENESS OF ANY NEW LENDER AGREEMENT OR COMMITMENT
INCREASE AGREEMENT SHALL BE CONTINGENT UPON RECEIPT BY THE ADMINISTRATIVE AGENT
OF SUCH CORPORATE RESOLUTIONS OF THE COMPANY AND LEGAL OPINIONS OF COUNSEL TO
THE COMPANY AS THE ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST WITH RESPECT
THERETO, IN EACH CASE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT.


 


(E)           IF ANY BANK OR FINANCIAL INSTITUTION BECOMES A NEW LENDER PURSUANT
TO SECTION 2.18(B) OR ANY LENDER’S COMMITMENT IS INCREASED PURSUANT TO SECTION
2.18(C), ADDITIONAL LOANS MADE ON OR AFTER THE EFFECTIVENESS THEREOF (THE
“RE-ALLOCATION DATE”) SHALL BE MADE PRO RATA BASED ON THEIR RESPECTIVE
COMMITMENTS IN EFFECT ON OR AFTER SUCH RE-ALLOCATION DATE (EXCEPT TO THE EXTENT
THAT ANY SUCH PRO RATA BORROWINGS WOULD RESULT IN ANY LENDER MAKING AN AGGREGATE

 

41

--------------------------------------------------------------------------------


 


PRINCIPAL AMOUNT OF LOANS IN EXCESS OF ITS COMMITMENT, IN WHICH CASE SUCH EXCESS
AMOUNT WILL BE ALLOCATED TO, AND MADE BY, SUCH NEW LENDER AND/OR LENDERS WITH
SUCH INCREASED COMMITMENTS TO THE EXTENT OF, AND PRO RATA BASED ON, THEIR
RESPECTIVE COMMITMENTS), AND CONTINUATIONS OF LOANS OUTSTANDING ON SUCH
RE-ALLOCATION DATE SHALL BE EFFECTED BY REPAYMENT OF SUCH LOANS ON THE LAST DAY
OF THE INTEREST PERIOD APPLICABLE THERETO AND THE MAKING OF NEW LOANS PRO RATA
BASED ON THE RESPECTIVE COMMITMENTS IN EFFECT ON AND AFTER SUCH RE-ALLOCATION
DATE.


 


(F)            IF ON ANY RE-ALLOCATION DATE THERE IS AN UNPAID PRINCIPAL AMOUNT
OF EURODOLLAR LOANS OR ABR LOANS, SUCH EURODOLLAR LOANS OR ABR LOANS SHALL
REMAIN OUTSTANDING WITH THE RESPECTIVE HOLDERS THEREOF UNTIL THE EXPIRATION OF
THEIR RESPECTIVE INTEREST PERIODS (UNLESS THE COMPANY ELECTS TO PREPAY ANY
THEREOF IN ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THIS AGREEMENT), AND
INTEREST ON AND REPAYMENTS OF SUCH EURODOLLAR LOANS OR ABR LOANS WILL BE PAID
THEREON TO THE RESPECTIVE LENDERS HOLDING SUCH EURODOLLAR LOANS OR ABR LOANS PRO
RATA BASED ON THE RESPECTIVE PRINCIPAL AMOUNTS THEREOF OUTSTANDING.


 

Section 2.19           Borrowing Subsidiaries.  On or after the Effective Date,
the Company may designate any Restricted Subsidiary of the Company as a
Borrowing Subsidiary by delivery to the Administrative Agent of a Borrowing
Subsidiary Agreement executed by such Restricted Subsidiary and the Company, and
upon such delivery such Restricted Subsidiary shall for all purposes of this
Agreement be a Borrowing Subsidiary and a party to this Agreement until the
Company shall have executed and delivered to the Administrative Agent a
Borrowing Subsidiary Termination with respect to such Restricted Subsidiary,
whereupon such Restricted Subsidiary shall cease to be a Borrowing Subsidiary
and a party to this Agreement.  Notwithstanding the preceding sentence, no
Borrowing Subsidiary Termination will become effective as to any Borrowing
Subsidiary at a time when any principal of or interest on any Revolving Loan to
such Borrowing Subsidiary or any Letter of Credit issued for the account of such
Borrowing Subsidiary shall be outstanding hereunder; provided that such
Borrowing Subsidiary Termination shall be effective to terminate such Borrowing
Subsidiary’s right to make further Borrowings or to request Letters of Credit
under this Agreement.  As soon as practicable upon receipt of a Borrowing
Subsidiary Agreement, the Administrative Agent shall send a copy thereof to each
Lender.

 

ARTICLE III

 

Representations and Warranties

 

Each Borrower represents and warrants to the Lenders that:

 

Section 3.01           Organization.  As of the Effective Date, each of the
Borrower and its Subsidiaries, except Avex International Corporation (i) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (ii) has the requisite power and authority to
conduct its business as it is presently being conducted, and (iii) is duly
qualified or licensed to conduct business and is in good standing in each
jurisdiction listed in Schedule 3.01.  Each Borrower and its Subsidiaries are
qualified and licensed in all jurisdictions where they are required to be so
qualified or licensed to operate their business and where the failure to so
qualify or be in good standing, individually or in the aggregate, could not
reasonably be

 

42

--------------------------------------------------------------------------------


 

expected to have a Material Adverse Effect.  No proceeding to dissolve any Loan
Party is pending or, to the Borrower’s knowledge, threatened.

 

Section 3.02           Authorization; Enforceability.  The Transactions to be
entered into by each Loan Party are within such Loan Party’s corporate powers
and have been duly authorized by all necessary corporate and, if required,
stockholder action.  This Agreement has been duly executed and delivered by the
Borrowers and constitutes, and each other Loan Document to which any Loan Party
is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of the Borrowers or such Loan
Party (as the case may be), enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

Section 3.03           Governmental Approvals; No Conflicts.  The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except (i) such as have been
obtained or made and are in full force and effect, (ii) filings necessary to
perfect Liens created under the Loan Documents and (iii) those the failure to
obtain or make which, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Company or any of its Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, material agreement or other material instrument binding upon the
Company  or any of its Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by the Company or any of its
Subsidiaries and (d) will not result in the creation or imposition of any Lien
on any asset of the Company or any of its Subsidiaries, except Liens created
under the Loan Documents.

 

Section 3.04           Financial Statements; No Material Adverse Change. 
(a)             The Company has heretofore furnished to the Lenders its
consolidated balance sheet and statements of income, stockholders equity and
cash flows (i) as of and for the fiscal year ended December 31, 2003, reported
on by KPMG LLP, independent certified public accountants, and (ii) as of and for
the fiscal quarter and the portion of the current fiscal year ended September
30, 2004, certified by its chief financial officer. Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Company and its consolidated Subsidiaries as of
such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.

 


(B)           EXCEPT AS DISCLOSED IN THE FINANCIAL STATEMENTS REFERRED TO ABOVE
OR THE NOTES THERETO AND EXCEPT FOR THE DISCLOSED MATTERS, AFTER GIVING EFFECT
TO THE TRANSACTIONS, NONE OF THE COMPANY OR ITS SUBSIDIARIES HAS, AS OF THE
EFFECTIVE DATE, ANY MATERIAL CONTINGENT LIABILITIES, UNUSUAL LONG-TERM
COMMITMENTS OR UNREALIZED LOSSES.


 


(C)           SINCE DECEMBER 31, 2003, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE
IN THE BUSINESS, ASSETS, PROPERTY, CONDITION (FINANCIAL OR OTHERWISE), OF THE
BORROWER AND ITS SUBSIDIARIES TAKEN AS A WHOLE.

 

43

--------------------------------------------------------------------------------


 

Section 3.05           Properties.  (a)      Each of the Company and its
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for minor defects in
title that (i) do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes
and (ii) individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

 


(B)           EACH OF THE COMPANY AND ITS SUBSIDIARIES OWNS, OR IS LICENSED TO
USE, ALL TRADEMARKS, TRADE NAMES, COPYRIGHTS, PATENTS AND OTHER INTELLECTUAL
PROPERTY MATERIAL TO ITS BUSINESS, AND THE USE THEREOF BY THE COMPANY AND ITS
SUBSIDIARIES DOES NOT INFRINGE UPON THE RIGHTS OF ANY OTHER PERSON, EXCEPT FOR
ANY SUCH INFRINGEMENTS THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 

Section 3.06           Litigation and Environmental Matters. (a)       There are
no actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Company, threatened
against or affecting the Company or any of its Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve any of the Loan Documents or the Transactions.

 


(B)           EXCEPT FOR THE DISCLOSED MATTERS AND EXCEPT WITH RESPECT TO ANY
OTHER MATTERS THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, NEITHER THE COMPANY NOR ANY OF
ITS SUBSIDIARIES (I) HAS FAILED TO COMPLY WITH ANY ENVIRONMENTAL LAW OR TO
OBTAIN, MAINTAIN OR COMPLY WITH ANY PERMIT, LICENSE OR OTHER APPROVAL REQUIRED
UNDER ANY ENVIRONMENTAL LAW, (II) HAS BECOME SUBJECT TO ANY ENVIRONMENTAL
LIABILITY, (III) HAS RECEIVED NOTICE OF ANY CLAIM WITH RESPECT TO ANY
ENVIRONMENTAL LIABILITY OR (IV) KNOWS OF ANY BASIS FOR ANY ENVIRONMENTAL
LIABILITY.


 


(C)           SINCE THE EFFECTIVE DATE, THERE HAS BEEN NO CHANGE IN THE STATUS
OF THE DISCLOSED MATTERS THAT, INDIVIDUALLY OR IN THE AGGREGATE, HAS RESULTED
IN, OR MATERIALLY INCREASED THE LIKELIHOOD OF, A MATERIAL ADVERSE EFFECT.


 

Section 3.07           Compliance with Laws and Agreements. Each of the Company
and its Subsidiaries is in compliance with all Laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
material agreements and other material instruments binding upon it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.  No
Default has occurred and is continuing.

 

Section 3.08           Intellectual Property.  The Company and each of its
Subsidiary owns, or is licensed to use, all patents, trademarks, trade names,
service marks, copyrights, technology, know-how and processes (together with all
applications therefor and licenses granting rights therein, “Intellectual
Property”) reasonably necessary for the conduct of its business as currently
conducted, except for those the failure to own or be licensed to use which could
not reasonably be expected to result in a Material Adverse Effect.  To the
knowledge of the Company, (i) the use of Intellectual Property by the Company
and its Subsidiaries does not infringe on the rights of any person, (ii) no
Intellectual Property of the Company or any of its

 

44

--------------------------------------------------------------------------------


 

Subsidiaries is being infringed upon by any person, and (iii) no claim is
pending or threatened in writing challenging the use or the validity of any
Intellectual Property of the Company or any Subsidiary, except for infringements
and claims referred to in the foregoing clauses (a), (b) and (c) that, in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 3.09           Investment and Holding Company Status.  Neither the
Company nor any of its Subsidiaries is (a) an “investment company” as defined
in, or subject to regulation under, the Investment Company Act of 1940, as
amended, or (b) a “holding company” as defined in, or subject to regulation
under, the Public Utility Holding Company Act of 1935, as amended.

 

Section 3.10           Taxes.  Each of the Company and its Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) any Taxes that are being contested in good faith by
appropriate proceedings and for which the Company or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

Section 3.11           ERISA.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $10,000,000 (inclusive of fees and penalties) the fair market value of the
assets of such Plan, and the present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $25,000,000 (inclusive of fees and penalties) the fair market value of the
assets of all such underfunded Plans.

 

Section 3.12           Labor Matters.  As of the Effective Date, there are no
strikes, lockouts or slowdowns against the Company or any of its Subsidiaries
pending or, to the knowledge of the Company, threatened.  The hours worked by
and payments made to employees of the Company and its Subsidiaries have not been
in violation of the Fair Labor Standards Act or any other Law dealing with such
matters in any manner that could reasonably be expected to have a Material
Adverse Effect.  All payments due from the Company or any Subsidiary, or for
which any claim may be made against any of them, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of the Company and its Subsidiaries.  The
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which the Company or any of its Subsidiaries is bound.

 

Section 3.13           Insurance.  Schedule 3.13  lists all policies or binders
of fire, liability, worker’s compensation, vehicular or other insurance held by
or for the benefit of the Company or any of its Subsidiaries (specifying the
insurer, the policy number or covering note number with respect to binders) as
of the Effective Date.  As of the Effective Date, all premiums in respect of
such insurance have been paid.  All insurance is in full force and effect, is
with

 

45

--------------------------------------------------------------------------------


 

financially sound and reputable insurers and is in amounts and provides coverage
that are reasonable and customary for Persons engaged in businesses similar to
those conducted by the Company and its Subsidiaries.

 

Section 3.14           Solvency.  Immediately after the consummation of the
Transactions to occur on the Effective Date, and immediately following the
making of each Loan made on the Effective Date and after giving effect to the
application of the proceeds of such Loans, (a) the fair market value of the
assets of each Loan Party (individually and on a consolidated basis with its
subsidiaries) will exceed its debts and liabilities, subordinate, contingent or
otherwise; (b) the present fair saleable value of the property of each Loan
Party (individually and on a consolidated basis with its subsidiaries) will be
greater than the amount that will be required to pay the probable liability of
its debts and other liabilities; (c) each Loan Party (individually and on a
consolidated basis with its subsidiaries) will be able to pay its debts and
liabilities, subordinate, contingent or otherwise as they become absolute and
mature; and (d) each Loan Party (individually and on a consolidated basis with
its subsidiaries) will not have unreasonably small capital with which to conduct
its business as such business is now conducted and is proposed to be conducted
following the Effective Date.

 

Section 3.15           Subsidiaries.  Schedule 3.15 sets forth the name of, and
the ownership interest of the Company in, each Subsidiary of the Company and
identifies each Subsidiary that is a Loan Party and each that is a Foreign
Borrower, in each case as of the Effective Date.  As of Effective Date, there
are no Borrowing Subsidiaries and no Person has executed a Borrower Supplement
or a Foreign Borrower Supplement (as defined in the Amended and Restated
Agreement) or obtained a Loan under Section 2.01 of the Original Credit
Agreement or the Amended and Restated Agreement.

 

Section 3.16           Disclosure.  The Company has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Company to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or any Loan Document or delivered hereunder (as modified or
supplemented by other information so furnished) contain any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, taken as a whole in the light of the circumstances under
which they were made, not misleading; provided that, with respect to projected
financial information, the Borrowers represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.

 

Section 3.17           Margin Stock.  Neither the Company nor any Subsidiary is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of buying or carrying margin stock (within the
meaning of Regulation U of the Board).  The proceeds of the Loans and the
Letters of Credit will not be used, directly or indirectly, immediately,
incidentally or ultimately, for the purpose of purchasing or carrying any margin
stock or for the purpose of reducing or retiring any Indebtedness which was
originally incurred to purchase or carry margin stock or for any other purpose
which might cause any of the

 

46

--------------------------------------------------------------------------------


 

Loans or the Letters of Credit under this Agreement to be “purpose credit”
within the meaning of Regulation U or Regulation X of the Board.

 

Section 3.18           Use of Proceeds.  The proceeds of the Loans shall be used
only for working capital and other general corporate purposes, including without
limitation, Acquisitions.  Each Borrower represents and warrants to the Lenders
and the Administrative Agent that all Loans will be for business, commercial,
investment or other similar purpose and not primarily for personal, family,
household or agricultural use, as such terms are used in the Texas Finance Code.

 

Section 3.19           No Undisclosed Liabilities.  Except as set forth in
Schedule 3.19, the Company and its Subsidiaries have no liabilities or
obligations of any nature (whether known or unknown, and whether absolute,
accrued, contingent or otherwise) except for (i) liabilities or obligations
reflected or reserved against in the Financial Statements or in the financial
statements most recently delivered by the Borrower pursuant to Section 5.01,
(ii) current liabilities incurred in the ordinary course of business since the
date of such financial statements, (iii) liabilities or obligations that are not
required to be included in financial statements prepared in accordance with
GAAP, and (iv) liabilities or obligations arising under Governmental Approvals
or contracts to which the Company or any of its Subsidiaries is a party or
otherwise subject.

 

ARTICLE IV

 

Conditions

 

Section 4.01           Effective Date.  The obligations of the Lenders to make
Loans and of the Issuing Lender to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):

 


(A)           THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED FROM
EACH PARTY HERETO EITHER (I) A COUNTERPART OF THIS AGREEMENT SIGNED ON BEHALF OF
SUCH PARTY OR (II) WRITTEN EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT
(WHICH MAY INCLUDE TELECOPY TRANSMISSION OF A SIGNED SIGNATURE PAGE OF THIS
AGREEMENT) THAT SUCH PARTY HAS SIGNED A COUNTERPART OF THIS AGREEMENT.


 


(B)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A FAVORABLE WRITTEN
OPINION (ADDRESSED TO THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE
ISSUING LENDER AND THE LENDERS AND DATED THE EFFECTIVE DATE) OF BRACEWELL &
PATTERSON, L.L.P., COUNSEL FOR THE COMPANY, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND REQUIRED LENDERS, AND COVERING SUCH
OTHER MATTERS RELATING TO THE LOAN PARTIES, THE LOAN DOCUMENTS OR THE
TRANSACTIONS AS THE REQUIRED LENDERS SHALL REASONABLY REQUEST.  THE COMPANY
HEREBY REQUESTS SUCH COUNSEL TO DELIVER SUCH OPINION.


 


(C)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH DOCUMENTS AND
CERTIFICATES AS THE ADMINISTRATIVE AGENT OR ITS COUNSEL MAY REASONABLY REQUEST
RELATING TO THE ORGANIZATION, EXISTENCE AND GOOD STANDING OF EACH LOAN PARTY,
THE AUTHORIZATION OF THE TRANSACTIONS AND ANY OTHER LEGAL MATTERS RELATING TO
THE LOAN PARTIES, THIS AGREEMENT OR THE

 

47

--------------------------------------------------------------------------------


 


TRANSACTIONS, ALL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND ITS COUNSEL.


 


(D)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE, DATED
THE EFFECTIVE DATE AND SIGNED BY THE PRESIDENT, A VICE PRESIDENT OR A FINANCIAL
OFFICER OF THE COMPANY, CONFIRMING COMPLIANCE WITH THE CONDITIONS SET FORTH IN
PARAGRAPHS (A) AND (D) OF SECTION 4.02.


 


(E)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL FEES AND OTHER
AMOUNTS DUE AND PAYABLE ON OR PRIOR TO THE EFFECTIVE DATE, INCLUDING, TO THE
EXTENT INVOICED, REIMBURSEMENT OR PAYMENT OF ALL OUT-OF-POCKET EXPENSES
(INCLUDING REASONABLE LEGAL FEES) REQUIRED TO BE REIMBURSED OR PAID BY ANY LOAN
PARTY HEREUNDER OR UNDER ANY LOAN DOCUMENTS.


 


(F)            ALL MATERIAL GOVERNMENTAL AND THIRD PARTY APPROVALS NECESSARY OR,
IN THE DISCRETION OF THE ADMINISTRATIVE AGENT, ADVISABLE IN CONNECTION WITH THE
FINANCING CONTEMPLATED HEREBY AND THE CONTINUING OPERATIONS OF THE BORROWERS AND
ITS SUBSIDIARIES SHALL HAVE BEEN OBTAINED AND BE IN FULL FORCE AND EFFECT.


 


(G)           THE LENDERS SHALL HAVE RECEIVED (I) AUDITED CONSOLIDATED FINANCIAL
STATEMENTS OF THE COMPANY AND ITS SUBSIDIARIES FOR THE TWO MOST RECENT FISCAL
YEARS ENDED PRIOR TO THE EFFECTIVE DATE AS TO WHICH SUCH FINANCIAL STATEMENTS
ARE AVAILABLE AND (II) SATISFACTORY UNAUDITED INTERIM CONSOLIDATED FINANCIAL
STATEMENTS OF THE BORROWER AND ITS SUBSIDIARIES FOR EACH FISCAL QUARTERLY PERIOD
ENDED SUBSEQUENT TO THE DATE OF THE LATEST FINANCIAL STATEMENTS DELIVERED
PURSUANT TO CLAUSE (I) OF THIS PARAGRAPH AS TO WHICH SUCH FINANCIAL STATEMENTS
ARE AVAILABLE WHICH FINANCIAL STATEMENTS SHALL NOT BE MATERIALLY INCONSISTENT
WITH THE FINANCIAL STATEMENTS OR FORECASTS PREVIOUSLY PROVIDED.


 


(H)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EACH OF THE SECURITY
DOCUMENTS AND THEY SHALL CONSTITUTE SATISFACTORY SECURITY DOCUMENTATION TO
CREATE FIRST PRIORITY SECURITY INTERESTS IN THE COLLATERAL (FREE AND CLEAR OF
ALL LIENS, OTHER THAN LIENS PERMITTED BY SECTION 6.02).


 


(I)            THE COLLATERAL AND GUARANTEE REQUIREMENT SHALL HAVE BEEN
SATISFIED.


 

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Lender to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 3:00 p.m., Houston time, on January 20,
2005 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).

 

Section 4.02           Each Credit Event.  The obligation of each Lender to make
a Loan on the occasion of any Borrowing, and of the Issuing Lender to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following conditions:

 


(A)           THE REPRESENTATIONS AND WARRANTIES OF EACH LOAN PARTY SET FORTH IN
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE DEEMED TO HAVE BEEN MADE AS A
PART OF SAID REQUEST FOR A BORROWING AND SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS ON AND AS OF THE DATE

 

48

--------------------------------------------------------------------------------


 


OF SUCH BORROWING OR THE DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF
SUCH LETTER OF CREDIT, AS APPLICABLE EXCEPT TO THE EXTENT THAT SUCH
REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER TO AN EARLIER DATE, IN WHICH
CASE THEY SHALL BE TRUE AND CORRECT AS OF SUCH EARLIER DATE.


 


(B)           NO MATERIAL ADVERSE EFFECT SHALL HAVE OCCURRED SINCE THE DATE OF
THE MOST RECENT BORROWING BY THE COMPANY.


 


(C)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A REQUEST FOR A
BORROWING AS REQUIRED BY SECTION 2.03 OR THE ISSUING LENDER AND THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A REQUEST FOR THE ISSUANCE OF A LETTER
OF CREDIT AS REQUIRED BY SECTION 2.04(B);


 


(D)           AT THE TIME OF AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH
BORROWING OR THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF
CREDIT, AS APPLICABLE, NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.


 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a),
(b), (c) and (d) of this Section.

 

Section 4.03           Initial Credit Event for each Borrowing Subsidiary.  The
obligation of the Lenders to make Loans to any Borrowing Subsidiary and the
obligations of the Issuing Lender to issue Letters of Credit for the account of
any Borrowing Subsidiary are subject to the satisfaction of the following
conditions:

 


(A)           THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED A
BORROWING SUBSIDIARY AGREEMENT DULY EXECUTED BY SUCH BORROWING SUBSIDIARY AND
THE OTHER PARTIES THERETO.


 


(B)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A FAVORABLE WRITTEN
OPINION OF COUNSEL FOR SUCH BORROWING SUBSIDIARY, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT AND REQUIRED LENDERS, AND
COVERING SUCH OTHER MATTERS RELATING TO SUCH BORROWING SUBSIDIARY AND ITS
BORROWING SUBSIDIARY AGREEMENT AS THE ADMINISTRATIVE AGENT SHALL REASONABLY
REQUEST.


 


(C)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH DOCUMENTS AND
CERTIFICATES AS THE ADMINISTRATIVE AGENT OR ITS COUNSEL MAY REASONABLY REQUEST
RELATING TO THE ORGANIZATION, EXISTENCE AND GOOD STANDING OF SUCH BORROWING
SUBSIDIARY, THE AUTHORIZATION OF THE TRANSACTIONS INSOFAR AS THEY RELATE TO SUCH
BORROWING SUBSIDIARY, THE SATISFACTION OF THE COLLATERAL AND GUARANTEE
REQUIREMENT INSOFAR AS IT RELATES TO THE ASSETS OF SUCH BORROWING SUBSIDIARY AND
ANY OTHER LEGAL MATTERS RELATING TO SUCH BORROWING SUBSIDIARY, ITS BORROWING
SUBSIDIARY AGREEMENT OR SUCH TRANSACTIONS, ALL IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND ITS COUNSEL.


 

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters

 

49

--------------------------------------------------------------------------------


 

of Credit shall have expired or terminated and all LC Disbursements shall have
been reimbursed, the Borrower covenants and agrees with the Lenders that:

 

Section 5.01           Financial Statements and Other Information.  The Company
will furnish to the Administrative Agent and each Lender:

 


(A)           WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE COMPANY,
THE AUDITED CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS OF OPERATIONS,
STOCKHOLDERS’ EQUITY AND CASH FLOWS AS OF THE END OF AND FOR SUCH YEAR, SETTING
FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR,
OF THE COMPANY AND THE CONSOLIDATED SUBSIDIARIES AS OF SUCH YEAR, ALL REPORTED
ON BY KPMG LLP OR OTHER INDEPENDENT PUBLIC ACCOUNTANTS OF RECOGNIZED NATIONAL
STANDING (WITHOUT A “GOING CONCERN” OR LIKE QUALIFICATION OR EXCEPTION AND
WITHOUT ANY QUALIFICATION OR EXCEPTION AS TO THE SCOPE OF SUCH AUDIT) TO THE
EFFECT THAT SUCH CONSOLIDATED FINANCIAL STATEMENTS PRESENT FAIRLY IN ALL
MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE
COMPANY AND THE CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS IN ACCORDANCE
WITH GAAP CONSISTENTLY APPLIED;


 


(B)           WITHIN 45 DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL
QUARTERS OF EACH FISCAL YEAR OF THE COMPANY, THE CONSOLIDATED BALANCE SHEETS AND
RELATED STATEMENTS OF OPERATIONS, STOCKHOLDERS’ EQUITY AND CASH FLOWS AS OF THE
END OF AND FOR SUCH FISCAL QUARTER AND THE THEN ELAPSED PORTION OF THE FISCAL
YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE
CORRESPONDING PERIOD OR PERIODS OF (OR, IN THE CASE OF THE BALANCE SHEET, AS OF
THE END OF) THE PREVIOUS FISCAL YEAR, OF THE COMPANY AND THE CONSOLIDATED
SUBSIDIARIES AND COMPANY AND THE RESTRICTED SUBSIDIARIES AS OF SUCH YEAR, ALL
CERTIFIED BY ONE OF THE COMPANY’S FINANCIAL OFFICERS AS PRESENTING FAIRLY IN ALL
MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE
COMPANY AND ITS CONSOLIDATED SUBSIDIARIES OR THE COMPANY ON A CONSOLIDATED BASIS
IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED, SUBJECT TO NORMAL YEAR-END AUDIT
ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES;


 


(C)           CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER
CLAUSE (A) OR (B) ABOVE, A CERTIFICATE OF A FINANCIAL OFFICER OF THE COMPANY (I)
CERTIFYING AS TO WHETHER A DEFAULT HAS OCCURRED AND, IF A DEFAULT HAS OCCURRED,
SPECIFYING THE DETAILS THEREOF AND ANY ACTION TAKEN OR PROPOSED TO BE TAKEN WITH
RESPECT THERETO, (II) SETTING FORTH REASONABLY DETAILED CALCULATIONS
DEMONSTRATING COMPLIANCE WITH SECTION 6.15, 6.16, 6.17, AND 6.18, (III) SETTING
FORTH IN A REASONABLY DETAILED SCHEDULE, A COMPARISON OF THE CONSOLIDATED
RESULTS UNDER CLAUSE (A) OR (B) ABOVE WITH THE FINANCIAL CONDITION AND RESULTS
OF OPERATIONS OF THE COMPANY AND ITS CONSOLIDATED RESTRICTED SUBSIDIARIES, AND
(IV) STATING WHETHER ANY CHANGE IN GAAP OR IN THE APPLICATION THEREOF HAS
OCCURRED SINCE THE DATE OF THE AUDITED FINANCIAL STATEMENTS REFERRED TO IN
SECTION 3.04 AND, IF ANY SUCH CHANGE HAS OCCURRED, SPECIFYING THE EFFECT OF SUCH
CHANGE ON THE FINANCIAL STATEMENTS ACCOMPANYING SUCH CERTIFICATE;


 


(D)           CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER
CLAUSE (A) ABOVE, ANY MANAGEMENT LETTER DELIVERED TO THE MANAGEMENT OF THE
COMPANY BY THE ACCOUNTING FIRM THAT REPORTED ON SUCH FINANCIAL STATEMENTS;


 


(E)           PROMPTLY AFTER THE SAME BECOME PUBLICLY AVAILABLE, COPIES OF ALL
PERIODIC AND OTHER REPORTS, PROXY STATEMENTS AND OTHER MATERIALS FILED BY THE
COMPANY OR ANY SUBSIDIARY

 

50

--------------------------------------------------------------------------------


 


WITH THE SECURITIES AND EXCHANGE COMMISSION, OR ANY GOVERNMENTAL AUTHORITY
SUCCEEDING TO ANY OR ALL OF THE FUNCTIONS OF SAID COMMISSION, OR WITH ANY
NATIONAL SECURITIES EXCHANGE, OR DISTRIBUTED BY THE COMPANY TO ITS SHAREHOLDERS
GENERALLY, AS THE CASE MAY BE;


 


(F)            PROMPTLY FOLLOWING ANY REQUEST THEREFOR, SUCH OTHER INFORMATION
REGARDING THE OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL CONDITION OF THE
COMPANY OR ANY SUBSIDIARY, OR COMPLIANCE WITH THE TERMS OF THIS AGREEMENT, AS
THE ADMINISTRATIVE AGENT OR ANY LENDER MAY REASONABLY REQUEST;


 


(G)           WITHIN 120 DAYS AFTER THE END OF EACH FISCAL YEAR, A SUMMARY
DESCRIPTION OF THE INSURANCE POLICIES OF THE COMPANY AND ITS SUBSIDIARIES; AND


 


(H)           PROMPTLY FOLLOWING ANY REQUEST THEREOF, ALL INFORMATION AND/OR
DOCUMENTATION NECESSARY TO COMPLY WITH THE ACT OR FOR ADMINISTRATIVE AGENT TO
CONFIRM COMPLIANCE WITH THE ACT.


 

Section 5.02           Notices of Material Events.  The Company will furnish to
the Administrative Agent and each Lender prompt and, in any event, within five
Business Days, written notice of the following:

 


(A)           THE OCCURRENCE OF ANY DEFAULT;


 


(B)           THE FILING OR COMMENCEMENT OF ANY ACTION, SUIT OR PROCEEDING BY OR
BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY AGAINST OR AFFECTING THE COMPANY
OR ANY AFFILIATE THEREOF THAT, IF ADVERSELY DETERMINED, COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT OR THAT IN ANY MANNER QUESTIONS
THE VALIDITY OF THE LOAN DOCUMENTS;


 


(C)           THE OCCURRENCE OF ANY ERISA EVENT THAT, ALONE OR TOGETHER WITH ANY
OTHER ERISA EVENTS THAT HAVE OCCURRED, COULD REASONABLY BE EXPECTED TO RESULT IN
LIABILITY OF THE BORROWER AND ITS SUBSIDIARIES IN AN AGGREGATE AMOUNT EXCEEDING
$25,000,000 (INCLUSIVE OF FEES AND PENALTIES);


 


(D)           THE OCCURRENCE OF ANY EVENT OR ANY OTHER DEVELOPMENT BY WHICH THE
COMPANY OR ANY OF ITS SUBSIDIARIES (I) FAILS TO COMPLY WITH ANY ENVIRONMENTAL
LAW OR TO OBTAIN, MAINTAIN OR COMPLY WITH ANY PERMIT, LICENSE OR OTHER APPROVAL
REQUIRED UNDER ANY ENVIRONMENTAL LAW, (II) BECOMES SUBJECT TO ANY ENVIRONMENTAL
LIABILITY, (III) RECEIVES NOTICE OF ANY CLAIM WITH RESPECT TO ANY ENVIRONMENTAL
LIABILITY OR (IV) BECOMES AWARE OF ANY BASIS FOR ANY ENVIRONMENTAL LIABILITY AND
IN EACH OF THE PRECEDING CLAUSES, WHICH INDIVIDUALLY OR IN THE AGGREGATE, COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT; AND


 


(E)           ANY OTHER DEVELOPMENT (INCLUDING THE TERMINATION OF ANY MATERIAL
CONTRACT) THAT RESULTS IN, OR COULD REASONABLY BE EXPECTED TO RESULT IN, A
MATERIAL ADVERSE EFFECT.


 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

51

--------------------------------------------------------------------------------


 

Section 5.03           Information Regarding Collateral.  The Company will
furnish to the Administrative Agent prompt written notice of any change (i) in
any Loan Party’s corporate name or in any trade name used to identify it in the
conduct of its business or in the ownership of its properties, (ii) in any Loan
Party’s identity or corporate structure or (iii) in any Loan Party’s Federal
Taxpayer Identification Number and, at the time of the delivery of the financial
statements required under Section 5.01(a), the Company will furnish to the
Administrative Agent written notice of (i) any change in the location of any
office in which any Loan Party maintains books or records relating to Collateral
owned by it and (ii) any new office or facility at which Collateral owned by a
Loan Party is located.  The Company agrees not to effect or permit any change
referred to in the preceding sentence unless all filings have been made under
the UCC or otherwise that are required in order for the Administrative Agent to
continue at all times following such change to have a valid, legal and perfected
security interest in all the Collateral.  The Company also agrees promptly to
notify the Administrative Agent if any material portion of the Collateral is
damaged or destroyed.

 

Section 5.04           Existence; Conduct of Business.  The Company will, and
will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03.

 

Section 5.05           Payment of Obligations.  The Company will, and will cause
each of its Subsidiaries to, pay its Indebtedness and other obligations,
including Tax liabilities, before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) the Company or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP, (c) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation and (d) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

 

Section 5.06           Maintenance of Properties; Insurance.  The Company will,
and will cause each of its Subsidiaries to keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

 

Section 5.07           Insurance.  The Company will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurance
companies (a) insurance in such amounts (with no greater risk retention) and
against such risks as are customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations and (b) all insurance required to be maintained pursuant to
the Security Documents.  The Company will furnish to the Lenders, upon request
of the Administrative Agent, information in reasonable detail as to the
insurance so maintained.

 

52

--------------------------------------------------------------------------------


 

Section 5.08           Books and Records; Inspection and Audit Rights.  The
Company will, and will cause each of its Subsidiaries to, keep proper books of
record and account in which full, true and correct entries are made of all
material dealings and transactions in relation to its business and activities. 
The Company will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested.

 

Section 5.09           Compliance with Laws.  The Company will, and will cause
each of its Subsidiaries to, comply with all Laws (including Environmental Laws)
and Orders applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

Section 5.10           Use of Proceeds and Letters of Credit.  The proceeds of
the Loans will be used only for working capital and other general corporate
purposes, including, without limitation, Acquisitions.  No part of the proceeds
of any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

 

Section 5.11           Additional Subsidiaries.  If any additional Subsidiary is
formed or acquired after the Effective Date, the Company will, no more than
thirty days after such Subsidiary is formed or acquired, notify the
Administrative Agent and the Lenders thereof and cause the Collateral and
Guarantee Requirement to be satisfied (to the extent applicable) with respect to
such Subsidiary and with respect to any Equity Interest in or Indebtedness of
such Subsidiary owned or to be owned by or on behalf of the Company or any other
Subsidiary.

 

Section 5.12           Ownership of Subsidiaries.  (a)          The Company
will, and will cause each of the Subsidiaries to, ensure that all Equity
Interests in Domestic Subsidiaries are owned directly or indirectly at all times
only by the Company or one or more other Domestic Subsidiaries and that all the
Equity Interests of such latter Domestic Subsidiaries are pledged to secure the
Obligations.

 


(B)           AS PROMPTLY AS PRACTICABLE, AND IN ANY EVENT WITHIN 30 DAYS AFTER
THE EFFECTIVE DATE, THE COMPANY WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES
TO, ENSURE THAT ANY FOREIGN SUBSIDIARY (INCLUDING EACH FOREIGN SUBSIDIARY
ACQUIRED IN CONNECTION WITH AN ACQUISITION), IS OWNED DIRECTLY OR INDIRECTLY AT
ALL TIMES BY A QUALIFIED FOREIGN SUBSIDIARY HOLDING COMPANY AND THAT ALL THE
EQUITY INTERESTS OF SUCH QUALIFIED FOREIGN SUBSIDIARY HOLDING COMPANY ARE
PLEDGED TO SECURE THE OBLIGATIONS.


 

Section 5.13           Further Assurances.  The Company will, and will cause
each Subsidiary to, at its own cost and expense, execute, acknowledge and
deliver any and all further documents, financing statements, agreements and
instruments and take all such further actions,  (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust,
and other documents) which may be required under any applicable Law, or which
may from time to time be reasonably necessary or as the Required Lenders may
from time to time reasonably request in order to carry out the intent and
purpose of the Loan Documents and the

 

53

--------------------------------------------------------------------------------


 

Transactions, including all such actions to establish, preserve, protect and
perfect the estate, right, title and interest of the Lenders, or the
Administrative Agent for the benefit of the Lenders, to the Collateral
(including Collateral acquired after the date hereof) and preserve, protect and
perfect first priority Liens (subject to Liens permitted by Section 6.02) in
favor of the Lenders, or the Administrative Agent for the benefit of the
Lenders, on any and all assets of the Company and the Subsidiaries, now owned or
hereafter acquired, that are not Collateral on the date hereof.

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees  payable hereunder shall have been paid in
full and all Letters of Credit have expired or terminated and all LC
Disbursements shall have been reimbursed, each Borrower covenants and agrees
with the Lenders that:

 

Section 6.01           Indebtedness.  The Company will not, and will not permit
any Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

 


(A)           THE OBLIGATIONS;


 


(B)           SUBORDINATED INDEBTEDNESS;


 


(C)           INDEBTEDNESS EXISTING ON THE EFFECTIVE DATE AND SET FORTH IN
SCHEDULE 6.01 AND EXTENSIONS, RENEWALS AND REPLACEMENTS OF ANY SUCH INDEBTEDNESS
THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT THEREOF OR SHORTEN THE
MATURITY OR THE WEIGHTED AVERAGE LIFE THEREOF;


 


(D)           INTERCOMPANY INDEBTEDNESS (TO THE EXTENT PERMITTED BY SECTION
6.04);


 


(E)           GUARANTEES BY THE COMPANY OR ANY SUBSIDIARY OF INDEBTEDNESS OF ANY
RESTRICTED SUBSIDIARY WHICH INDEBTEDNESS IS PERMITTED UNDER THIS SECTION 6.01,
PROVIDED, IN NO EVENT SHALL THE COMPANY OR ANY SUBSIDIARY GUARANTEE THE
INDEBTEDNESS OF ANY UNRESTRICTED SUBSIDIARY OR ANY SUBSIDIARY THAT IS NOT A LOAN
PARTY HEREUNDER.


 


(F)            INDEBTEDNESS OF THE COMPANY OR ANY DOMESTIC SUBSIDIARY OR ANY
FOREIGN BORROWER INCURRED TO FINANCE THE ACQUISITION, CONSTRUCTION OR
IMPROVEMENT OF ANY FIXED OR CAPITAL ASSETS, INCLUDING CAPITAL LEASE OBLIGATIONS,
AND ANY INDEBTEDNESS ASSUMED IN CONNECTION WITH THE ACQUISITION OF ANY SUCH
ASSETS OR SECURED BY A LIEN ON ANY SUCH ASSETS PRIOR TO THE ACQUISITION THEREOF,
AND EXTENSIONS, RENEWALS AND REPLACEMENTS OF ANY SUCH INDEBTEDNESS THAT DO NOT
INCREASE THE OUTSTANDING PRINCIPAL AMOUNT THEREOF OR RESULT IN AN EARLIER
MATURITY DATE OR DECREASED WEIGHTED AVERAGE LIFE THEREOF; PROVIDED THAT (I) SUCH
INDEBTEDNESS IS INCURRED PRIOR TO OR WITHIN 90 DAYS AFTER SUCH ACQUISITION OR
THE COMPLETION OF SUCH CONSTRUCTION OR IMPROVEMENT AND (II) THE AGGREGATE
PRINCIPAL AMOUNT OF INDEBTEDNESS PERMITTED BY THIS CLAUSE (F) SHALL NOT EXCEED
$100,000,000 AT ANY TIME OUTSTANDING;


 


(G)           INDEBTEDNESS OF ANY PERSON THAT BECOMES A DOMESTIC SUBSIDIARY OR A
FOREIGN BORROWER AFTER THE EFFECTIVE DATE; PROVIDED THAT (I) SUCH INDEBTEDNESS
EXISTS AT THE TIME SUCH PERSON BECOMES A DOMESTIC SUBSIDIARY OR A FOREIGN
BORROWER, AS THE CASE MAY BE, AND IS

 

54

--------------------------------------------------------------------------------


 


NOT CREATED IN CONTEMPLATION OF OR IN CONNECTION WITH SUCH PERSON BECOMING A
DOMESTIC SUBSIDIARY OR A FOREIGN BORROWER AND (II) THE AGGREGATE PRINCIPAL
AMOUNT OF INDEBTEDNESS PERMITTED BY THIS CLAUSE (G) SHALL NOT EXCEED $25,000,000
AT ANY TIME OUTSTANDING;


 


(H)           INDEBTEDNESS OF UNRESTRICTED SUBSIDIARIES FOR WHICH NEITHER THE
COMPANY NOR ANY RESTRICTED SUBSIDIARY SHALL BE LIABLE AS OBLIGOR, UNDER ANY
GUARANTEE OR OTHERWISE;


 


(I)            OTHER UNSECURED INDEBTEDNESS IN AN AGGREGATE PRINCIPAL AMOUNT NOT
EXCEEDING $50,000,000 AT ANY TIME OUTSTANDING; AND


 


(J)            OTHER SECURED INDEBTEDNESS INCURRED BY FOREIGN SUBSIDIARIES THAT
ARE RESTRICTED SUBSIDIARIES FOR WORKING CAPITAL PURPOSES IN AN AGGREGATE
PRINCIPAL AMOUNT NOT EXCEEDING $25,000,000 AT ANY TIME OUTSTANDING.


 

Section 6.02           Liens.  The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

 


(A)           LIENS CREATED UNDER THE LOAN DOCUMENTS;


 


(B)           PERMITTED ENCUMBRANCES;


 


(C)           ANY LIEN ON ANY PROPERTY OR ASSET OF THE COMPANY OR ANY SUBSIDIARY
EXISTING ON THE EFFECTIVE DATE AND SET FORTH IN SCHEDULE 6.02; PROVIDED THAT (I)
SUCH LIEN SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSET OF THE COMPANY OR ANY
SUBSIDIARY AND (II) SUCH LIEN SHALL SECURE ONLY THOSE OBLIGATIONS WHICH IT
SECURES ON THE EFFECTIVE DATE, AND EXTENSIONS, RENEWALS AND REPLACEMENTS THEREOF
THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT THEREOF;


 


(D)           ANY LIEN EXISTING ON ANY PROPERTY OR ASSET PRIOR TO THE
ACQUISITION THEREOF BY THE COMPANY OR ANY SUBSIDIARY OR EXISTING ON ANY PROPERTY
OR ASSET OF ANY PERSON THAT IS MERGED OR CONSOLIDATED WITH OR INTO THE COMPANY
OR ANY OF ITS SUBSIDIARIES OR BECOMES A SUBSIDIARY AFTER THE EFFECTIVE DATE
PRIOR TO THE TIME SUCH PERSON IS SO MERGED OR CONSOLIDATED OR BECOMES A
SUBSIDIARY; PROVIDED THAT (I) SUCH LIEN IS NOT CREATED IN CONTEMPLATION OF OR IN
CONNECTION WITH SUCH ACQUISITION OR SUCH PERSON BECOMING A SUBSIDIARY, AS THE
CASE MAY BE, (II) SUCH LIEN SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSETS OF
THE COMPANY OR ANY SUBSIDIARY AND (III) SUCH LIEN SHALL SECURE ONLY THOSE
OBLIGATIONS WHICH IT SECURES ON THE DATE OF SUCH ACQUISITION OR THE DATE SUCH
PERSON BECOMES A SUBSIDIARY, AS THE CASE MAY BE, AND EXTENSIONS, RENEWALS AND
REPLACEMENTS THEREOF THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT
THEREOF;


 


(E)           LIENS ON FIXED OR CAPITAL ASSETS ACQUIRED, CONSTRUCTED OR IMPROVED
BY THE COMPANY OR ANY SUBSIDIARY, INCLUDING LIENS DEEMED TO EXIST IN RESPECT OF
ASSETS SUBJECT TO CAPITAL LEASE OBLIGATIONS; PROVIDED THAT (I) SUCH SECURITY
INTERESTS SECURE INDEBTEDNESS PERMITTED BY CLAUSE (F) OF SECTION 6.01, (II) SUCH
SECURITY INTERESTS AND THE INDEBTEDNESS SECURED THEREBY ARE INCURRED PRIOR TO OR
WITHIN 90 DAYS AFTER SUCH ACQUISITION OR THE COMPLETION OF SUCH CONSTRUCTION OR
IMPROVEMENT, (III) THE INDEBTEDNESS SECURED THEREBY DOES NOT EXCEED THE COST OF
ACQUIRING, CONSTRUCTING OR IMPROVING SUCH FIXED OR CAPITAL ASSETS AND (IV) SUCH
SECURITY INTERESTS SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSETS OF THE
COMPANY OR ANY SUBSIDIARY;

 

55

--------------------------------------------------------------------------------


 


(F)            LIENS SECURING INTERCOMPANY INDEBTEDNESS PERMITTED UNDER
SECTION 6.01(D);


 


(G)           EXTENSIONS, RENEWALS OR REPLACEMENTS OF ANY LIEN REFERRED TO IN
CLAUSES (C), (D) AND (E); PROVIDED THAT THE PRINCIPAL AMOUNT OF THE INDEBTEDNESS
OR OBLIGATIONS SECURED THEREBY IS NOT INCREASED AND THAT ANY SUCH EXTENSION,
RENEWAL OR REPLACEMENT IS LIMITED TO THE ASSETS ORIGINALLY ENCUMBERED THEREBY;


 


(H)           LIENS ON THE ASSETS OF UNRESTRICTED SUBSIDIARIES SECURING
INDEBTEDNESS PERMITTED UNDER SECTION 6.01(H);


 


(I)            LIENS SECURING INDEBTEDNESS PERMITTED UNDER SECTION 6.01(J); AND


 


(J)            ADDITIONAL LIENS INCURRED BY THE COMPANY AND ITS SUBSIDIARIES SO
LONG AS THE VALUE OF THE PROPERTY SUBJECT TO SUCH LIENS, AND THE INDEBTEDNESS
AND OTHER OBLIGATIONS SECURED THEREBY DO NOT EXCEED $3,000,000 AT ANY TIME.


 

Section 6.03           Fundamental Changes.  (a) The Company will not, and will
not permit any Subsidiary to, merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, or sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets, or all or substantially
all of the Equity Interests of any of its Subsidiaries (in each case, whether
now owned or hereafter acquired), or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing

 

(I)            ANY PERSON MAY MERGE INTO THE COMPANY IN A TRANSACTION IN WHICH
THE COMPANY IS THE SURVIVING CORPORATION,

 

(II)           ANY PERSON MAY MERGE WITH OR INTO ANY SUBSIDIARY IN A TRANSACTION
IN WHICH THE SURVIVING ENTITY IS A SUBSIDIARY; PROVIDED THAT (A) IF ANY PARTY TO
SUCH MERGER IS A LOAN PARTY THE SURVIVING PERSON MUST ALSO BE A LOAN PARTY AND
MUST SUCCEED TO ALL THE OBLIGATIONS OF SUCH LOAN PARTY UNDER THE LOAN DOCUMENTS
AND (B) IF ANY PARTY TO SUCH MERGER IS A RESTRICTED SUBSIDIARY THE SURVIVING
PERSON SHALL ALSO BE A RESTRICTED SUBSIDIARY UNLESS DESIGNATED AS AN
UNRESTRICTED SUBSIDIARY PURSUANT TO THE DEFINITION OF SUCH TERM; AND

 

(III)          ANY SUBSIDIARY (OTHER THAN A LOAN PARTY) MAY LIQUIDATE OR
DISSOLVE IF THE COMPANY DETERMINES IN GOOD FAITH THAT SUCH LIQUIDATION OR
DISSOLUTION IS IN THE BEST INTERESTS OF THE COMPANY AND IS NOT MATERIALLY
DISADVANTAGEOUS TO THE LENDERS;

 

provided that any such merger involving a Person that is not a Wholly Owned
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 6.04.

 


(B)           THE COMPANY WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES
TO, ENGAGE TO ANY MATERIAL EXTENT IN ANY BUSINESS OTHER THAN BUSINESSES OF THE
TYPE CONDUCTED BY THE COMPANY AND ITS SUBSIDIARIES ON THE EFFECTIVE DATE AND
BUSINESSES REASONABLY RELATED THERETO.

 

56

--------------------------------------------------------------------------------


 

Section 6.04           Investments, Loans, Advances, Guarantees and
Acquisitions.  The Company will not, and will not permit any of its Subsidiaries
to, purchase, hold or acquire (including pursuant to any merger with any Person
that was not a Wholly Owned Subsidiary prior to such merger) any Equity
Interests in or evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person
(all of the foregoing being collectively called “Investments”), or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person (other than inventory acquired in the ordinary course of
business) constituting a business unit or are substantial in relation to the
consolidated assets of the Company, except:

 


(A)           PERMITTED INVESTMENTS;


 


(B)           INVESTMENTS EXISTING ON THE EFFECTIVE DATE AND SET FORTH ON
SCHEDULE 6.04;


 


(C)           INVESTMENTS EXISTING ON THE EFFECTIVE DATE IN SUBSIDIARIES;


 


(D)           ADDITIONAL INVESTMENTS IN PERSONS THAT, IMMEDIATELY PRIOR TO SUCH
INVESTMENTS, ARE RESTRICTED SUBSIDIARIES;


 


(E)           INVESTMENTS BY UNRESTRICTED SUBSIDIARIES IN PERSONS THAT,
IMMEDIATELY PRIOR TO SUCH INVESTMENTS, ARE UNRESTRICTED SUBSIDIARIES;


 


(F)            INVESTMENTS CONSISTING OF ALL THE ISSUED AND OUTSTANDING CAPITAL
STOCK, OR ALL OR SUBSTANTIALLY ALL THE ASSETS, OF PERSONS ENGAGED IN LINES OF
BUSINESS PERMITTED UNDER SECTION 6.03(B); PROVIDED THAT (A) NO DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING AT THE TIME ANY SUCH INVESTMENT IS MADE OR WOULD
OCCUR AS A RESULT THEREOF AND (B) THE CASH CONSIDERATION PAYABLE FOR ALL SUCH
INVESTMENTS MADE UNDER THIS CLAUSE (G) AFTER THE EFFECTIVE DATE IN THE CAPITAL
STOCK OR ASSETS OF OTHER PERSONS SHALL NOT EXCEED $100,000,000 IN THE AGGREGATE;


 


(G)           GUARANTEES CONSTITUTING INDEBTEDNESS PERMITTED BY SECTION 6.01;
PROVIDED THAT A SUBSIDIARY SHALL NOT GUARANTEE ANY SUBORDINATED INDEBTEDNESS;


 


(H)           INVESTMENTS RECEIVED IN CONNECTION WITH THE BANKRUPTCY OR
REORGANIZATION OF, OR SETTLEMENT OF DELINQUENT ACCOUNTS AND DISPUTES WITH,
CUSTOMERS AND SUPPLIERS, IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS;


 


(I)            ACCOUNTS RECEIVABLE ARISING IN THE ORDINARY COURSE OF BUSINESS;


 


(J)            INVESTMENTS AND LOANS HELD BY ANY SUBSIDIARY AT THE TIME IT
BECOMES A SUBSIDIARY IN A TRANSACTION PERMITTED BY THIS SECTION;


 


(K)           REASONABLE ADVANCES TO OFFICERS AND EMPLOYEES OF THE COMPANY AND
ANY SUBSIDIARY FOR TRAVEL ARISING IN THE ORDINARY COURSE OF BUSINESS;


 


(L)            LOANS TO OFFICERS AND EMPLOYEES OF THE COMPANY OR ANY SUBSIDIARY,
NOT TO EXCEED $100,000 IN THE AGGREGATE AT ANY ONE TIME OUTSTANDING;

 

57

--------------------------------------------------------------------------------


 


(M)          PROMISSORY NOTES AND OTHER NONCASH CONSIDERATION RECEIVED BY THE
COMPANY AND ITS SUBSIDIARIES IN CONNECTION WITH ANY ASSET SALE PERMITTED
HEREUNDER;


 


(N)           ADVANCES IN THE FORM OF PREPAYMENTS OF EXPENSES, SO LONG AS SUCH
EXPENSES WERE INCURRED IN THE ORDINARY COURSE OF BUSINESS AND ARE PAID IN
ACCORDANCE WITH CUSTOMARY TRADE TERMS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES;


 


(O)           GUARANTEES BY THE COMPANY OF OBLIGATIONS OF RESTRICTED
SUBSIDIARIES INCURRED IN THE ORDINARY COURSE OF BUSINESS AND NOT CONSTITUTING
INDEBTEDNESS; AND


 


(P)           OTHER INVESTMENTS, LOANS OR ADVANCES MADE BY THE COMPANY, ANY
DOMESTIC SUBSIDIARY OR ANY FOREIGN BORROWER AT TIMES WHEN NO DEFAULT OR EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD OCCUR AS A RESULT THEREOF
AND THAT, TAKEN TOGETHER WITH ALL OTHER INVESTMENTS MADE AFTER THE EFFECTIVE
DATE UNDER THIS CLAUSE (P) WOULD NOT EXCEED $10,000,000.


 

Section 6.05           Asset Sales, etc.  The Company will not, and will not
permit any of its Restricted Subsidiaries to, sell, transfer, lease or otherwise
dispose of any asset, including any Equity Interest, except:

 


(A)           SALES OF INVENTORY, USED OR SURPLUS EQUIPMENT AND PERMITTED
INVESTMENTS IN THE ORDINARY COURSE OF BUSINESS OR AS EXPRESSLY PERMITTED
ELSEWHERE IN THIS AGREEMENT;


 


(B)           SALES, TRANSFERS AND DISPOSITIONS TO THE COMPANY OR A RESTRICTED
SUBSIDIARY; AND


 


(C)           SALES, TRANSFERS AND OTHER DISPOSITIONS OF OTHER ASSETS (OTHER
THAN EQUITY INTERESTS IN SUBSIDIARIES); PROVIDED THAT (X) THE AGGREGATE PROCEEDS
FROM SUCH SALES, TRANSFERS AND OTHER DISPOSITIONS DURING ANY FISCAL YEAR SHALL
NOT EXCEED THE GREATER OF (A) 10% OF CONSOLIDATED NET TANGIBLE ASSETS AS OF THE
BEGINNING OF SUCH FISCAL YEAR AND (B) 10% OF CONSOLIDATED NET INCOME OF THE
COMPANY (EXCLUDING UNRESTRICTED SUBSIDIARIES) FOR SUCH FISCAL YEAR AND (Y) NOT
MORE THAN $2,000,000 OF NONCASH PROCEEDS SHALL BE RECEIVED FROM SUCH SALES,
TRANSFERS AND OTHER DISPOSITIONS DURING ANY FISCAL YEAR.


 

Section 6.06           Sale and Leaseback Transactions.  The Company will not,
and will not permit any of its Restricted Subsidiaries to, enter into any
arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereinafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property sold or transferred.

 

Section 6.07           Swap Agreements.  The Company will not, and will not
permit any of its Subsidiaries to, enter into any Swap Agreement, except (a)
Swap Agreements entered into to hedge or mitigate risks to which the Company or
any Subsidiary has actual exposure (other than those in respect of Equity
Interests of the Company or any of its Subsidiaries), and (b) Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
the Company or any Subsidiary.

 

58

--------------------------------------------------------------------------------


 

Section 6.08           Restricted Payments; Certain Payments in Respect of
Indebtedness.  (a)      The Company will not, and will not permit any Restricted
Subsidiary to, declare or make, or agree to make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that (i) Restricted Subsidiaries may declare and pay dividends ratably
with respect to their capital stock and (ii) if no Default or Event of Default
has occurred and is continuing or would occur as a result thereof, the Company
may make any Restricted Payment that, taken together with all other Restricted
Payments made after the Effective Date, would not exceed the sum of $100,000,000
and 50% of Consolidated Net Income of the Company for the period (treated as one
accounting period) commencing January 1, 2005, and ending at the most recent
fiscal quarter end for which financial statements shall have been delivered
under Section 5.01(a) or (b).

 


(B)           THE COMPANY WILL NOT, AND WILL NOT PERMIT ANY RESTRICTED
SUBSIDIARY TO, MAKE OR AGREE TO MAKE, DIRECTLY OR INDIRECTLY, ANY PAYMENT OR
OTHER DISTRIBUTION (WHETHER IN CASH, SECURITIES OR OTHER PROPERTY) OF OR IN
RESPECT OF THE PRINCIPAL OF OR INTEREST ON ANY SUBORDINATED INDEBTEDNESS, OR ANY
PAYMENT OR OTHER DISTRIBUTION (WHETHER IN CASH, SECURITIES OR OTHER PROPERTY),
INCLUDING ANY SINKING FUND OR SIMILAR DEPOSIT, ON ACCOUNT OF THE PURCHASE,
REDEMPTION, RETIREMENT, DEFEASANCE, CANCELLATION OR TERMINATION OF ANY
SUBORDINATED INDEBTEDNESS, EXCEPT SCHEDULED AND OTHER MANDATORY PAYMENTS OF
INTEREST AND PRINCIPAL IN RESPECT OF SUBORDINATED INDEBTEDNESS; PROVIDED THAT NO
PAYMENT SHALL BE MADE IN RESPECT OF SUBORDINATED INDEBTEDNESS THAT IS PROHIBITED
BY THE SUBORDINATION PROVISIONS APPLICABLE TO SUCH SUBORDINATED INDEBTEDNESS.


 

Section 6.09           Transactions with Affiliates.  The Company will not, and
will not permit any of its Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Company or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties, (b)
transactions between or among the Company and its Restricted Subsidiaries not
involving any other Affiliate, (c) transactions among or between Unrestricted
Subsidiaries and (d) any Restricted Payment permitted by Section 6.08.

 

Section 6.10           Restrictive Agreements.  The Company will not, and will
not permit any Restricted Subsidiaries to, directly or indirectly, enter into,
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of the Company or any
Restricted Subsidiary to create, incur or permit to exist any Lien upon any of
its property or assets, or (b) the ability of any Restricted Subsidiary (i) to
pay dividends or other distributions with respect to any shares of its capital
stock, (ii) to make or repay loans or advances to the Company or any other
Restricted Subsidiary, (iii) to Guarantee Indebtedness of the Company or any
other Subsidiary, or (iv) sell, lease or transfer any of its Property to the
Company or any other Restricted Subsidiary; provided that (i) the foregoing
shall not apply to restrictions and conditions imposed by law or by this
Agreement, (ii) the foregoing shall not apply to restrictions and conditions
existing on the Effective Date identified on Schedule 6.10 (but shall apply to
any extension or renewal of, or any amendment or modification expanding the
scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Restricted Subsidiary pending such sale, provided such
restrictions and conditions apply only to the

 

59

--------------------------------------------------------------------------------


 

Restricted Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (v) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof.

 

Section 6.11           Change in Fiscal Year.  The Company will not change the
end if its fiscal year to a date other than December 31.

 

Section 6.12           Constitutive Documents.  The Company will not, and will
not permit any Subsidiary to, amend it charter or by-laws or other constitutive
documents in any manner which could adversely and materially affect the rights
of the Lenders under this Agreement or their ability to enforce the same, except
as otherwise permitted pursuant to Sections 6.03 or 6.04.

 

Section 6.13           Sales and Assignments of Income, Revenues and
Receivables.  The Company will not, and will not permit any Restricted
Subsidiary to, sell or assign, with or without recourse, for discount or
otherwise, any income or revenues, including notes and accounts receivable.

 

Section 6.14           Amendment of Material Documents.  The Company will not,
and will not permit any Subsidiary to, amend, modify or waive in any respect
materially adverse to the Company or to the rights or interests of the Lenders
any of its rights under any document evidencing or governing Subordinated
Indebtedness.

 

Section 6.15           Adjusted Leverage Ratio; Leverage Ratio.  (a)  The
Company will not permit the Adjusted Leverage Ratio as of any date to exceed the
ratio of 2.50 to 1.00.

 


(B)           THE COMPANY WILL NOT PERMIT THE LEVERAGE RATIO AS OF ANY DATE TO
EXCEED THE RATIO OF 2.50 TO 1.00.


 

Section 6.16           Fixed Charge Coverage Ratio.  The Company will not permit
the Fixed Charge Coverage Ratio for any Rolling Period ending after the
Effective Date to be less than the ratio of 1.20 to 1.00.

 

Section 6.17           Current Ratio.  The Company will not permit the Current
Ratio at any time to be less than 1.50 to 1.00.

 

Section 6.18           Minimum Tangible Net Worth.  The Company will not permit
Consolidated Tangible Net Worth (excluding Unrestricted Subsidiaries) as of any
date to be less than the sum of (a) $400,000,000 plus (b) 50% of Consolidated
Net Income of the Company and its Restricted Subsidiaries (but only to the
extent such amount is positive) for fiscal quarters ended after September 30,
2004 plus (z) 75% of the aggregate Net Cash Proceeds (cash or non-cash) from the
issuance by the Company or any Restricted Subsidiary of Equity Interests
subsequent to the Effective Date.

 

60

--------------------------------------------------------------------------------


 

ARTICLE VII

 

Events of Default and Remedies

 

Section 7.01           Events of Default.  If any of the following events
(“Events of Default”) shall occur:

 


(A)           ANY BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY LOAN OR ANY
REIMBURSEMENT OBLIGATION IN RESPECT OF ANY LC DISBURSEMENT WHEN AND AS THE SAME
SHALL BECOME DUE AND PAYABLE, WHETHER AT THE DUE DATE THEREOF OR AT A DATE FIXED
FOR PREPAYMENT THEREOF OR OTHERWISE;


 


(B)           ANY BORROWER SHALL FAIL TO PAY ANY INTEREST ON ANY LOAN OR ANY FEE
OR ANY OTHER AMOUNT (OTHER THAN AN AMOUNT REFERRED TO IN CLAUSE (A) OF THIS
SECTION 7.01) PAYABLE UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, WHEN AND
AS THE SAME SHALL BECOME DUE AND PAYABLE, AND SUCH FAILURE SHALL CONTINUE
UNREMEDIED FOR A PERIOD OF FIVE DAYS;


 


(C)           ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY OR ON BEHALF
OF THE COMPANY OR ANY SUBSIDIARY IN OR IN CONNECTION WITH THIS AGREEMENT OR ANY
AMENDMENT OR MODIFICATION HEREOF OR WAIVER HEREUNDER, OR IN ANY REPORT,
CERTIFICATE, FINANCIAL STATEMENT, LOAN DOCUMENT OR OTHER DOCUMENT FURNISHED
PURSUANT TO OR IN CONNECTION WITH THIS AGREEMENT OR ANY AMENDMENT OR
MODIFICATION HEREOF OR WAIVER HEREUNDER, SHALL PROVE TO HAVE BEEN INCORRECT IN
ANY MATERIAL RESPECT WHEN MADE OR DEEMED MADE;


 


(D)           THE COMPANY OR ANY SUBSIDIARY SHALL FAIL TO OBSERVE OR PERFORM ANY
COVENANT, CONDITION OR AGREEMENT CONTAINED IN SECTION 5.02, 5.04 (WITH RESPECT
TO THE EXISTENCE OF ANY BORROWER) OR 5.10 OR IN ARTICLE VI;


 


(E)           ANY LOAN PARTY SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT,
CONDITION OR AGREEMENT CONTAINED IN THIS AGREEMENT (OTHER THAN THOSE SPECIFIED
IN CLAUSE (A), (B) OR (D) OF THIS ARTICLE) OR IN ANY OTHER LOAN DOCUMENT, AND
SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER THE EARLIER
OF (I) THE COMPANY’S OBTAINING KNOWLEDGE THEREOF OR (II) WRITTEN NOTICE THEREOF
FROM THE ADMINISTRATIVE AGENT TO THE COMPANY (WHICH NOTICE WILL BE GIVEN AT THE
REQUEST OF ANY LENDER);


 


(F)            THE COMPANY OR ANY SUBSIDIARY SHALL FAIL TO MAKE ANY PAYMENT
(WHETHER OF PRINCIPAL OR INTEREST AND REGARDLESS OF AMOUNT) IN RESPECT OF ANY
MATERIAL INDEBTEDNESS, WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE AFTER
GIVING EFFECT TO ANY APPLICABLE GRACE PERIOD;


 


(G)           ANY EVENT OR CONDITION OCCURS THAT RESULTS IN ANY MATERIAL
INDEBTEDNESS BECOMING DUE PRIOR TO ITS SCHEDULED MATURITY OR THAT ENABLES OR
PERMITS (WITH OR WITHOUT THE GIVING OF NOTICE, THE LAPSE OF TIME OR BOTH) THE
HOLDER OR HOLDERS OF ANY MATERIAL INDEBTEDNESS OR ANY TRUSTEE OR AGENT ON ITS OR
THEIR BEHALF TO CAUSE ANY MATERIAL INDEBTEDNESS TO BECOME DUE, OR TO REQUIRE THE
PREPAYMENT, REPURCHASE, REDEMPTION OR DEFEASANCE THEREOF, PRIOR TO ITS SCHEDULED
MATURITY; PROVIDED THAT THIS CLAUSE (G) SHALL NOT APPLY TO SECURED INDEBTEDNESS
THAT BECOMES DUE AS A RESULT OF THE VOLUNTARY SALE OR TRANSFER OF THE PROPERTY
OR ASSETS SECURING SUCH INDEBTEDNESS;

 

61

--------------------------------------------------------------------------------


 


(H)           AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED OR AN INVOLUNTARY
PETITION SHALL BE FILED SEEKING (I) LIQUIDATION, REORGANIZATION OR OTHER RELIEF
IN RESPECT OF THE COMPANY OR ANY SUBSIDIARY OR ITS DEBTS, OR OF A SUBSTANTIAL
PART OF ITS ASSETS, UNDER ANY  FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY,
RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT OR (II) THE APPOINTMENT
OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL
FOR THE COMPANY OR ANY SUBSIDIARY OR FOR A SUBSTANTIAL PART OF ITS ASSETS, AND,
IN ANY SUCH CASE, SUCH PROCEEDING OR PETITION SHALL CONTINUE UNDISMISSED FOR 60
DAYS OR AN ORDER OR DECREE APPROVING OR ORDERING ANY OF THE FOREGOING SHALL BE
ENTERED;


 


(I)            THE COMPANY OR ANY SUBSIDIARY SHALL (I) VOLUNTARILY COMMENCE ANY
PROCEEDING OR FILE ANY PETITION SEEKING LIQUIDATION, REORGANIZATION OR OTHER
RELIEF UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP
OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT, (II) CONSENT TO THE INSTITUTION OF,
OR FAIL TO CONTEST IN A TIMELY AND APPROPRIATE MANNER, ANY PROCEEDING OR
PETITION DESCRIBED IN CLAUSE (H) OF THIS ARTICLE, (III) APPLY FOR OR CONSENT TO
THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR
SIMILAR OFFICIAL FOR THE COMPANY OR ANY SUBSIDIARY OR FOR A SUBSTANTIAL PART OF
ITS ASSETS, (IV) FILE AN ANSWER ADMITTING THE MATERIAL ALLEGATIONS OF A PETITION
FILED AGAINST IT IN ANY SUCH PROCEEDING, (V) MAKE A GENERAL ASSIGNMENT FOR THE
BENEFIT OF CREDITORS OR (VI) TAKE ANY ACTION FOR THE PURPOSE OF EFFECTING ANY OF
THE FOREGOING;


 


(J)            THE COMPANY OR ANY SUBSIDIARY SHALL BECOME UNABLE, ADMIT IN
WRITING ITS INABILITY OR FAIL GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE;


 


(K)           ONE OR MORE JUDGMENTS FOR THE PAYMENT OF MONEY IN AN AGGREGATE
AMOUNT IN EXCESS OF $25,000,000 SHALL BE RENDERED AGAINST THE COMPANY, ANY
SUBSIDIARY OR ANY COMBINATION THEREOF AND THE SAME SHALL REMAIN UNDISCHARGED FOR
A PERIOD OF 30 CONSECUTIVE DAYS DURING WHICH EXECUTION SHALL NOT BE EFFECTIVELY
STAYED, OR ANY ACTION SHALL BE LEGALLY TAKEN BY A JUDGMENT CREDITOR TO ATTACH OR
LEVY UPON ANY ASSETS OF THE COMPANY OR ANY SUBSIDIARY TO ENFORCE ANY SUCH
JUDGMENT;


 


(L)            AN ERISA EVENT SHALL HAVE OCCURRED THAT, IN THE OPINION OF THE
REQUIRED LENDERS, WHEN TAKEN TOGETHER WITH ALL OTHER ERISA EVENTS THAT HAVE
OCCURRED, COULD REASONABLY BE EXPECTED TO RESULT IN LIABILITY OF THE COMPANY AND
ITS SUBSIDIARIES IN AN AGGREGATE AMOUNT EXCEEDING (I) $10,000,000 (INCLUSIVE OF
FEES AND PENALTIES) IN ANY YEAR OR (II) $25,000,000 (INCLUSIVE OF FEES AND
PENALTIES) FOR ALL PERIODS;


 


(M)          ANY LOAN DOCUMENT OR ANY MATERIAL PROVISION THEREOF SHALL AT ANY
TIME CEASE TO BE IN FULL FORCE AND EFFECT, OR A PROCEEDING SHALL BE COMMENCED BY
ANY LOAN PARTY OR ANY OTHER PERSON SEEKING TO ESTABLISH THE INVALIDITY OR
UNENFORCEABILITY THEREOF (EXCLUSIVE OF QUESTIONS OF INTERPRETATION THEREOF), OR
ANY LOAN PARTY SHALL REPUDIATE OR DENY THAT IT HAS ANY LIABILITY OR OBLIGATION
FOR THE PAYMENT OF PRINCIPAL OR INTEREST OR OTHER OBLIGATIONS PURPORTED TO BE
CREATED UNDER ANY LOAN DOCUMENT;


 


(N)           ANY LIEN CREATED BY ANY OF THE SECURITY DOCUMENTS SHALL AT ANY
TIME FAIL TO CONSTITUTE A VALID AND (TO THE EXTENT REQUIRED BY THE SECURITY
DOCUMENTS) PERFECTED LIEN ON ANY MATERIAL PORTION OF THE COLLATERAL PURPORTED TO
BE SUBJECT THERETO, SECURING THE OBLIGATIONS

 

62

--------------------------------------------------------------------------------


 


PURPORTED TO BE SECURED THEREBY, WITH THE PRIORITY REQUIRED BY THE LOAN
DOCUMENTS, OR ANY LOAN PARTY SHALL SO ASSERT IN WRITING; OR


 


(O)           A CHANGE IN CONTROL SHALL OCCUR;


 

then, and in every such event (other than an event with respect to the Company
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take any or all
of the following actions, at the same or different times:  (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrowers accrued hereunder, shall become  due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrowers; and in case of any
event with respect to the Company described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrowers accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers, and (iii) exercise any or
all of the remedies available to it under the Security Documents, at law or in
equity.

 

Section 7.02           Cash Collateral.  Upon the occurrence and during the
continuance of any Event of Default, the Company shall, if requested by the
Administrative Agent or the Required Lenders, pay to the Administrative Agent an
amount in immediately available funds (which funds shall be held as collateral
pursuant to arrangements satisfactory to the Administrative Agent) equal to the
LC Exposure as of such date plus any accrued and unpaid interest thereon under
all Letters of Credit then outstanding at such time; provided that, upon the
occurrence of any Event of Default specified in Section 7.01(h) or (i), the
Company shall pay such amount forthwith without any notice or demand or any
other act by the Administrative Agent or the Lenders.

 

ARTICLE VIII

 

The Administrative Agent

 

Each of the Lenders and the Issuing Lender hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

63

--------------------------------------------------------------------------------


 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

64

--------------------------------------------------------------------------------


 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Lender and the Company.  Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor.  If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Lender, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.  Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor.  After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

It is expressly understood that the Co-Documentation Agent shall not have any
duties or responsibilities under this Agreement.

 

ARTICLE IX

 

Miscellaneous

 

Section 9.01           Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

65

--------------------------------------------------------------------------------


 

(I)            IF TO THE COMPANY OR ANY BORROWING SUBSIDIARY, TO IT, OR TO IT IN
CARE OF THE COMPANY:

 

Benchmark Electronics, Inc.

3000 Technology Drive

Angleton, Texas

Attention:  Gayla J. Delly

Telecopy No.: [                       ]

Telephone No.: 979-849-6550 (ext. 1304)

 

(II)           IF TO THE ADMINISTRATIVE AGENT, TO

 

JPMorgan Chase Bank, N.A.

712 Main Street

Houston, Texas 77002

Attention:  Robert Mendoza

Telecopy No.: 713-216-6004

Telephone No.: 713-216-5831

 

with a copy to:

 

JPMorgan Chase, N.A.

1111 Fannin, 10th Floor

Houston, Texas  77002

Attention:  Angelynn Johnson

Telecopy No.: 713-750-2892

Telephone No.: 713-750-2351

 

with a copy to:

 

Andrews Kurth LLP

600 Travis, Suite 4200

Houston, Texas 77002

Attention:  Thomas J. Perich

Telecopy No.:  713-220-4285

Telephone No.: 713-220-4268

 

(III)          IF TO THE ISSUING LENDER, TO

 

JPMorgan Chase Bank, N.A.

Loan and Agency Services Group

712 Main Street

Houston, Texas 77002

Attention:  Robert Mendoza

Telecopy No.: 713-216-6004

Telephone No.: 713-216-5831

 

66

--------------------------------------------------------------------------------


 

with a copy to:

 

JPMorgan Chase Bank, N.A.

1111 Fannin, 10th Floor

Houston, Texas  77002

Attention:  Angelynn Johnson

Telecopy No.: 713-750-2892

Telephone No.: 713-750-2351

 

(IV)          IF TO ANY OTHER LENDER, TO IT AT ITS ADDRESS (OR TELECOPY NUMBER)
SET FORTH IN ITS ADMINISTRATIVE QUESTIONNAIRE.

 


(B)           NOTICES AND OTHER COMMUNICATIONS TO THE LENDERS HEREUNDER MAY BE
DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES
APPROVED BY THE ADMINISTRATIVE AGENT; PROVIDED THAT THE FOREGOING SHALL NOT
APPLY TO NOTICES PURSUANT TO ARTICLE II UNLESS OTHERWISE AGREED BY THE
ADMINISTRATIVE AGENT AND THE APPLICABLE LENDER.  THE ADMINISTRATIVE AGENT OR THE
BORROWER MAY, IN ITS DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER
COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC COMMUNICATIONS PURSUANT TO
PROCEDURES APPROVED BY IT; PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE
LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.


 


(C)           ANY PARTY HERETO MAY CHANGE ITS ADDRESS OR TELECOPY NUMBER FOR
NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE OTHER PARTIES
HERETO.  ALL NOTICES AND OTHER COMMUNICATIONS GIVEN TO ANY PARTY HERETO IN
ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN
GIVEN ON THE DATE OF RECEIPT.


 

Section 9.02           Waivers; Amendments.  (a)               No failure or
delay by the Administrative Agent, the Issuing Lender or any Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Lender and the Lenders hereunder are cumulative and are not exclusive of
any rights or remedies that they would otherwise have.  No waiver of any
provision of this Agreement or consent to any departure by the Loan Parties
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. 
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Lender may have had notice or knowledge of such Default at the time.

 


(B)           NEITHER THIS AGREEMENT NOR ANY PROVISION HEREOF MAY BE WAIVED,
AMENDED OR MODIFIED EXCEPT PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING
ENTERED INTO BY THE COMPANY AND THE REQUIRED LENDERS OR, IN THE CASE OF ANY
OTHER LOAN DOCUMENTS, PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING ENTERED
INTO BY THE ADMINISTRATIVE AGENT AND THE LOAN PARTY OR LOAN PARTIES THAT ARE
PARTIES THERETO, IN EACH CASE WITH THE CONSENT OF THE REQUIRED LENDERS; PROVIDED
THAT NO SUCH AGREEMENT SHALL (I) INCREASE  THE COMMITMENT OF ANY LENDER WITHOUT
THE

 

67

--------------------------------------------------------------------------------


 


WRITTEN CONSENT OF SUCH LENDER, (II) REDUCE THE PRINCIPAL AMOUNT OF ANY LOAN OR
LC DISBURSEMENT OR REDUCE THE RATE OF INTEREST THEREON, OR REDUCE ANY FEES
PAYABLE HEREUNDER, WITHOUT THE WRITTEN CONSENT OF EACH LENDER AFFECTED THEREBY,
(III) POSTPONE THE SCHEDULED DATE OF PAYMENT OF THE PRINCIPAL AMOUNT OF ANY LOAN
OR LC DISBURSEMENT, OR ANY INTEREST THEREON, OR ANY FEES PAYABLE HEREUNDER, OR
REDUCE THE AMOUNT OF, WAIVE OR EXCUSE ANY SUCH PAYMENT, OR POSTPONE THE
SCHEDULED DATE OF EXPIRATION OF ANY COMMITMENT, WITHOUT THE WRITTEN CONSENT OF
EACH LENDER AFFECTED THEREBY, (IV) CHANGE SECTION 2.16(B) OR (C) IN A MANNER
THAT WOULD ALTER THE PRO RATA SHARING OF PAYMENTS REQUIRED THEREBY, WITHOUT THE
WRITTEN CONSENT OF EACH LENDER, (V) CHANGE ANY OF THE PROVISIONS OF THIS SECTION
OR THE DEFINITION OF “REQUIRED LENDERS” OR ANY OTHER PROVISION HEREOF SPECIFYING
THE NUMBER OR PERCENTAGE OF LENDERS REQUIRED TO WAIVE, AMEND OR MODIFY ANY
RIGHTS HEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT HEREUNDER,
WITHOUT THE WRITTEN CONSENT OF EACH LENDER, (VI) RELEASE ALL OR SUBSTANTIALLY
ALL THE GUARANTORS FROM THEIR GUARANTEES UNDER THE GUARANTEE AGREEMENT EXCEPT AS
EXPRESSLY PROVIDED IN THE GUARANTEE AGREEMENT OR SECTION 9.14, OR LIMIT THE
LIABILITY OF THE GUARANTORS IN RESPECT OF THEIR GUARANTEE, WITHOUT THE WRITTEN
CONSENT OF EACH LENDER OR (VII) RELEASE ALL OR SUBSTANTIALLY ALL OF THE
COLLATERAL WITHOUT THE WRITTEN CONSENT OF EACH LENDER, PROVIDED, THAT NOTHING
HEREIN SHALL PROHIBIT THE ADMINISTRATIVE AGENT FROM RELEASING ANY COLLATERAL, OR
REQUIRE THE CONSENT OF THE OTHER LENDERS FOR SUCH RELEASE, IN RESPECT OF ITEMS
SOLD TO THE EXTENT SUCH SALE IS PERMITTED OR NOT PROHIBITED HEREUNDER; PROVIDED
FURTHER THAT NO SUCH AGREEMENT SHALL AMEND, MODIFY OR OTHERWISE AFFECT THE
RIGHTS OR DUTIES OF THE ADMINISTRATIVE AGENT OR THE ISSUING LENDER HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT OR THE ISSUING
LENDER, AS THE CASE MAY BE.  NOTWITHSTANDING THE FOREGOING, ANY PROVISION OF
THIS AGREEMENT MAY BE AMENDED BY AN AGREEMENT IN WRITING ENTERED INTO BY THE
COMPANY, THE REQUIRED LENDERS AND THE ADMINISTRATIVE AGENT (AND, IF THEIR RIGHTS
OR OBLIGATIONS ARE AFFECTED THEREBY THE ISSUING LENDER) IF (I) BY THE TERMS OF
SUCH AGREEMENT THE COMMITMENT OF EACH LENDER NOT CONSENTING TO THE AMENDMENT
PROVIDED FOR THEREIN SHALL TERMINATE UPON THE EFFECTIVENESS OF SUCH AMENDMENT
AND (II) AT THE TIME SUCH AMENDMENT BECOMES EFFECTIVE, EACH LENDER NOT
CONSENTING THERETO RECEIVES PAYMENT IN FULL OF THE PRINCIPAL OF AND INTEREST
ACCRUED ON EACH LOAN MADE BY IT AND ALL OTHER AMOUNTS OWING TO IT OR ACCRUED FOR
ITS ACCOUNT UNDER THIS AGREEMENT.


 

Section 9.03           Expenses; Indemnity; Damage Waiver.  (a)     The Company
shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel and consultants for the Administrative Agent and
such Affiliates, in connection with the syndication of the credit facilities
provided for herein, due diligence undertaken by the Administrative Agent with
respect to the financing contemplated by this Agreement, the preparation and
administration of this Agreement or any amendments, modifications or waivers of
the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the Issuing Lender in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, the Issuing Lender or, after the occurrence and during the continuance of
any Default, any Lender, including the fees, charges and disbursements of any
counsel and consultant for the Administrative Agent, the Issuing Lender or any
Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses

 

68

--------------------------------------------------------------------------------


 

incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 


(B)           THE COMPANY SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE ISSUING
LENDER AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS
(EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL
FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT
OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT, THE COMMITMENT LETTER DATED DECEMBER 15, 2004, AMONG THE BORROWER,
THE ADMINISTRATIVE AGENT AND JP MORGAN SECURITIES, INC., OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR
RESPECTIVE OBLIGATIONS HEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS OR ANY
OTHER TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE
USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING LENDER TO
HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED
IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH
LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY CURRENTLY OR FORMERLY OWNED OR OPERATED BY THE
COMPANY OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN
ANY WAY TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR (IV) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO AND WHETHER OR NOT
CAUSED BY THE ORDINARY, SOLE OR CONTRIBUTORY NEGLIGENCE OF ANY INDEMNITEE;
PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO
THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES
ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNITEE.


 


(C)           TO THE EXTENT THAT THE COMPANY FAILS TO PAY ANY AMOUNT REQUIRED TO
BE PAID BY IT TO THE ADMINISTRATIVE AGENT OR THE ISSUING LENDER UNDER PARAGRAPH
(A) OR (B) OF THIS SECTION, EACH LENDER SEVERALLY AGREES TO PAY TO THE
ADMINISTRATIVE AGENT OR THE ISSUING LENDER, AS THE CASE MAY BE, SUCH LENDER’S
PRO RATA SHARE (DETERMINED AS OF THE TIME THAT THE APPLICABLE UNREIMBURSED
EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT; PROVIDED THAT THE
UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM, DAMAGE, LIABILITY OR RELATED
EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR ASSERTED AGAINST THE
ADMINISTRATIVE AGENT OR THE ISSUING LENDER IN ITS CAPACITY AS SUCH.  FOR
PURPOSES HEREOF, A LENDER’S “PRO RATA SHARE” SHALL BE DETERMINED BASED UPON ITS
SHARE OF THE SUM OF THE TOTAL REVOLVING EXPOSURE AND UNUSED COMMITMENTS AT THE
TIME.


 


(D)           TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER SHALL NOT
ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF
LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED
TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT
OF, THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
TRANSACTIONS, ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREOF.

 

69

--------------------------------------------------------------------------------


 


(E)           ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE PROMPTLY AFTER
WRITTEN DEMAND THEREFOR.


 

Section 9.04           Successors and Assigns.  (a)            The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any Affiliate of the Issuing Lender that issues any Letter of Credit), except
that (i) a Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by a Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
any legal or equitable right, remedy or claim under or by reason of this
Agreement, other than rights, remedies or claims in favor of the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Lender that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Lender and the Lenders.

 


(B)           (I) SUBJECT TO THE CONDITIONS SET FORTH IN PARAGRAPH (B)(II)
BELOW, ANY LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES ALL OR A PORTION OF ITS
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS
COMMITMENT AND THE LOANS AT THE TIME OWING TO IT) WITH THE PRIOR WRITTEN CONSENT
(SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD) OF:


 

(A)          THE BORROWER, PROVIDED THAT NO CONSENT OF THE BORROWER SHALL BE
REQUIRED FOR AN ASSIGNMENT TO A LENDER, AN AFFILIATE OF A LENDER, AN APPROVED
FUND OR, IF AN EVENT OF DEFAULT UNDER CLAUSE (A), (B), (H) OR (I) OF ARTICLE VII
HAS OCCURRED AND IS CONTINUING, ANY OTHER ASSIGNEE; AND

 

(B)           THE ADMINISTRATIVE AGENT AND THE ISSUING LENDER, PROVIDED THAT NO
SUCH CONSENT SHALL BE REQUIRED FOR AN ASSIGNMENT OF ANY COMMITMENT TO AN
ASSIGNEE THAT IS A LENDER WITH A COMMITMENT IMMEDIATELY PRIOR TO GIVING EFFECT
TO SUCH ASSIGNMENT;

 

(II)           ASSIGNMENTS SHALL BE SUBJECT TO THE FOLLOWING ADDITIONAL
CONDITIONS:

 

(A)          EXCEPT IN THE CASE OF AN ASSIGNMENT TO A LENDER OR AN AFFILIATE OF
A LENDER OR AN ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF THE ASSIGNING
LENDER’S COMMITMENT, THE AMOUNT OF THE COMMITMENT OR LOANS OF THE ASSIGNING
LENDER SUBJECT TO EACH SUCH ASSIGNMENT (DETERMINED AS OF THE DATE THE ASSIGNMENT
AND ASSUMPTION WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED TO THE
ADMINISTRATIVE AGENT) SHALL NOT BE LESS THAN $5,000,000 UNLESS EACH OF THE
COMPANY AND THE ADMINISTRATIVE AGENT OTHERWISE CONSENT, PROVIDED THAT NO SUCH
CONSENT OF THE COMPANY SHALL BE REQUIRED IF AN EVENT OF DEFAULT UNDER CLAUSE
(A), (B), (H) OR (I) OF ARTICLE VII HAS OCCURRED AND IS CONTINUING;

 

70

--------------------------------------------------------------------------------


 

(B)           EACH PARTIAL ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A
PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT;

 

(C)           THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION, TOGETHER WITH A PROCESSING
AND RECORDATION FEE OF $3,500;

 

(D)          THE ASSIGNEE, IF IT SHALL NOT BE A LENDER, SHALL DELIVER TO THE
ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE; AND

 

(E)           IN THE CASE OF AN ASSIGNMENT TO  CLO (AS DEFINED BELOW), THE
ASSIGNMENT LENDER SHALL RETAIN THE SOLE RIGHT TO APPROVE ANY AMENDMENT,
MODIFICATION OR WAIVER OF ANY PROVISIONS OF THIS AGREEMENT, PROVIDED THAT THE
ASSIGNMENT AND ASSUMPTION BETWEEN SUCH LENDER AND SUCH CLO MAY PROVIDE THAT SUCH
LENDER WILL NOT, WITHOUT THE CONSENT OF SUCH CLO, AGREE TO ANY AMENDMENT,
MODIFICATION OR WAIVER DESCRIBED IN THE FIRST PROVISO TO SECTION 9.02(B) THAT
AFFECTS SUCH CLO.

 

For the purposes of this Section 9.04(b), the terms “Approved Fund” “CLO” have
the following meanings:

 

“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment advisor as such lender or by an Affiliate of such
investment advisor.

 

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or investing in bank loans and
similar extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

 

(III)          SUBJECT TO ACCEPTANCE AND RECORDING THEREOF PURSUANT TO PARAGRAPH
(B)(IV) OF THIS SECTION, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN EACH
ASSIGNMENT AND ASSUMPTION THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND,
TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION, HAVE
THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT, AND THE ASSIGNING
LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH
ASSIGNMENT AND ASSUMPTION, BE RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT
(AND, IN THE CASE OF AN ASSIGNMENT AND ASSUMPTION COVERING ALL OF THE ASSIGNING
LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER SHALL CEASE TO
BE A PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF SECTION
2.13, 2.14, 2.15 AND 10.03).  ANY ASSIGNMENT OR TRANSFER BY A LENDER OF RIGHTS
OR OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT COMPLY WITH THIS SECTION 9.04
SHALL BE

 

71

--------------------------------------------------------------------------------


 

TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE BY SUCH LENDER OF A
PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH PARAGRAPH (C) OF
THIS SECTION.

 

(IV)          THE ADMINISTRATIVE AGENT, ACTING FOR THIS PURPOSE AS AN AGENT OF
THE BORROWERS, SHALL MAINTAIN AT ONE OF ITS OFFICES A COPY OF EACH ASSIGNMENT
AND ASSUMPTION DELIVERED TO IT AND A REGISTER FOR THE RECORDATION OF THE NAMES
AND ADDRESSES OF THE LENDERS, AND THE COMMITMENT OF, AND PRINCIPAL AMOUNT OF THE
LOANS AND LC DISBURSEMENTS OWING TO, EACH LENDER PURSUANT TO THE TERMS HEREOF
FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE
CONCLUSIVE, AND THE BORROWERS, THE ADMINISTRATIVE AGENT, THE ISSUING LENDER AND
THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER
PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS
AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE REGISTER SHALL BE
AVAILABLE FOR INSPECTION BY ANY BORROWER, THE ISSUING LENDER AND ANY LENDER, AT
ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.

 

(V)           UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ASSUMPTION
EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE, THE ASSIGNEE’S COMPLETED
ADMINISTRATIVE QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL ALREADY BE A LENDER
HEREUNDER), THE PROCESSING AND RECORDATION FEE REFERRED TO IN PARAGRAPH (B) OF
THIS SECTION AND ANY WRITTEN CONSENT TO SUCH ASSIGNMENT REQUIRED BY PARAGRAPH
(B) OF THIS SECTION, THE ADMINISTRATIVE AGENT SHALL ACCEPT SUCH ASSIGNMENT AND
ASSUMPTION AND RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER.  NO
ASSIGNMENT SHALL BE EFFECTIVE FOR PURPOSES OF THIS AGREEMENT UNLESS IT HAS BEEN
RECORDED IN THE REGISTER AS PROVIDED IN THIS PARAGRAPH.

 


(C)           (I) ANY LENDER MAY, WITHOUT THE CONSENT OF THE COMPANY, THE
ADMINISTRATIVE AGENT OR THE ISSUING LENDER, SELL PARTICIPATIONS TO ONE OR MORE
BANKS OR OTHER ENTITIES (A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS
COMMITMENT AND THE LOANS OWING TO IT); PROVIDED THAT (A) SUCH LENDER’S
OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (B) SUCH LENDER SHALL
REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF
SUCH OBLIGATIONS AND (C) THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING
LENDER AND THE OTHER LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH
SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT.  ANY AGREEMENT OR INSTRUMENT PURSUANT TO WHICH A LENDER SELLS SUCH A
PARTICIPATION SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO
ENFORCE THIS AGREEMENT AND TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF
ANY PROVISION OF THIS AGREEMENT; PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY
PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE
TO ANY AMENDMENT, MODIFICATION OR WAIVER DESCRIBED IN THE FIRST PROVISO TO
SECTION 9.02(B) THAT AFFECTS SUCH PARTICIPANT.  SUBJECT TO PARAGRAPH (C)(II) OF
THIS SECTION, THE BORROWER AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE
BENEFITS OF SECTION 2.13, 2.14 AND 2.15 TO THE SAME EXTENT AS IF IT WERE A
LENDER AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF
THIS SECTION.  TO THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE
ENTITLED TO THE BENEFITS OF SECTION 9.08 AS THOUGH IT WERE A LENDER, PROVIDED
SUCH PARTICIPANT AGREES TO BE SUBJECT TO SECTION 2.16(C) AS THOUGH IT WERE A
LENDER.

 

72

--------------------------------------------------------------------------------


 

(II)           A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER
PAYMENT UNDER SECTION 2.13 OR 2.15 THAN THE APPLICABLE LENDER WOULD HAVE BEEN
ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT,
UNLESS THE SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE WITH THE
COMPANY’S PRIOR WRITTEN CONSENT.  A PARTICIPANT THAT WOULD BE A FOREIGN LENDER
IF IT WERE A LENDER SHALL NOT BE ENTITLED TO THE BENEFITS OF SECTION 2.15 UNLESS
THE COMPANY IS NOTIFIED OF THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH
PARTICIPANT AGREES, FOR THE BENEFIT OF THE COMPANY, TO COMPLY WITH SECTION
2.15(E) AS THOUGH IT WERE A LENDER.

 


(D)           ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN
ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF
SUCH LENDER, INCLUDING WITHOUT LIMITATION ANY PLEDGE OR ASSIGNMENT TO SECURE
OBLIGATIONS TO A FEDERAL RESERVE BANK, AND THIS SECTION SHALL NOT APPLY TO ANY
SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST; PROVIDED THAT NO SUCH PLEDGE
OR ASSIGNMENT OF A SECURITY INTEREST SHALL RELEASE A LENDER FROM ANY OF ITS
OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER
AS A PARTY HERETO.


 

Section 9.05           Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties herein and in the certificates or other
instruments  delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Lender or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.  The provisions of Section 2.13, 2.14, 2.15 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

 

Section 9.06           Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts and may be delivered in original or facsimile
form (and by different parties hereto on different counterparts), each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract.  This Agreement, the other Loan Documents and the
Fee Letter constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

73

--------------------------------------------------------------------------------


 

Section 9.07           Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Section 9.08           Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of any
Borrower against any and all of the obligations of any Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured.  The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

 

Section 9.09           Governing Law; Consent to Service of Process.  (a)     
This Agreement and the Loan Documents shall be construed in accordance with and
governed by the law of the State of Texas.

 


(B)           THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURT OF THE
STATE OF TEXAS SITTING IN HARRIS COUNTY AND OF THE UNITED STATES DISTRICT COURT
OF THE SOUTHERN DISTRICT OF TEXAS, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH TEXAS STATE OR, TO
THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, THE ISSUING LENDER OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


 


(C)           EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


 

Without limitation of the foregoing, nothing in this Agreement, or in the Notes
or in any other Loan Document shall be deemed to constitute a waiver of any
rights which any Lender, or the holder of any Note may have under applicable
federal legislation relating to the amount of interest which such Lender or
holder may contract for, take, receive or charge in respect of the Loan and the
Loan Documents, including any right to take, receive, reserve and

 

74

--------------------------------------------------------------------------------


 

charge interest at the rate allowed by the law of the state where any Lender is
located.  The Administrative Agent, each Lender and the Borrower further agree
that insofar as the provisions of Chapter 303 of the Texas Finance Code, as
amended, are applicable to the determination of the Highest Lawful Rate with
respect to the Notes and the Obligations hereunder and under the other Loan
Documents, the indicated rate ceiling of such Article shall be applicable;
provided, however, that to the extent permitted by such Article, the
Administrative Agent may from time to time by notice to the Borrower revise the
election of such interest rate ceiling as such ceiling affects the then current
or future balances of the Loans.  The provisions of Chapter 346 of the Texas
Finance Code, as amended, do not apply to this Agreement, any Note issued
hereunder or the other Loan Documents.

 

Section 9.10           WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 9.11           Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 9.12           Confidentiality.  Each of the Administrative Agent, the
Issuing Lender and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii)  any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations, (g) with the consent of the Company or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the Issuing
Lender or any Lender on a nonconfidential basis from a source other than the
Borrower.  For the purposes of this Section, “Information” means all information
received from the Company relating to the Company or its business, other than
any such information that is

 

75

--------------------------------------------------------------------------------


 

available to the Administrative Agent, the Issuing Lender or any Lender on a
nonconfidential basis prior to disclosure by the Company; provided that, in the
case of information received from the Company after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Section 9.13           Interest.  Each provision in this Agreement and each
other Loan Document is expressly limited so that in no event whatsoever shall
the amount paid, or otherwise agreed to be paid, to the Administrative Agent or
any Lender or charged, contracted for, reserved, taken or received by the
Administrative Agent or any such Lender, for the use, forbearance or detention
of the money to be loaned under this Agreement or any Loan Document or otherwise
(including any sums paid as required by any covenant or obligation contained
herein or in any other Loan Document which is for the use, forbearance or
detention of such money), exceed that amount of money which would cause the
effective rate of interest to exceed the Highest Lawful Rate, and all amounts
owed under this Agreement and each other Loan Document shall be held to be
subject to reduction to the effect that such amounts so paid or agreed to be
paid, charged, contracted for, reserved, taken or received which are for the
use, forbearance or detention of money under this Agreement or such Loan
Document shall in no event exceed that amount of money which would cause the
effective rate of interest to exceed the Highest Lawful Rate.  Anything in any
Note or any other Loan Document to the contrary notwithstanding, the Borrowers
shall not be required to pay unearned interest on any Note and the Borrowers
shall not be required to pay interest on the Obligations at a rate in excess of
the Highest Lawful Rate, and if the effective rate of interest which would
otherwise be payable under such Note and such Loan Documents would exceed the
Highest Lawful Rate, or if the holder of such Note shall receive any unearned
interest or shall receive monies that are deemed to constitute interest which
would increase the effective rate of interest payable by the Borrowers under
such Note and the other Loan Documents to a rate in excess of the Highest Lawful
Rate, then (a) the amount of interest which would otherwise be payable by the
Borrowers shall be reduced to the amount allowed under applicable law and (b)
any unearned interest paid by the Borrowers or any interest paid by the
Borrowers in excess of the Highest Lawful Rate shall in the first instance be
credited on the principal of the obligations of the Borrowers (or if all such
obligations shall have been paid in full, refunded to the Borrowers).  It is
further agreed that, without the limitation of the foregoing, all calculations
of the rate of interest contracted for, reserved, taken, charged or received by
any Lender under the Notes and the Obligations and under the other Loan
Documents are made for the purpose of determining whether such rate exceeds the
Highest Lawful Rate, and shall be made, to the extent permitted by usury laws
applicable to such Lender, by amortizing, prorating and spreading in equal parts
during the period of the full stated term of the Notes and this Agreement and
all interest at any time contracted for, charged or received by such Lender in
connection therewith.

 

Section 9.14           Release of Liens and Guarantees.  In the event that the
Company or any Subsidiary sells, transfers or otherwise disposes of all or any
portion of any of the Equity Interests, assets or property owned by the Company
or such Subsidiary in a transaction not prohibited by this Agreement, the
Administrative Agent and the Collateral Agent shall promptly (and the Lenders
hereby authorize and instruct the Administrative Agent and the Collateral

 

76

--------------------------------------------------------------------------------


 

Agent to) take such action and execute any such documents as may be reasonably
requested by the Company and at the Borrower’s expense to release any Liens
created by any Loan Document in respect of such Equity Interests, assets or
property, including the release and satisfaction of record of any mortgage or
deed of trust granted in connection herewith, and, in the case of a disposition
of all or substantially all the Equity Interests or assets of any Subsidiary
that is a Loan Party, terminate such Subsidiary’s obligations under the
Guarantee Agreement and each other Loan Document. In addition, the
Administrative Agent and the Collateral Agent agree to take such actions as are
reasonably requested by the Company and at the Borrower’s expense to terminate
the Liens and security interests created by the Loan Documents when all the
Obligations have been paid in full and all Letters of Credit and Commitments
terminated.

 

Section 9.15           No Novation.  The execution, delivery and effectiveness
of this Agreement shall not extinguish the obligations for the payment of money
outstanding under the Amended and Restated Agreement or discharge or release the
Lien or priority of any Security Document or any other security therefor.
Nothing herein contained shall be construed as a substitution or novation of the
obligations outstanding under the Amended and Restated Agreement or any
agreements securing the same, which shall remain in full force and effect,
except as modified hereby or by agreements executed concurrently herewith.
Nothing expressed or implied in this Agreement or any other document
contemplated hereby shall be construed as a release or other discharge of
Company under the Amended and Restated Agreement or any Guarantor under any Loan
Document from any of its obligations and liabilities thereunder. Each of the
Amended and Restated Agreement and the other Loan Documents shall remain in full
force and effect until and except as expressly modified hereby.

 

Section 9.16           USA Patriot Act.  Each Lender hereby notifies the
Borrowers that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrowers, which
information includes the name and address of any Borrower and other information
that will allow such Lender to identify any Borrower in accordance with the Act.

 

Section 9.17           Release of Benchmark BV Holdings, Inc.  Notwithstanding
anything in this Agreement to the contrary, the Lenders hereby acknowledge and
agree that, so long as no Default or Event of Default exists hereunder, upon
delivery to the Administrative Agent of (a) a written request by the Company
that Benchmark BV Holdings, Inc., a Delaware corporation (“Benchmark BV”) be
released as a Guarantor and (b) written evidence satisfactory to Administrative
Agent that Benchmark BV has no assets and that proceedings have been commenced
to dissolve Benchmark BV, Benchmark BV shall be released as a Guarantor and upon
the request of Company, the Administrative Agent shall provide evidence of such
release to the Company.

 

Section 9.18           FINAL AGREEMENT OF THE PARTIES.  THIS AGREEMENT
(INCLUDING THE SCHEDULES AND EXHIBITS HERETO), THE NOTES AND OTHER LOAN
DOCUMENTS CONSTITUTE A “LOAN AGREEMENT” AS DEFINED IN SECTION 26.02(a) OF THE
TEXAS BUSINESS AND COMMERCIAL CODE, AND REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF

 

77

--------------------------------------------------------------------------------


 

PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

78

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

BENCHMARK ELECTRONICS, INC.

 

 

 

 

 

By:

/s/ Gayla. J. Delly

 

 

Name:  Gayla J. Delly

 

Title:    Chief Financial Officer

 

79

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., individually
and as Administrative Agent and Issuing Lender

 

 

 

 

 

By:

/s/ Robert L. Mendoza

 

 

Name:  Robert L. Mendoza

 

Title:    Vice President

 

80

--------------------------------------------------------------------------------


 

 

FLEET NATIONAL BANK, individually and as
Co-Documentation Agent

 

 

 

 

 

By:

 /s/ Richard E. Anderson

 

 

Name:  Richard E. Anderson

 

Title:    Managing Director

 

81

--------------------------------------------------------------------------------


 

 

COMERICA BANK, individually and as Co-
Documentation Agent

 

 

 

 

 

By:

/s/ Kenyatta Gibbs

 

 

Name:  Kenyatta Gibbs

 

Title:    Vice President – Texas Division

 

82

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., individually and
as Co-Documentation Agent

 

 

 

 

 

By:

/s/ Warren R. Ross

 

 

Name:  Warren R. Ross

 

Title:    Vice President

 

83

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI, LTD.,
HOUSTON AGENCY

 

 

 

 

 

By:

/s/ John W. McGhee

 

 

Name:  John W. McGhee

 

Title:   Vice President & Manager

 

84

--------------------------------------------------------------------------------


 

 

CITICORP USA INC.

 

 

 

 

 

By:

/s/ Avrum Spiegel

 

 

Name:  Avrum Spiegel

 

Title:    Vice President

 

85

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE FIRST BOSTON, acting
through its Cayman Islands Branch

 

 

 

 

 

By:

/s/ Alain Daoust

 

 

Name:  Alain Daoust

 

Title:    Director

 

 

 

 

 

By:

/s/ Peter Chauvin

 

 

Name:  Peter Chauvin

 

Title:    Vice President

 

86

--------------------------------------------------------------------------------